


Exhibit 10.1

CREDIT AGREEMENT

This Credit Agreement, dated as of March 30, 2011, is by and among S SQUARED,
L.L.C., an Illinois limited liability company ("Ranger"), ENVERSA COMPANIES,
LLC, a Texas limited liability company ("Enversa") (Ranger and Enversa are
individually referred to herein as a "Borrower" and collectively as
"Borrowers"), each Person (as hereinafter defined) that executes a joinder
agreement and becomes a "Guarantor" hereunder or otherwise guaranties all or any
part of the Obligations (as hereinafter defined) (each a "Guarantor" and
collectively, "Guarantors"), SOVEREIGN - EMERALD CREST CAPITAL PARTNERS II, LP,
a Delaware limited partnership, and PACIFIC SPECIALTY INSURANCE COMPANY, a
California corporation (each a "Lender" and collectively, "Lenders"), and
EMERALD CREST MANAGEMENT COMPANY, LLC, a Delaware limited liability company, as
agent for Lenders (in such capacity, "Agent").

RECITALS

Borrowers have asked Lenders to extend credit to Borrowers consisting of a term
loan in the aggregate principal amount of $5,000,000.  The proceeds of the term
loan shall be used (i) to settle certain outstanding litigation, (ii) to pay
fees and expenses related to this Agreement and (iii) for general working
capital purposes of Borrowers.  Each Borrower is, directly or indirectly, a 100%
controlled subsidiary of CornerWorld Corporation, a Nevada corporation
("Parent").  Agent has advised Borrowers that Lenders are only willing to extend
such credit to Borrowers in a co-borrowing relationship, subject to the terms
and conditions hereinafter set forth.  The obligations of Lenders hereunder are
several, and not joint.

In consideration of the premises and the covenants and agreements contained
herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS; CERTAIN TERMS

Section 1.01        Definitions.  As used in this Agreement, the following terms
shall have the respective meanings indicated below, such meanings to be
applicable equally to both the singular and plural forms of such terms:

"Accounts" shall mean all of each Borrower's accounts, accounts receivable,
payment intangibles, and any other right to the payment of money in respect of
goods sold or services rendered, or with respect to any Indebtedness owed to any
Borrower, including without limitation any such amounts that have been or are in
the process of being reduced to a judgment or other form of award or court
order, or pursuant to the decision of any comparable authority of a judicial or
quasi-judicial nature.

"Action" has the meaning specified therefor in Section 12.12.

"Additional amount" has the meaning specified therefor in Section 2.07(a).

--------------------------------------------------------------------------------




"Adjusted EBITDA" means the Consolidated EBITDA of any Person, adjusted to
remove Stock-Based Compensation and Non-Recurring Fees, with respect to any test
conducted for a quarterly SEC filing period occurring on or after April 30,
2011.  Adjusted EBITDA shall be calculated on a trailing 12-month basis
beginning with the period ended April 30, 2011.

"Affiliate" means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person.  For purposes of this definition,
"control" of a Person means the power, directly or indirectly, either to (a)
vote 10% or more of the Capital Stock having ordinary voting power for the
election of directors of such Person or (b) direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.
 Notwithstanding anything herein to the contrary, in no event shall Agent or any
Lender be considered an "Affiliate" of any Loan Party.

"After Acquired Property" has the meaning specified therefor in Section 7.01(o).

"Agent" has the meaning specified therefor in the preamble hereto.

"Agent Advances" has the meaning specified therefor in Section 10.08(a).

"Agreement" means this Credit Agreement, including all amendments, modifications
and supplements and any exhibits or schedules to any of the foregoing, and shall
refer to the Agreement as the same may be in effect at the time such reference
becomes operative.

"Anti-Terrorism Law" means any statute, treaty, law (including common law),
ordinance, regulation, rule, order, opinion, release, injunction, writ, decree
or award of any Governmental Authority relating to terrorism or money
laundering, including, without limitation, Executive Order No. 13224 and the USA
Patriot Act.

"A/P Aging Threshold" means that, at any given time, the unpaid accounts payable
of all the Loan Parties that are over 90 days past due date, other than the
Excluded Payables, exceed the amount of Qualified Cash held by Parent and
Borrowers, collectively.  

"Applicable Prepayment Premium" means, as of any date of determination, an
amount equal to (a) during the period of time from and after the Effective Date
up to and including the date that is six (6) months following the Effective
Date, one year's interest accrual at the Base Interest Rate on the full
outstanding principal amount of the Loan; (b) during the period of time after
the six month of anniversary of the Effective Date up to and including the date
that is the first anniversary of the Effective Date, 107% times the amount of
any prepayment of the principal of the Loan on such date; (c) during the period
of time after the first anniversary of the Effective Date up to and including
the date that is the second anniversary of the Effective Date, 105% times the
amount of any prepayment of the principal of the Loan on such date; (d) during
the period of time after the second anniversary of the Effective Date up to and
including the date that is the third anniversary of the Effective Date, 103%
times the amount of any prepayment of the principal of the Loan on such date;
(e) during the period of time after the third anniversary of the Effective Date
up to and including the date that is three months prior to the Final Maturity
Date, 101% times the amount of any prepayment of the principal of the Loan on
such date, and (f) thereafter, zero.

2

--------------------------------------------------------------------------------




"Approved Settlement" means the settlement of the Litigation, and the mutual
release of all claims in respect thereof, on the terms and conditions set forth
in the Settlement Agreement, together with any modifications of such terms as
are approved by Agent in writing.

"Assignment and Acceptance" means an assignment and acceptance entered into by
an assigning Lender and an assignee, and accepted by Agent, in accordance with
Section 12.07 hereof and substantially in the form of Exhibit B hereto or such
other form acceptable to Agent.

"Authorized Officer" means, with respect to any Person, the chief executive
officer, chief financial officer, managing member, manager, principal, president
or executive vice president of such Person.

"Bankruptcy Code" means the United States Bankruptcy Code (11 U.S.C. § 101, et
seq.), as amended, and any successor statute.

"Base Interest Rate" means a variable rate of interest per annum equal to the
LIBOR Rate.

"Base Period EBITDA" means $3,000,000, which the parties agree was the amount of
the Woodland EBITDA for the period from January 1, 2010 to December 31, 2010,
less approximately $200,000.  

"Blocked Person" has the meaning specified therefor in Section 6.01(hh).

"Board" means the Board of Governors of the Federal Reserve System of the United
States.

"Board of Directors" means, with respect to any Person, the board of directors
(or comparable managers) of such Person or any committee thereof duly authorized
to act on behalf of the board.

"Borrower" and "Borrowers" have the meanings specified therefor in the preamble
hereto.

"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks in Los Angeles, California are authorized or required to close.

"Capital Expenditures" means, with respect to any Person for any period, the sum
of (a) the aggregate of all expenditures by such Person and its Subsidiaries
during such period that in accordance with GAAP are or should be included in
"property, plant and equipment" or in a similar fixed asset account on its
balance sheet, whether such expenditures are paid in cash or financed and
including all Capitalized Lease Obligations paid or payable during such period,
and (b) to the extent not covered by clause (a) above, the aggregate of all
expenditures by such Person and its Subsidiaries during such period to acquire
by purchase or otherwise the business or fixed assets of, or the Capital Stock
of, any other Person.

"Capital Stock" means (a) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, and (b) with respect
to any Person that is not a corporation, any and all partnership, membership or
other equity interests of such Person.

3

--------------------------------------------------------------------------------




"Capitalized Lease" means, with respect to any Person, any lease of real or
personal property by such Person as lessee which is (a) required under GAAP to
be capitalized on the balance sheet of such Person or (b) a transaction of a
type commonly known as a "synthetic lease" (i.e., a lease transaction that is
treated as an operating lease for accounting purposes but with respect to which
payments of rent are intended to be treated as payments of principal and
interest on a loan for Federal income tax purposes).

"Capitalized Lease Obligations" means, with respect to any Person, obligations
of such Person and its Subsidiaries under Capitalized Leases, and, for purposes
hereof, the amount of any such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.

"Change of Control" means each occurrence of any of the following:

(a)        Scott N. Beck shall cease to have, collectively, beneficial ownership
and control of at least 10% of the aggregate outstanding voting and economic
power of the Capital Stock of Parent, free and clear of all Liens;  

(b)        Parent shall cease to have beneficial ownership (as defined in
Rule 13d-3 under the Exchange Act) and control of 100% of the aggregate voting
and economic power of the Capital Stock of each other Loan Party, free and clear
of all Liens (other than any Liens granted hereunder and Permitted Liens);

(c)        (i) any Loan Party consolidates or amalgamates with or merges into
another entity or conveys, transfers or leases all or substantially all of its
property and assets to another Person (other than pursuant to a transaction
permitted by Section 7.02(c)(i)), or (ii) any entity consolidates or amalgamates
with or merges into any Loan Party in a transaction pursuant to which the
outstanding voting Capital Stock of such Loan Party is reclassified or changed
into or exchanged for cash, securities or other property, other than any such
transaction described in this clause (ii) which involves a Loan Party other than
Parent and, after giving effect to such transaction, (A) Parent continues to
have beneficial ownership (as defined in Rule 13d-3 under the Exchange Act) and
control of 100% of the aggregate voting and economic power of the Capital Stock
of the resulting, surviving or transferee entity, and (B) the resulting,
surviving or transferee entity assumes, in form and substance satisfactory to
Agent, all obligations hereunder and otherwise in connection with the Loan
previously binding upon the Loan Party involved in such transaction; or  

(d)        Scott N. Beck shall cease to be involved in the day to day operations
and management of the business of either Borrower, and a successor reasonably
acceptable to Agent and Lenders is not appointed on terms reasonably acceptable
to Agent and Lenders within 60 days of such cessation of involvement; provided,
that in the event of Mr. Beck's death, then Parent will have up to 120 days
following Mr. Beck's death to appoint a successor reasonably acceptable to Agent
and Lenders.

"Closing Fee" has the meaning specified therefor in Section 2.06(a).

"Collateral" means all of the property and assets and all interests therein and
proceeds thereof now owned or hereafter acquired by any Person upon which a Lien
is granted or purported to be granted by such Person as security for all or any
part of the Obligations.

4

--------------------------------------------------------------------------------




"Combined EBITDA Deficit" has the meaning specified therefor in Section
2.05(b)(i).

"Commitment" means, with respect to each Lender, the commitment of such Lender
to make the Loan to Borrowers in the amount set forth in Schedule 1.01(A)
hereto, as the same may be terminated or reduced from time to time in accordance
with the terms of this Agreement.

"Company Election" has the meaning specified therefor in Section 5(a) of the
Warrant Agreement.

"Company Redemption Amount" has the meaning specified therefor in Section 5(a)
of the Warrant Agreement.

"Consolidated EBITDA" means, with respect to any Person for any period, the sum
of (a) Consolidated Net Income of such Person and its Subsidiaries for such
period, plus (b) without duplication, the sum of the following amounts of such
Person and its Subsidiaries for such period, to the extent deducted in
determining Consolidated Net Income of such Person for such period:  (i)
Consolidated Net Interest Expense, (ii) income tax expense, (iii) depreciation
expense, and (iv) amortization expense.  

"Consolidated Net Income" means, with respect to any Person for any period, the
net income (loss) of such Person and its Subsidiaries for such period,
determined on a consolidated basis and in accordance with GAAP, but excluding
from the determination of Consolidated Net Income (without duplication) (a) any
extraordinary or non recurring (i.e., those not arising in the ordinary course
of business) gains or losses or gains or losses from Dispositions, (b)
restructuring charges, (c) any tax refunds, net operating losses or other net
tax benefits, (d) effects of discontinued operations and (e) interest income
(including interest paid-in-kind).

"Consolidated Net Interest Expense" means, with respect to any Person for any
period, gross interest expense of such Person and its Subsidiaries for such
period determined on a consolidated basis and in accordance with GAAP
(including, without limitation, interest expense paid to Affiliates of such
Person), less (a) the sum of (i) interest income for such period and (ii) gains
for such period on Hedging Agreements (to the extent not included in interest
income above and to the extent not deducted in the calculation of gross interest
expense), plus (b) the sum of (i) losses for such period on Hedging Agreements
(to the extent not included in gross interest expense) and (ii) the upfront
costs or fees for such period associated with Hedging Agreements (to the extent
not included in gross interest expense), in each case, determined on a
consolidated basis and in accordance with GAAP.

"Contingent Obligation" means, with respect to any Person, any obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, leases,
dividends or other obligations ("primary obligations") of any other Person
(the "primary obligor") in any manner, whether directly or indirectly,
including, without limitation, (a) the direct or indirect guaranty, endorsement
(other than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
obligation of a primary obligor, (b) the obligation to make take-or-pay or
similar payments, if required, regardless of nonperformance by any other party
or parties to an agreement, or (c) any obligation of such Person, whether or not
contingent, to purchase property, assets, securities or services, or to

5

--------------------------------------------------------------------------------




advance or supply funds, primarily for the purpose of assuring the holder of
such primary obligation against loss in respect thereof; provided, however, that
the term "Contingent Obligation" shall not include any product warranties
extended in the ordinary course of business.  The amount of any Contingent
Obligation shall be equal to the stated or determinable amount of the primary
obligation with respect to which such Contingent Obligation is made (or, if
less, the maximum amount for which such Person may be held liable) or, if not
stated or determinable, the maximum reasonably anticipated liability with
respect thereto (assuming such Person is required to perform thereunder).

"Current Value" has the meaning specified therefor in Section 7.01(o).

"Default" means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.

"Deferred Redemption Amount" means the amount by which the consolidated Loan
Parties would have Qualified Cash in an amount less than the greater of
(i) $500,000 or (ii) 25% of Parent's Consolidation EBITDA adjusted to remove
Stock-Based Compensation in an amount not greater than $150,000, on a trailing
twelve month basis as of the last day of the month most recently ended if, after
exercise of the Holder Election, Parent were to pay in full the Holder Election
Amount, to the extent payable in cash pursuant to the Warrant Agreement;
provided, however, that in no event shall the Deferred Redemption Amount exceed
50% of the Holder Election Amount.

"Disposition" means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers or
otherwise disposes of any property or assets (whether now owned or hereafter
acquired) to any other Person, in each case, whether or not the consideration
therefor consists of cash, securities or other assets owned by the acquiring
Person.

"Dollar," "Dollars" and the symbol "$" each means lawful money of the United
States of America.

"Dormant Companies" means, collectively, entities which have been established
but which have no separate general ledger or which have less than $10,000 in
annual revenues.  The following entities meet this definition as of the
Effective Date:  Money Jack, LLC, Optima Online, LLC, Hampton Networks LLC,
Catalina Media Planning, LLC, Xentrist Services, LLC and Movius Internet
Marketings, LLC.

"Effective Date" means the date, on or before March 30, 2011, on which all of
the conditions precedent set forth in Section 5.01 are satisfied or waived and
the Loan is funded.

"Employee Plan" means an employee benefit plan (other than a Multiemployer Plan)
covered by Title IV of ERISA and maintained (or that was maintained at any time
during the six (6) calendar years preceding the date of any borrowing hereunder)
for employees of any Loan Party or any of its ERISA Affiliates.

"Enversa" has the meaning specified therefor in the preamble hereto.

6

--------------------------------------------------------------------------------




"Enversa EBITDA Deficit" has the meaning specified therefor in Section
2.05(b)(ii).

"Enversa Performance Threshold" means that the then unpaid principal balance of
the Loan shall be an amount less than 2.5 times Enversa's Consolidated EBITDA
for the trailing 12-month period most recently ended.

"Enversa Segment" means the "Direct Marketing Services Segment" as disclosed in
Parent's quarterly and annual financial statements as filed with the SEC.

"Environmental Actions" means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter or other communication from any Person or
Governmental Authority involving violations of Environmental Laws or Releases of
Hazardous Materials (a) from any assets, properties or businesses owned or
operated by any Loan Party or any of its Subsidiaries or any predecessor in
interest; (b) from adjoining properties or businesses onto any assets,
properties or businesses owned or operated by any Loan Party or any of their
Subsidiaries; or (c) onto any facilities which received Hazardous Materials
generated by any Loan Party or any of its Subsidiaries or any predecessor in
interest.

"Environmental Laws" means the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.) and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), as such laws may
be amended or otherwise modified from time to time, and any other present or
future federal, state, local or foreign statute, ordinance, rule, regulation,
order, judgment, decree, permit, license or other binding determination of any
Governmental Authority imposing liability or establishing standards of conduct
for protection of the environment or other government restrictions relating to
the protection of the environment or the Release, deposit or migration of any
Hazardous Materials into the environment.

"Environmental Liabilities and Costs" means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any environmental condition or
a Release of Hazardous Materials from or onto (a) any property presently or
formerly owned by any Loan Party or any of its Subsidiaries or (b) any facility
which received Hazardous Materials generated by any Loan Party or any of its
Subsidiaries.

"Environmental Lien" means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, and regulations thereunder, in each
case, as in effect from

7

--------------------------------------------------------------------------------




time to time.  References to sections of ERISA shall be construed also to refer
to any successor sections.

"ERISA Affiliate" means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a "controlled group" within the
meaning of Sections 414(b), (c), (m) and (o) of the Internal Revenue Code.

"Event of Default" means any of the events set forth in Section 9.01.

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

"Excluded Payables" means those amounts owed by Parent or other Loan Parties to
Kramer Levin Naftalis & Frankel, LLP, Oberon Securities, LLC, Gardere Wynne
Sewell, LP, Friedman & Felger, LLP, Ryndak & Suri, LP and Crystal Blue
Consulting as of the Effective Date, which the Loan Parties represent are in an
amount not greater than $1,600,000.

"Executive Order No. 13224" means Executive Order No. 13224, 66 Fed. Reg. 49079
(published September 23, 2001) or any related enabling legislation or any other
similar Executive Order.

"Final Maturity Date" means March 31, 2015, or such earlier date on which any
Loan shall become due and payable in accordance with the terms of this Agreement
and the other Loan Documents.

"Financial Statements" means (a) the audited consolidated and consolidating
balance sheet of Parent and its Subsidiaries for the Fiscal Year ended April 30,
2010, and the related statements of operations, shareholders' equity and cash
flows for the Fiscal Year then ended, and (b) the unaudited consolidated and
consolidating balance sheet of Parent and its Subsidiaries for the nine months
ended January 31, 2010 and the related statements of operations, shareholder's
equity and cash flows for the nine months then ended.

"Fiscal Year" means the fiscal year of Parent and its Subsidiaries (including
each Borrower) ending on April 30th of each calendar year.

"GAAP" means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis, provided that for the
purpose of Section 7.03 hereof and the definitions used therein, "GAAP" shall
mean generally accepted accounting principles in effect on the date hereof and
consistent with those used in the preparation of the Financial Statements,
provided, further, that if there occurs after the date of this Agreement any
change in GAAP that affects in any respect the calculation of any covenant
contained in Section 7.03 hereof, Agent and Borrowers shall negotiate in good
faith amendments to the provisions of this Agreement that relate to the
calculation of such covenant with the intent of having the respective positions
of Lenders and Borrowers after such change in GAAP conform as nearly as possible
to their respective positions as of the date of this Agreement and, until any
such amendments have been agreed upon, the covenants in Section 7.03 hereof
shall be calculated as if no such change in GAAP has occurred.

8

--------------------------------------------------------------------------------




"Governmental Authority" means any nation or government, any Federal, state,
city, town, municipality, county, local or other political subdivision thereof
or thereto and any department, commission, board, bureau, instrumentality,
agency or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government.

"Guaranteed Obligations" has the meaning specified therefor in Section 11.01.

"Guarantor" means (a) each Person that executes a Joinder Agreement and becomes
a "Guarantor" hereunder and (b) each other Person which guarantees, pursuant to
Section 5.01(d), Section 7.01(b) or otherwise, all or any part of the
Obligations.  Agent and Lenders acknowledge that each individual signing any of
the Loan Documents or any other documents delivered in connection with this
transaction are only signing in his or her representative capacity on behalf of
the entity indicated, including the fact that no such individual is guarantying
the Loan in his or her individual capacity.

"Guaranty" means (a) the guaranty of each Guarantor party hereto contained in
ARTICLE XI hereof, and (b) each other guaranty, in form and substance
satisfactory to Agent, made by any other Guarantor in favor of Agent for the
benefit of Agent and Lenders pursuant to Section 7.01(b) or otherwise,
guaranteeing all or any part of the Obligations.

"Hazardous Material" means (a) any element, compound or chemical that is
defined, listed or otherwise classified as a contaminant, pollutant, toxic
pollutant, toxic or hazardous substance, extremely hazardous substance or
chemical, hazardous waste, special waste, or solid waste under Environmental
Laws or that is likely to cause immediately, or at some future time, harm to or
have an adverse effect on, the environment or risk to human health or safety,
including, without limitation, any pollutant, contaminant, waste, hazardous
waste, toxic substance or dangerous good which is defined or identified in any
Environmental Law and which is present in the environment in such quantity or
state that it contravenes any Environmental Law; (b) petroleum and its refined
products; (c) polychlorinated biphenyls; (d) any substance exhibiting a
hazardous waste characteristic, including, without limitation, corrosivity,
ignitability, toxicity or reactivity as well as any radioactive or explosive
materials; and (e) any raw materials, building components (including, without
limitation, asbestos-containing materials) and manufactured products containing
hazardous substances listed or classified as such under Environmental Laws.

"Hedging Agreement" means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including, without limitation, any option
with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement.

"Highest Lawful Rate" means, with respect to Agent or any Lender, the maximum
non-usurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Obligations under
laws applicable to Agent or such Lender which are currently in effect or, to the
extent allowed by law, under such applicable laws which

9

--------------------------------------------------------------------------------




may hereafter be in effect and which allow a higher maximum non-usurious
interest rate than applicable laws now allow.

"Holder Election" has the meaning specified therefor in Section 5(b) of the
Warrant Agreement.

"Holder Election Amount" has the meaning specified therefor in Section 5(b) of
the Warrant Agreement.

"Indebtedness" means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables or other accounts payable incurred in the ordinary course of such
Person's business so long as the Loan Parties have not exceeded the A/P Aging
Threshold); (c) all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments or upon which interest payments are
customarily made; (d) all reimbursement, payment or other obligations and
liabilities of such Person created or arising under any conditional sales or
other title retention agreement with respect to property used and/or acquired by
such Person, even though the rights and remedies of the lessor, seller and/or
lender thereunder may be limited to repossession or sale of such property; (e)
all Capitalized Lease Obligations of such Person; (f) all obligations and
liabilities, contingent or otherwise, of such Person, in respect of letters of
credit, acceptances and similar facilities; (g) all obligations and liabilities,
calculated on a basis satisfactory to Agent and in accordance with accepted
practice, of such Person under Hedging Agreements; (h) all monetary obligations
under any receivables factoring, receivable sales or similar transactions and
all monetary obligations under any synthetic lease, tax ownership/operating
lease, off-balance sheet financing or similar financing; (i) all Contingent
Obligations; (j) liabilities incurred under Title IV of ERISA with respect to
any plan (other than a Multiemployer Plan) covered by Title IV of ERISA and
maintained for employees of such Person or any of its ERISA Affiliates;
(k) withdrawal liability incurred under ERISA by such Person or any of its ERISA
Affiliates with respect to any Multiemployer Plan; and (l) all obligations
referred to in clauses (a) through (k) of this definition of another Person that
are secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) a Lien upon property owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness.  The Indebtedness of any Person shall include the
Indebtedness of any partnership of or joint venture in which such Person is a
general partner or a joint venturer.

"Indemnified Matters" has the meaning specified therefor in Section 12.15.

"Indemnitees" has the meaning specified therefor in Section 12.15.

"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other bankruptcy or
insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, or extensions generally with creditors, or proceedings
seeking reorganization, arrangement, liquidation, receivership, or other similar
relief.

10

--------------------------------------------------------------------------------




"Internal Revenue Code" means the Internal Revenue Code of 1986, as amended (or
any successor statute thereto) and the regulations thereunder.

"Joinder Agreement" means a Joinder Agreement, substantially in the form of
Exhibit A, duly executed by a Subsidiary of a Loan Party made a party hereto
pursuant to Section 7.01(b).  References to a Joinder Agreement are
substantially interchangeable with references to a Guaranty, given that those
Subsidiaries who become Loan Parties hereunder pursuant to a Joinder Agreement
become Guarantors pursuant to the provisions of ARTICLE XI hereof.

"Lease" means any lease of real property to which any Loan Party or any of its
Subsidiaries is a party as lessor or lessee.

"Lender" and "Lenders" have the meaning specified therefor in the preamble
hereto.

"LIBOR" means the rate per annum, determined by Agent in accordance with its
customary procedures, and utilizing such electronic or other quotation sources
as it considers appropriate (rounded upwards, if necessary, to the next 1/100%),
to be the rate at which Dollar deposits to be outstanding for a period of
360 days are offered to major banks in the London interbank market, which
determination shall be conclusive in the absence of manifest error.  The
foregoing notwithstanding, in no event shall LIBOR, for purposes of this
Agreement and the Loan, ever be an amount less than three percent (3%).  

"LIBOR Rate" means a rate of interest per annum equal to LIBOR plus
12 percentage points.  Changes in LIBOR shall take effect on the date announced.

"Lien" means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including, without limitation, any conditional sale
or title retention arrangement, any Capitalized Lease and any assignment,
deposit arrangement or financing lease intended as, or having the effect of,
security.

"Litigation" means those legal proceedings collectively defined as the "Actions"
in the Settlement Agreement.

"Loan" or "Loans" mean, collectively, the loans made by Lenders to Borrowers on
the Effective Date pursuant to Section 2.01.

"Loan Account" means an account maintained hereunder by Agent on its books of
account and, with respect to Borrowers, in which Borrowers will be charged with
all Loans made to, and all other Obligations incurred by, Borrowers.

"Loan Documents" means this Agreement, any Guaranty, any Joinder Agreement, any
Mortgage, any Pledge and Security Agreement, any Subordination Agreement, any
UCC Filing Authorization Letter, each Warrant Agreement, and any other
agreement, instrument or other document executed and delivered pursuant hereto
or thereto or otherwise evidencing or securing any Loan or any other Obligation.

"Loan Party" means each Borrower and any Guarantor.

11

--------------------------------------------------------------------------------




"Loan Servicing Fee" has the meaning specified therefor in Section 2.06(b).

"Material Adverse Effect" means the occurrence of any event, change in facts,
change in conditions, or other change in circumstances which has materially and
adversely impacted, or could reasonably be expected to materially and adversely
impact, any of (a) the operations, business, assets, properties, condition
(financial or otherwise) or prospects of either the Woodland Segment or the
Enversa Segment, considered separately, or the Loan Parties taken as a whole,
(b) the ability of either the Woodland Segment or the Enversa Segment,
considered separately, or the Loan Parties taken as a whole, to perform any of
their obligations under any Loan Document to which they (or their constituent
entities) are a party, (c) the legality, validity or enforceability of this
Agreement or any other Loan Document, (d) the rights and remedies of Agent or
any Lender under any Loan Document, or (e) the validity, perfection or priority
of a Lien in favor of Agent for the benefit of Lenders on any of the Collateral.

"Material Contract" means, with respect to any Person, (a) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such Person or such Subsidiary of
$150,000 or more in any Fiscal Year (other than purchase orders in the ordinary
course of the business of such Person or such Subsidiary and other than
contracts that by their terms may be terminated by such Person or Subsidiary in
the ordinary course of its business upon less than 60 days' notice without
penalty or premium), and (b) each other contract or agreement material to the
business, operations, condition (financial or otherwise), performance, prospects
or properties of such Person or such Subsidiary, and specifically including, as
to Ranger, the XO Agreement.

"Moody's" means Moody's Investors Service, Inc. and any successor thereto.

"Mortgage" means a mortgage (including, without limitation, a leasehold
mortgage), deed of trust or deed to secure debt, in form and substance
satisfactory to Agent, made by a Loan Party in favor of Agent for the benefit of
Agent and Lenders, securing the Obligations and delivered to Agent pursuant to
Section 5.01(d), Section 7.01(b), Section 7.01(o) or otherwise.

"Multiemployer Plan" means a "multiemployer plan" as defined in Section
4001(a)(3) of ERISA to which any Loan Party or any of its ERISA Affiliates has
contributed to, or has been obligated to contribute, at any time during the
preceding six (6) years.

"Net Cash Proceeds" means, (a) with respect to any Disposition by any Person or
any of its Subsidiaries, the amount of cash received (directly or indirectly)
from time to time (whether as initial consideration or through the payment of
deferred consideration) by or on behalf of such Person or such Subsidiary, in
connection therewith after deducting therefrom only (i) the amount of any
Indebtedness secured by any Lien permitted by Section 7.02(a) on any asset
(other than Indebtedness assumed by the purchaser of such asset) which is
required to be, and is, repaid in connection with such Disposition (other than
Indebtedness under this Agreement), (ii) reasonable expenses related thereto
incurred by such Person or such Subsidiary in connection therewith,
(iii) transfer taxes paid to any taxing authorities by such Person or such
Subsidiary in connection therewith, and (iv) net income taxes to be paid in
connection with such Disposition (after taking into account any tax credits or
deductions and any tax sharing arrangements) and (b) with respect to the
issuance or incurrence of any Indebtedness by any Person or any of its
Subsidiaries, or the

12

--------------------------------------------------------------------------------




sale or issuance by any Person or any of its Subsidiaries of any shares of its
Capital Stock, the aggregate amount of cash received (directly or indirectly)
from time to time (whether as initial consideration or through the payment of
deferred consideration) by or on behalf of such Person or such Subsidiary in
connection therewith, after deducting therefrom only (i) reasonable expenses
related thereto incurred by such Person or such Subsidiary in connection
therewith, (ii) transfer taxes paid by such Person or such Subsidiary in
connection therewith and (iii) net income taxes to be paid in connection
therewith (after taking into account any tax credits or deductions and any tax
sharing arrangements); in each case of clause (a) and (b) to the extent, but
only to the extent, that the amounts so deducted are (A) actually paid to a
Person that, except in the case of reasonable out-of-pocket expenses, is not an
Affiliate of such Person or any of its Subsidiaries and (B) properly
attributable to such transaction or to the asset that is the subject thereof.

"New Equity" means the net proceeds received by Parent from the sale or issuance
of new equity securities, of whatever class, to the extent that (a) Parent
advises Agent that Parent intends for such net proceeds to be considered "New
Equity" hereunder for purposes of calculating Parent's compliance with the Total
Debt Service Coverage Covenant set forth in Section 7.03(b) hereof; (b) Parent
earmarks such net proceeds for that purpose and maintains such net proceeds in a
separate account; and (c) such net proceeds have not previously been either
removed from such separate account and applied for a different purpose or
previously designated for application in order to maintain compliance with the
Total Debt Service Coverage Covenant.  For purposes of illustration, if Parent
had raised net New Equity proceeds in the amount of $1,000,000 and needed to
deem $125,000 of that amount applied toward the cure of a potential Total Debt
Service Coverage Covenant default, there would then only be $875,000 of New
Equity remaining for application in cure of future potential Total Debt Service
Coverage Covenant defaults.

"New Lending Office" has the meaning specified therefor in Section 2.07(d).

"Non-Recurring Fees" means those attorneys' fees and associated charges incurred
in connection with (i) the Litigation and (ii) the Oberon Securities LLC
settlement, together with (iii) closing fees, broker's fees, and attorneys' fees
and associated charges incurred in connection with the closing of the Loan and
the consummation of the transactions associated therewith.

"Non-U.S. Lender" has the meaning specified therefor in Section 2.07(d).

"Obligations" means all present and future indebtedness, obligations, and
liabilities of each Loan Party to Agent and Lenders, whether or not the right of
payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured, unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 9.01.
 Without limiting the generality of the foregoing, the Obligations of each Loan
Party under the Loan Documents include (a) the obligation to pay principal,
interest, charges, expenses, fees, attorneys' fees and disbursements,
indemnities and other amounts payable by such Person in respect of the Loan or
otherwise under the Loan Documents, (b) the obligation of such Person to
reimburse any amount in respect of any of the foregoing that Agent or any Lender
(in its sole discretion) may elect to pay or advance on behalf of such Person,
and (c) the obligation of Parent to pay the Company

13

--------------------------------------------------------------------------------




Redemption Amount and the Holder Election Amount (whichever is applicable),
including any Deferred Redemption Amount.

"Operating Lease Obligations" means all obligations for the payment of rent for
any real or personal property under leases or agreements to lease, other than
Capitalized Lease Obligations.

"Other Taxes" has the meaning specified therefor in Section 2.07(b).

"Parent" has the meaning specified therefor in the recitals hereof.

"Participant Register" has the meaning specified therefor in Section 12.07(g).

"Paydown Amount" means that amount, if positive, determined by subtracting from
the unpaid principal balance of the Loan an amount equal to 2.5 times Enversa's
Consolidated EBITDA for the 12-month period most recently ended.

"PBGC" means the Pension Benefit Guaranty Corporation or any successor thereto.

"Permitted Indebtedness" means:

(a)        any Indebtedness owing to Agent or any Lender under this Agreement or
any other Loan Document;

(b)        any other Indebtedness listed on Schedule 7.02(b), and the extension
of maturity, refinancing or modification of the terms thereof; provided,
however, that (i) such extension, refinancing or modification is pursuant to
terms that are not less favorable to the Loan Parties and Lenders than the terms
of the Indebtedness being extended, refinanced or modified and (ii) after giving
effect to such extension, refinancing or modification, (A) the amount of such
Indebtedness is not greater than the amount of Indebtedness outstanding
immediately prior to such extension, refinancing or modification and (B) the
final or weighted average maturity of such Indebtedness is not earlier than the
Indebtedness being refinanced;

(c)        Indebtedness evidenced by Capitalized Lease Obligations entered into
in order to finance Capital Expenditures made by the Loan Parties in accordance
with the provisions of Section 7.03(a), which Indebtedness, when aggregated with
the principal amount of all Indebtedness incurred under this clause (c) and
clause (d) of this definition, does not exceed $100,000 at any time outstanding;

(d)        Indebtedness secured by a Lien permitted by clause (e) of the
definition of "Permitted Lien";

(e)        the Subordinated Indebtedness; and

(f)        other unsecured Indebtedness owing to any Person not otherwise
permitted by any of clauses (a) through (e) of this definition in an aggregate
amount not to exceed $50,000 at any time outstanding.

14

--------------------------------------------------------------------------------




"Permitted Liens" means:

(a)        Liens securing the Obligations;

(b)        Liens for taxes, assessments and governmental charges the payment of
which is not required under Section 7.01(c);

(c)        Liens imposed by law, such as carriers', warehousemen's, mechanics',
materialmen's and other similar Liens arising (provided they are subordinate to
Agent's Liens on Collateral) in the ordinary course of business and securing
obligations (other than Indebtedness for borrowed money) that (i) are not
overdue by more than 30 days or (ii) are being contested in good faith and by
appropriate proceedings promptly initiated and diligently conducted, provided
that a reserve or other appropriate provision, if any, as may be required by
GAAP has been made therefor;

(d)        Liens described on Schedule 7.02(a), but not the extension of
coverage thereof to other property or the extension of maturity, refinancing or
other modification of the terms thereof or the increase of the Indebtedness
secured thereby;

(e)        (i)  purchase money Liens on equipment acquired or held by any Loan
Party or any of its Subsidiaries in the ordinary course of its business to
secure the purchase price of such equipment or Indebtedness incurred solely for
the purpose of financing the acquisition of such equipment or (ii) Liens
existing on such equipment at the time of its acquisition; provided, however,
that (A) no such Lien shall extend to or cover any other property of any Loan
Party or any of its Subsidiaries, (B) the principal amount of the Indebtedness
secured by any such Lien shall not exceed the lesser of the fair market value or
the cost of the property so held or acquired and (C) the aggregate principal
amount of Indebtedness secured by any or all such Liens shall not exceed at any
one time outstanding $50,000;

(f)        deposits and pledges of cash securing (i) obligations incurred in
respect of workers' compensation, unemployment insurance or other forms of
governmental insurance or benefits, (ii) the performance of bids, tenders,
leases, contracts (other than for the payment of money) and statutory
obligations or (iii) obligations on surety or appeal bonds, but only to the
extent such deposits or pledges are made or otherwise arise in the ordinary
course of business and secure obligations not past due;

(g)        easements, zoning restrictions and similar encumbrances on real
property and minor irregularities in the title thereto that do not (i) secure
obligations for the payment of money or (ii) materially impair the value of such
property or its use by any Loan Party or any of its Subsidiaries in the normal
conduct of such Person's business; and

(h)        Liens on real property or Equipment securing Indebtedness permitted
by subsection (c) of the definition of Permitted Indebtedness.

"Person" means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.  For purposes of determining certain of the financial reporting
requirements hereunder, references in accounting terms such as Consolidated

15

--------------------------------------------------------------------------------




EBITDA, Consolidated Net Income, Consolidated Net Interest Expense, etc., to
"any Person" shall also include each of the Enversa Segment and the Woodland
Segment.

"Plan" means any Employee Plan or Multiemployer Plan.

"Pledge and Security Agreement" means a Pledge and Security Agreement made by a
Loan Party in favor of Agent for the benefit of Agent and Lenders, in form and
substance satisfactory to Agent, securing the Obligations and delivered to
Agent.

"Post-Default Rate" means a rate of interest per annum equal to the rate of
interest otherwise in effect from time to time pursuant to the terms of this
Agreement plus 5.00 percentage points, or, if a rate of interest is not
otherwise in effect, interest at the highest rate specified herein for any Loan
then outstanding prior to an Event of Default plus 5.00 percentage points.

"Pro Rata Share" means, with respect to a Lender's obligation to make the Loan,
the percentage obtained by dividing (i) such Lender's Commitment by (ii) the
Total Commitment, provided that once the Loan has been funded and disbursed, for
purposes of receiving payments of interest, fees, and principal with respect
thereto, and with respect to all other matters (including, without limitation,
the indemnification obligations arising under Section 10.05), Pro Rata  Share
means the percentage obtained by dividing (x) the unpaid principal amount of
such Lender's portion of the Loan by (y) the aggregate unpaid principal amount
of the Loan.

"Qualified Cash" means, as of any date of determination, the amount of
unrestricted cash and cash equivalents of the Loan Parties that is in deposit
accounts or in securities accounts, or any combination thereof, maintained by a
branch office of a bank or securities intermediary located within the United
States.

"Ranger" has the meaning specified therefor in the preamble hereto and means the
operating subsidiary formally known as S Squared, LLC dba Ranger Wireless, LLC.

"Register" has the meaning specified therefor in Section 12.07(d).

"Registered Loans" has the meaning specified therefor in Section 12.07(d).

"Regulation T," "Regulation U" and "Regulation X" mean, respectively,
Regulations T, U and X of the Board or any successor, as the same may be amended
or supplemented from time to time.

"Related Fund" means, with respect to any Person, an Affiliate of such Person,
or a fund or account managed by such Person or an Affiliate of such Person.

"Release" means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the indoor or outdoor environment, including, without limitation,
the movement of Hazardous Materials through or in the ambient air, soil, surface
or ground water, or property.

16

--------------------------------------------------------------------------------




"Remedial Action" means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor environment; (b) prevent or minimize a
Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; (c) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities; or (d) perform any other
actions authorized by 42 U.S.C. § 9601.

"SEC" means the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities Act.

"Securities Act" means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.

"Settlement Agreement" means that certain Settlement Agreement dated as of
February 3, 2011 between CornerWorld Corporation and Ned B. Timmer.  The term
"Settlement Agreement," as used herein, shall not include any amendments or
modifications to the Settlement Agreement dated February 3, 2011, regardless of
how any such amendment or modification may have been documented or agreed upon,
unless such amendment or modification has been approved by Agent in writing.

"Solvent" means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is not less than the
total amount of the liabilities of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its existing debts as
they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and other
commitments as they mature in the normal course of business, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person's ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person's
property would constitute unreasonably small capital.

"Standard & Poor's" means Standard & Poor's Ratings Services, a division of
The McGraw-Hill Companies, Inc. and any successor thereto.

"Stock-Based Compensation" means non-cash amounts recorded in the financial
statements, in accordance with GAAP, for expenses related to stock options,
warrants and other similar instruments.

"Subordinated Indebtedness" means Indebtedness of any Loan Party, including
without limitation the Indebtedness owed to the Subordinated Lenders, the terms
of which are satisfactory to Agent and which has been expressly subordinated in
right of payment to all Indebtedness of such Loan Party under the Loan Documents
(a) by the execution and delivery of a subordination agreement, in form and
substance satisfactory to Agent, or (b) otherwise on terms and conditions
(including, without limitation, subordination provisions, payment terms,
interest rates, covenants, remedies, defaults and other material terms)
satisfactory to Agent.

17

--------------------------------------------------------------------------------




"Subordinated Lenders" means Internet University, Inc., a Texas corporation,
IU Holdings, LP, a Texas limited partnership, IU Investments, LLC, a Texas
limited liability company, Marc Blumberg, an individual, Marc A. Pickren, an
individual, Ned B. Timmer, an individual, and Scott N. Beck, an individual, as
the holders of the Subordinated Indebtedness outstanding on the Effective Date.

"Subordination Agreements" means those certain Subordination and Standstill
Agreements, in form and substance satisfactory to Lenders and Agent, pursuant to
which the Subordinated Indebtedness shall be subordinated in right of payment to
repayment of the Loan, and any Lien or other security interest (if any)
permitted to secure the Subordinated Indebtedness shall have been subordinated
in right and priority to the Liens and security interests in favor of Agent for
the benefit of Lenders.

"Subsidiary" means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, estate,
association, joint venture or other business entity (a) the accounts of which
would be consolidated with those of such Person in such Person's consolidated
financial statements if such financial statements were prepared in accordance
with GAAP or (b) of which more than 50% of (i) the outstanding Capital Stock
having (in the absence of contingencies) ordinary voting power to elect a
majority of the board of directors or other managing body of such Person,
(ii) in the case of a partnership or limited liability company, the interest in
the capital or profits of such partnership or limited liability company or
(iii) in the case of a trust, estate, association, joint venture or other
entity, the beneficial interest in such trust, estate, association or other
entity business is, at the time of determination, owned or controlled directly
or indirectly through one or more intermediaries, by such Person.

"Super Liquidity Condition" means that, after giving effect to any proposed
prepayment of either the Loan or any portion of the Subordinated Indebtedness,
Parent and all of the Borrowers, collectively, would (i) continue to have not
less than $1,500,000 of Qualified Cash, calculated as if such Persons had also
paid all accounts payable owed to any trade creditors other than the Excluded
Payables that are more than 90 days past due, and (ii) continue to have not less
than $500,000 of Qualified Cash, calculated as if such Persons had also paid all
accounts payable owed to any trade creditors, including the Excluded Payables,
that are more than 90 days past due.  For purposes of clarity, neither Parent or
any of the Borrowers shall actually be required to pay trade creditors pursuant
to the preceding sentence, but the determination of whether Parent and the
Borrowers shall continue to have sufficient Qualified Cash to satisfy the
foregoing two tests shall be made after deducting an amount which would be
sufficient to have paid such trade creditors.

"T2" means T2 Communications LLC, a Michigan limited liability company.

"Taxes" has the meaning specified therefor in Section 2.07(a).

"Title Insurance Policy" means a mortgagee's loan policy, in form and substance
satisfactory to Agent, together with all endorsements made from time to time
thereto, issued by or on behalf of a title insurance company satisfactory to
Agent, insuring the Lien created by a Mortgage in an amount and on terms
satisfactory to Agent, delivered to Agent.

18

--------------------------------------------------------------------------------




"Total Commitment" means the sum of the amounts of Lenders' Commitments.

"Total Debt Service" means, for any period, the sum of payments made or required
to be made by any of the Loan Parties during such period for the following:  (a)
regularly scheduled principal and accrued interest due on the Loan; (b) any
principal payment on the Loan which Borrowers are required to make pursuant to
Sections 2.05(b)(i), (ii), or (iii); (c) principal and interest payments due or
accrued on any other Indebtedness of the Loan Parties (to the extent not
addressed by any other clause of this definition); (d) principal and interest
payments made on the Subordinated Indebtedness; (e) all cash Capital
Expenditures made by the Loan Parties during such period in excess of $100,000
per 12 months (and a prorated portion thereof for a shorter period) (it being
understood that the amounts for any financed Capital Expenditures shall be
included in this calculation, to the extent paid or coming due, pursuant to
clause (c) above); and (f) the amount of federal and state income taxes actually
paid by Parent during such period on its Consolidated Net Income, less any
amount of the payments made in respect of the preceding clause (d) to the extent
such amounts are deemed to have been covered by New Equity.

"Total Debt Service Coverage Covenant" has the meaning specified therefor in
Section 7.03(b).

"Transferee" has the meaning specified therefor in Section 2.07(a).

"UCC Filing Authorization Letter" means a letter duly executed by each Borrower
and each of the other Loan Parties authorizing Agent to file appropriate
financing statements on Form UCC-1 without the signature of such Person in such
office or offices as may be necessary or, in the opinion of Agent, desirable to
perfect the security interests purported to be created by the Loan Documents.

"Uniform Commercial Code" has the meaning specified therefor in Section 1.03.

"USA Patriot Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

"Verizon" means Verizon Corporate Services Group Inc., a New York corporation.  

"Verizon Adverse Event" means either (i) the receipt by Ranger of notice from
Verizon that Verizon has elected to terminate the Verizon Contract or (ii) the
agreement of Verizon and Ranger to a modification of the Verizon Contract on
economic terms which require Verizon to pay for service/access to the system
operated by Ranger at a rate less than 80% of the rate that is required pursuant
to the Verizon Contract as in effect on the Effective Date.

"Verizon Contract" means that certain contract between Ranger and Verizon, dated
November 1, 2010, and signed by Verizon on December 20, 2010, as the same may
hereafter be renewed or extended; provided, however, that for purposes of
determining a Verizon Adverse Event, no modifications of the economic terms of
the Verizon Contract as in effect on the Effective Date shall be considered
unless such modifications have been specifically approved by Agent in writing.  

19

--------------------------------------------------------------------------------




"WARN" has the meaning specified therefor in Section 6.01(z).

"Warrant Agreement" means, collectively, those certain Warrant Agreements
entered into by and between Parent and Lenders as of the Effective Date.

"Warrant Shares" means those shares of the Capital Stock in Parent issuable to
Lenders in accordance with the terms and conditions of the Warrant Agreement.

"Woodland EBITDA" means the Adjusted EBITDA of the Woodland Segment for the
applicable period, as further adjusted to subtract the gross profit of T2 for
such period.

"Woodland Holdings" means Woodland Holdings Corp., a Delaware corporation and
the sole shareholder of Woodland Wireless.

"Woodland Segment" means the "Communications Services Segment" as disclosed in
Parent's quarterly and annual financial statements as filed with the SEC.

"Woodland Wireless" means Woodland Wireless Solutions Ltd., a Michigan
corporation and the sole shareholder of Ranger.

"XO Agreement" means that certain XO Service Order Agreement dated July 16,
2010, between Ranger and XO Communications Services, Inc., including the Service
Level Agreement, the Telco Collocation Terms and Conditions, and all other
addenda and terms attached thereto, as the same may be renewed, extended,
modified, restated or replaced from time to time.

Section 1.02        Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words "include", "includes" and "including"
shall be deemed to be followed by the phrase "without limitation".  The word
"will" shall be construed to have the same meaning and effect as the word
"shall".  Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person's successors and assigns, (c) the words "herein", "hereof" and
"hereunder", and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words "asset" and "property" shall be construed to
have the same meaning and effect and to refer to any right or interest in or to
assets and properties of any kind whatsoever, whether real, personal or mixed
and whether tangible or intangible.

Section 1.03        Accounting and Other Terms.  Unless otherwise expressly
provided herein, each accounting term used herein shall have the meaning given
it under GAAP applied on a basis consistent with those used in preparing the
Financial Statements.  All terms used in this Agreement which are defined in
Article 8 or Article 9 of the Uniform Commercial Code as in

20

--------------------------------------------------------------------------------




effect from time to time in the State of New York (the "Uniform Commercial
Code") and which are not otherwise defined herein shall have the same meanings
herein as set forth therein, provided that terms used herein which are defined
in the Uniform Commercial Code as in effect in the State of New York on the date
hereof shall continue to have the same meaning notwithstanding any replacement
or amendment of such statute except as Agent may otherwise determine.

Section 1.04        Time References.  Unless otherwise indicated herein, all
references to time of day refer to Pacific Standard Time or Pacific daylight
saving time, as in effect in Los Angeles, California on such day.  For purposes
of the computation of a period of time from a specified date to a later
specified date, the word "from" means "from and including" and the words "to"
and "until" each means "to but excluding"; provided, however, that with respect
to a computation of fees or interest payable to Agent or any Lender, such period
shall in any event consist of at least one full day.

ARTICLE II

THE LOANS

Section 2.01        Commitments.

(a)        Subject to the terms and conditions and relying upon the
representations and warranties herein set forth, each Lender severally agrees to
make the Loan to Borrowers on the Effective Date, in an aggregate principal
amount not to exceed the amount of such Lender's Commitment.

(b)        Notwithstanding the foregoing, the aggregate principal amount of the
Loan made on the Effective Date shall not exceed the Total Commitment.  Any
principal amount of the Loan which is repaid or prepaid may not be reborrowed.

Section 2.02        Making the Loans.  The Loan under this Agreement shall be
made by Lenders simultaneously and proportionately to their Pro Rata Shares of
the Commitment, it being understood that no Lender shall be responsible for any
default by any other Lender in that other Lender's obligations to make a Loan
requested hereunder, nor shall the Commitment of any Lender be increased or
decreased as a result of the default by any other Lender in that other Lender's
obligation to make a Loan requested hereunder, and each Lender shall be
obligated to make the Loans required to be made by it by the terms of this
Agreement regardless of the failure by any other Lender.  The foregoing
notwithstanding, in the event either Lender fails to satisfy its obligation to
fund its Commitment hereunder, then no closing shall occur, the Loan shall not
be funded, and each of the Borrowers and each of the other Loan Parties will be
released from all Obligations pursuant to this Agreement and the other Loan
Documents (but each such Person shall remain bound by the terms of that certain
Expression of Interest dated January 19, 2011, and the attached Term Sheet, to
the extent any such provisions are expressly stated to be binding upon and
enforceable against Borrowers).

Section 2.03        Repayment of Loans; Evidence of Debt.

(a)        The outstanding principal of the Loan shall be repayable in quarterly
installments on the first day of each January, April, July and October,
commencing on July 1,

21

--------------------------------------------------------------------------------




2011.  The first six such quarterly installments, being the payments due July 1,
2011 through and including the payment due October 1, 2012, shall each be in an
amount equal to $125,000.  Commencing with the payment due on January 1, 2013
and thereafter, each subsequent quarterly installment of principal shall be in
an amount equal to $275,000; provided, however, that the last such installment
shall be in the amount necessary to repay in full the unpaid principal balance
of the Loan and shall be due and payable on the Final Maturity Date.

(b)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of Borrowers to such Lender
resulting from the Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)        Agent shall maintain accounts in which it shall record (i) the amount
of the Loans made hereunder, (ii) the amount of any principal or interest due
and payable or to become due and payable from Borrowers to each Lender hereunder
and (iii) the amount of any sum received by Agent hereunder for the account of
Lenders and each Lender's share thereof.

(d)        The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or Agent to maintain such accounts or any error therein shall not in any
manner affect the obligation of Borrowers to repay the Loans in accordance with
the terms of this Agreement.

(e)        The Loan made by each Lender shall be evidenced by a promissory note,
and Borrowers shall execute and deliver to each Lender a promissory note payable
to the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) in a form furnished by Agent and reasonably acceptable
to Borrowers.  Thereafter, the Loan evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 12.07) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

Section 2.04        Interest.

(a)        Loan.  The Loan shall bear interest on the principal amount thereof
from time to time outstanding, from the date the Loan is disbursed until such
principal amount becomes due, at a rate per annum equal to the Base Interest
Rate.

(b)        Default Interest.  To the extent permitted by law, upon the
occurrence and during the continuance of an Event of Default, the principal of,
and all accrued and unpaid interest on, all Loans, fees, indemnities or any
other Obligations of the Loan Parties under this Agreement and the other Loan
Documents, shall bear interest, from the date such Event of Default occurred
until the date such Event of Default is cured or waived in writing in accordance
herewith, at a rate per annum equal at all times to the Post-Default Rate.  

(c)        Interest Payment.  Interest on the Loan shall be payable monthly, in
arrears, on the first day of each month, commencing on the first day of the
month following

22

--------------------------------------------------------------------------------




the month in which the Loan is made and at maturity (whether upon demand, by
acceleration or otherwise).  Interest at the Post-Default Rate shall be payable
on demand.  

(d)        General.  All interest shall be computed on the basis of a year of
360 days and charged for the actual number of days elapsed.

Section 2.05        Prepayment of the Loan.

(a)        Optional Prepayment.  Borrowers may, upon at least 5 Business Days'
prior written notice to Agent, prepay the principal of the Loan, in whole or in
part.  Each prepayment made pursuant to this Section 2.05(a) shall be
accompanied by (i) the payment of accrued interest to the date of such payment
on the amount prepaid, (ii) the payment of any Applicable Prepayment Premium
payable pursuant to Section 2.06, and (iii) any and all other fees and charges
accrued as of such date pursuant to Section 2.06.  Each such prepayment shall be
applied against the remaining installments of principal due on the Loan in the
inverse order of maturity.  In addition to the foregoing, in accordance with the
provisions of Section 7.02(l)(iii), Borrowers may prepay the principal of the
Loan accompanied only by the payments required by clauses (i) and (iii) of the
second sentence of this Section 2.05(a), but without obligation to pay the
Applicable Prepayment Premium described in clause (ii) of said sentence.

(b)        Mandatory Prepayment.  

(i)        If, as of the end of any fiscal quarter during the term of the Loan,
the aggregate principal amount of the Loan outstanding on such date exceeds the
product of (A) the multiplication factor set forth below times (B) the Adjusted
EBITDA of Parent for the most recent 12 consecutive month period ending on the
date set forth opposite such factor in the table below (any such excess being
referred to as a "Combined EBITDA Deficit"), then (x) with respect to the first
Combined EBITDA Deficit so calculated, if such Combined EBITDA Deficit is
greater than $250,000, within 30 days after the delivery of the financial
statements evidencing the Combined EBITDA Deficit (or 30 days after the date
such financial statements were due, if earlier), Borrowers shall prepay the
outstanding principal balance of the Loan in an aggregate amount equal to the
amount by which the Combined EBITDA Deficit exceeds $250,000, and the amount of
the Combined EBITDA Deficit up to $250,000 shall be governed by clause (y) of
this sentence, or (y) to the extent such Combined EBITDA Deficit is $250,000 or
less, no amount shall be payable until after the next quarterly test period, and
if, following the next quarterly test period, there continues to exist a
Combined EBITDA Deficit (and for each consecutive succeeding quarterly test
period as to which a Combined EBITDA Deficit continues to exist), then Borrowers
shall prepay the outstanding principal balance of the Loan in an aggregate
amount equal to the full amount of the then existing Combined EBITDA Deficit
within 10 days after the delivery of the financial statements evidencing the
Combined EBITDA Deficit (or 10 days after the date such financial statements
were due, if earlier).  At such time as a quarterly test reveals no Combined
EBITDA Deficit, then any subsequent Combined EBITDA Deficit shall once again be
governed by clause (x) of the preceding sentence.

23

--------------------------------------------------------------------------------




Test Periods Ending

Multiplication Factor

4/30/11

2.25

7/31/11

2.15

10/31/11

2.05

1/31/12

1.95

4/30/12

1.85

7/31/12

1.75

10/31/12

1.65

1/31/13 – Maturity

1.55

(ii)        If, as of the end of any fiscal quarter during the term of the Loan
commencing April 30, 2013, the aggregate principal amount of the Loan
outstanding on such date exceeds the product of (A) the multiplication factor
set forth below times (B) Enversa's Adjusted EBITDA for the most recent 12
consecutive month period ending on the date set forth opposite such factor in
the table below (any such excess being referred to as an "Enversa EBITDA
Deficit"), then (x) with respect to the first Enversa EBITDA Deficit so
calculated, if such Enversa EBITDA Deficit is greater than $250,000, within 30
days after the delivery of the financial statements evidencing the Enversa
EBITDA Deficit (or 30 days after the date such financial statements were due, if
earlier), Borrowers shall prepay the outstanding principal balance of the Loan
in an aggregate amount equal to the amount by which the Enversa EBITDA Deficit
exceeds $250,000, and the amount of the Enversa EBITDA Deficit up to $250,000
shall be governed by clause (y) of this sentence, or (y) to the extent such
Enversa EBITDA Deficit is $250,000 or less, no amount shall be payable until
after the next quarterly test period, and if, following the next quarterly test
period, there continues to exist an Enversa EBITDA Deficit (and for each
consecutive succeeding quarterly test period as to which an Enversa EBITDA
Deficit continues to exist), then Borrowers shall prepay the outstanding
principal balance of the Loan in an aggregate amount equal to the full amount of
the then existing Enversa EBITDA Deficit within 10 days after the delivery of
the financial statements evidencing the Enversa EBITDA Deficit (or 10 days after
the date such financial statements were due, if earlier).  At such time as a
quarterly test reveals no Enversa EBITDA Deficit, then any subsequent Enversa
EBITDA Deficit shall once again be governed by clause (x) of the preceding
sentence.

Test Period Ending

Multiplication Factor

4/30/13

3.00

7/31/13

2.90

10/31/13

2.80

1/31/14

2.70

4/30/14

2.60

7/31/14

2.50

10/31/14

2.40

1/31/15

2.30

(iii)        At any time prior to achieving the Enversa Performance Threshold,
if Woodland EBITDA, calculated on a trailing 12-month basis, shall ever be less
than the

24

--------------------------------------------------------------------------------




Base Period EBITDA, then within 10 days after the delivery of the financial
statements evidencing such reduction in Woodland EBITDA, Borrowers shall prepay
the outstanding principal balance of the Loan in an aggregate amount
proportionately equal to the reduction in trailing 12-month Woodland EBITDA.
 The foregoing covenant shall be tested quarterly, commencing April 30, 2011.
 The required amount of proportional reduction in the Loan shall be determined
as follows.  With Base Period EBITDA equal to $3,000,000, if Woodland EBITDA for
the most recent period of 12 consecutive months was $2,800,000, representing a
reduction equal to 6.67% below Base Period EBITDA, then Borrowers shall be
required to make an aggregate principal paydown equal to 6.67% of the then
outstanding principal balance of the Loan.

(iv)        At any time prior to achieving the Enversa Performance Threshold,
within 10 days following the occurrence of a Verizon Adverse Event, Borrowers
shall prepay the outstanding principal balance of the Loan in an amount equal to
the Paydown Amount.  Borrowers understand and agree that the foregoing provision
shall apply with respect to any occurrence constituting a Verizon Adverse Event
at any time when the Enversa Performance Threshold has not been achieved.

(v)        Immediately upon any Disposition by any Loan Party or its
Subsidiaries, Borrowers shall prepay the outstanding principal amount of the
Loan in an amount equal to 100% of the Net Cash Proceeds received by such Person
in connection with such Disposition to the extent that the aggregate amount of
Net Cash Proceeds received by all Loan Parties and their Subsidiaries (and not
paid to Agent as a prepayment of the Loans) exceeds $50,000 for all such
Dispositions in any Fiscal Year.  Nothing contained in this subsection (iii)
shall permit any Loan Party or any of its Subsidiaries to make a Disposition of
any property other than in accordance with Section 7.02(c)(ii).

(vi)        Upon the issuance or incurrence by any Loan Party or any of its
Subsidiaries of any Indebtedness (other than Indebtedness referred to in clauses
(a), (b), (c), (d) and (f) of the definition of Permitted Indebtedness), or the
sale or issuance by any Loan Party or any of its Subsidiaries of any shares of
its Capital Stock, Borrowers shall prepay the outstanding amount of the Loan in
an amount equal to 100% of the Net Cash Proceeds received by such Person in
connection therewith.  The provisions of this subsection (vi) shall not be
deemed to be implied consent to any such issuance, incurrence or sale that would
otherwise be prohibited by the terms and conditions of this Agreement.  In the
event Parent desires to sell or issue any shares of its Capital Stock, Parent
shall so advise Agent and Lenders, requesting Agent and Lenders to specify
whether Lenders shall require that any portion of the proceeds resulting from
the sale or issuance of such Capital Stock be applied as a prepayment against
the Loan pursuant to this subsection (vi), and Lenders, through Agent, shall
have 30 days in which to respond.  In the event neither Lenders nor Agent
respond within said 30-day period, Lenders shall be deemed to have agreed to
permit the issuance of such Capital Stock by Parent without requiring a
corresponding prepayment of the Loan.  In the event Lenders require a prepayment
of the Loan resulting from the sale or issuance by Parent of its Capital Stock,
Lenders agree that any such prepayment shall not be subject to the Applicable
Prepayment Premium; provided, however, that if Parent elects to utilize the
proceeds of

25

--------------------------------------------------------------------------------




any such sale of Capital Stock for a prepayment of the Loan in the absence of a
demand by Lenders that the Loan be prepaid, then the Applicable Prepayment
Premium shall apply.  

(c)        Cumulative Prepayments.  Except as otherwise expressly provided in
this Section 2.05, payments with respect to any subsection of this Section 2.05
are in addition to payments made or required to be made under any other
subsection of this Section 2.05.

Section 2.06        Fees.

(a)        Closing Fee.  On or prior to the Effective Date, Borrowers shall pay
to Agent for the account of Lenders, in accordance with their Pro Rata Shares, a
non-refundable closing fee (the "Closing Fee") equal to $125,000, which shall be
deemed fully earned when the Loan is funded.  One-half of the Closing Fee shall
be due and payable on the Effective Date, and the balance shall be due and
payable 90 days thereafter.

(b)        Loan Servicing Fee.  From and after the Effective Date and until the
later of (i) the Final Maturity Date and (ii) the date on which all Obligations
are paid in full, Borrowers shall pay to Agent for the account of Agent, a
non-refundable loan servicing fee (the "Loan Servicing Fee") equal to $3,000
each month, which shall be deemed fully earned when paid and which shall be
payable on the Effective Date and monthly in advance thereafter on the first day
of each month, commencing on April 1, 2011.

(c)        Prepayment Premium.  In the event of (i) any optional prepayment of
the Loan pursuant to Section 2.05(a), (ii) any mandatory prepayment of the Loan
pursuant to Section 2.05(b), or (iii) any termination of this Agreement at any
time prior to the Final Maturity Date, whether pursuant to Section 3.03, or for
any other reason, including, without limitation, (A) termination upon the
election of Agent to terminate after the occurrence and during the continuation
of an Event of Default, (B) foreclosure and sale of Collateral, (C) sale of
Collateral in any Insolvency Proceeding, or (D) restructure, reorganization, or
compromise of the Obligations by the confirmation of a plan of reorganization or
any other plan of compromise, restructure, or arrangement in any Insolvency
Proceeding, then, in view of the impracticability and extreme difficulty of
ascertaining the actual amount of damages to Agent and Lenders or profits lost
by Agent and Lenders as a result of such prepayment or termination, and by
mutual agreement of the parties as to a reasonable estimation and calculation of
the lost profits or damages of Agent and Lenders, Borrowers shall pay to Agent,
in cash, the Applicable Prepayment Premium, measured as of and payable on the
date set forth as the date of such prepayment or termination.

Section 2.07        Taxes.

(a)        Any and all payments by any Loan Party hereunder or under any other
Loan Document shall be made free and clear of and without deduction for any and
all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding taxes imposed
on the net income of Agent or any Lender (or any transferee or assignee thereof,
including a participation holder (any such entity, a "Transferee")) by the
jurisdiction in which such Person is organized or has its principal lending
office (all such

26

--------------------------------------------------------------------------------




nonexcluded taxes, levies, imposts, deductions, charges withholdings and
liabilities, collectively or individually, "Taxes").  If any Loan Party shall be
required to deduct any Taxes from or in respect of any sum payable hereunder to
Agent or any Lender (or any Transferee), (i) the sum payable shall be increased
by the amount (an "additional amount") necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.07) Agent or such Lender (or such Transferee) shall receive
an amount equal to the sum it would have received had no such deductions been
made, (ii) such Loan Party shall make such deductions and (iii) such Loan Party
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b)        In addition, each Loan Party agrees to pay to the relevant
Governmental Authority in accordance with applicable law any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document ("Other Taxes").  Each Loan Party shall deliver to Agent and
each Lender official receipts in respect of any Taxes or Other Taxes payable
hereunder promptly after payment of such Taxes or Other Taxes.

(c)        The Loan Parties hereby jointly and severally indemnify and agree to
hold each Agent and each Lender harmless for, from and against Taxes and Other
Taxes (including, without limitation, Taxes and Other Taxes imposed on any
amounts payable under this Section 2.07) paid by such Person, whether or not
such Taxes or Other Taxes were correctly or legally asserted.  Such
indemnification shall be paid within 10 days after the date on which any such
Person makes written demand therefor specifying in reasonable detail the nature
and amount of such Taxes or Other Taxes.

(d)        Each Lender (or Transferee) that is organized under the laws of a
jurisdiction outside the United States (a "Non-U.S. Lender") agrees that it
shall, no later than the Effective Date (or, in the case of a Lender which
becomes a party hereto pursuant to Section 12.07 hereof after the Effective
Date, promptly after the date upon which such Lender becomes a party hereto)
deliver to Agent (or, in the case of a participant, to Lender granting the
participation only) one properly completed and duly executed copy of either U.S.
Internal Revenue Service Form W-8BEN, W-8ECI or W-8IMY or any subsequent
versions thereof or successors thereto, in each case claiming complete exemption
from, or reduced rate of, U.S. Federal withholding tax and payments of interest
hereunder.  In addition, in the case of a Non-U.S. Lender claiming exemption
from U.S. Federal withholding tax under Section 871(h) or 881(c) of the Internal
Revenue Code, such Non-U.S. Lender hereby represents to Agent and Borrowers that
such Non-U.S. Lender is not a bank for purposes of Section 881(c) of the
Internal Revenue Code, is not a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code) of either Borrower and is not
a controlled foreign corporation related to either Borrower (within the meaning
of Section 864(d)(4) of the Internal Revenue Code), and such Non-U.S. Lender
agrees that it shall promptly notify Agent in the event any such representation
is no longer accurate.  Such forms shall be delivered by each Non-U.S. Lender on
or before the date it becomes a party to this Agreement (or, in the case of a
Transferee that is a participation holder, on or before the date such
participation holder becomes a Transferee hereunder) and on or before the date,
if any, such Non-U.S. Lender changes its applicable lending office by
designating a different lending office (a "New Lending Office").  In addition,

27

--------------------------------------------------------------------------------




such Non-U.S. Lender shall deliver such forms within 20 days after receipt of a
written request therefor from Agent, the assigning Lender or Lender granting a
participation, as applicable.  Notwithstanding any other provision of this
Section 2.07, a Non-U.S. Lender shall not be required to deliver any form
pursuant to this Section 2.07(d) that such Non-U.S. Lender is not legally able
to deliver.

(e)        The Loan Parties shall not be required to indemnify any Non-U.S.
Lender, or pay any additional amounts to any Non-U.S. Lender, in respect of
United States Federal withholding tax pursuant to this Section 2.07 to the
extent that (i) the obligation to withhold amounts with respect to United States
Federal withholding tax existed on the date such Non-U.S. Lender became a party
to this Agreement (or, in the case of a Transferee that is a participation
holder, on the date such participation holder became a Transferee hereunder) or,
with respect to payments to a New Lending Office, the date such Non-U.S. Lender
designated such New Lending Office with respect to a Loan; provided, however,
that this clause (i) shall not apply to the extent the indemnity payment or
additional amounts any Transferee, or Lender (or Transferee) through a New
Lending Office, would be entitled to receive (without regard to this clause (i))
do not exceed the indemnity payment or additional amounts that the Person making
the assignment, participation or transfer to such Transferee, or Lender (or
Transferee) making the designation of such New Lending Office, would have been
entitled to receive in the absence of such assignment, participation, transfer
or designation, or (ii) the obligation to pay such additional amounts would not
have arisen but for a failure by such Non-U.S. Lender to comply with the
provisions of clause (d) above.

(f)        Any Lender or Agent (or Transferee) claiming any indemnity payment or
additional payment amounts payable pursuant to this Section 2.07 shall use
reasonable efforts (consistent with legal and regulatory restrictions) to file
any certificate or document reasonably requested in writing by Borrowers or to
designate as its applicable lending office an office in a different jurisdiction
if the making of such a filing or change in such a designation would avoid the
need for or reduce the amount of any such indemnity payment or additional amount
that may thereafter accrue, would not require such Lender or Agent (or
Transferee) to disclose any information such Lender or Agent (or Transferee)
deems confidential and would not, in the sole determination of such Lender or
Agent (or Transferee), be otherwise disadvantageous to such Lender or Agent (or
Transferee).  

(g)        The obligations of the Loan Parties under this Section 2.07 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

Section 2.08        Increased Costs; Illegality or Impropriety.

(a)        In the event that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
of application thereof, shall at any time after the date hereof, in the
reasonable opinion of Agent or any Lender, make it unlawful or impractical for
Agent or such Lender to determine or charge interest rates at the LIBOR Rate,
Agent or such Lender shall give notice of such changed circumstances to
Borrowers (and in the case of a Lender, Agent), and Agent promptly shall
transmit the notice to each other Lender and interest upon the Loans of Agent or
such Lender thereafter shall accrue

28

--------------------------------------------------------------------------------




interest at a rate determined by reference to the most comparable index to
LIBOR, as determined by Agent in its reasonable discretion.

(b)        No Match Funding Requirement.  Anything to the contrary contained
herein notwithstanding, neither Agent nor any Lender, nor any of their
participants, is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues at the LIBOR
Rate.

Section 2.09        Financing any Deferred Redemption Amount.  In the event that
a Deferred Redemption Amount arises as the result of the exercise of the Holder
Election by one or both Lenders, Borrowers shall be permitted to add the
Deferred Redemption Amount to the outstanding principal balance of the Loan (at
which time such amount shall commence to accrue interest hereunder) and shall be
required to repay such Deferred Redemption Amount over a period of one year from
the date of the Holder Election, in four (4) equal quarterly installments of
principal.  The Deferred Redemption Amount shall accrue interest and shall
continue to be secured by Agent's senior lien on all of the Collateral (or, if
the Loan has been repaid, by the granting of a new senior lien on all of the
Collateral).  The foregoing notwithstanding, at any time when the only
Obligation owing to Lenders is the payment of the Deferred Redemption Amount,
Lenders and Agent agree that they will subordinate their lien to the lien of a
new senior lender subject to the requirements that (i) in no event shall the
lien in favor of Agent for the benefit of Lenders ever be lower than second in
priority, (ii) the cost of capital of the new senior loan shall not be greater
than the cost of capital of the Loan, and (iii) the leverage ratio of Parent, on
a consolidated basis after giving effect to the funding of the new senior loan,
shall not be greater than the leverage ratio of Parent, on a consolidated basis,
on the Effective Date after giving effect to the funding of the Loan and of the
Subordinated Indebtedness, and the closing of the transactions associated
therewith.

ARTICLE III

TERM; TERMINATION

Section 3.01        Term.  This Agreement shall become effective on the
Effective Date and shall continue in full force and effect for a term ending on
the Final Maturity Date.  The foregoing notwithstanding, Agent and Lenders shall
have the right to terminate their obligations under this Agreement in accordance
with ARTICLE IX.

Section 3.02        Effect of Termination.  On the date of termination of this
Agreement, all Obligations immediately shall become due and payable without
notice or demand.  No termination of this Agreement, however, shall relieve or
discharge any of the Loan Parties of their duties, Obligations, or covenants
hereunder and Agent's Liens in the Collateral shall remain in effect until all
Obligations have been fully and finally discharged and the obligations of Agent
and Lenders to provide additional credit hereunder (if any) have been
terminated.  When this Agreement has been terminated and (i) all of the
Obligations have been fully and finally discharged, (ii) the obligations of
Agent and Lenders (if any) to provide additional credit under the Loan Documents
have been terminated irrevocably, and (iii) the Loan Parties have delivered to
Agent a written release of all claims against Agent and Lenders, in form and
substance satisfactory to Agent, Agent will, at Borrowers' sole expense, execute
and deliver any UCC termination statements, lien releases, mortgage releases,
re-assignments of intellectual property,

29

--------------------------------------------------------------------------------




discharges of security interests, and other similar discharge or termination
documents (and, if applicable, in recordable form) as are necessary or advisable
to terminate, of record, Agent's Liens and all notices of security interests and
liens previously filed by Agent with respect to the Obligations.  

Section 3.03        Early Termination by Borrower.  Borrowers have the option,
at any time upon 30 days' prior written notice by Borrowers to Agent, to
terminate this Agreement by paying to Agent in cash, the Obligations (including,
without limitation, any Applicable Prepayment Premium payable pursuant to
Section 2.06), in full.  If Borrowers have sent a notice of termination pursuant
to the provisions of this Section 3.03, then the obligations (if any) of Agent
and Lenders to provide further credit hereunder shall terminate and Borrowers
shall be obligated to repay the Obligations (including, without limitation, any
Applicable Prepayment Premium payable pursuant to Section 2.06), in full, on the
date set forth as the date of termination of this Agreement in such notice.

ARTICLE IV

FEES, PAYMENTS AND OTHER COMPENSATION

Section 4.01        Audit and Collateral Monitoring Fees.  Borrowers acknowledge
that pursuant to Section 7.01(f), representatives of Agent may visit any or all
of the Loan Parties and/or conduct audits, inspections, appraisals, valuations
and/or field examinations of any or all of the Loan Parties or the Collateral at
any time and from time to time in a manner so as to not unduly disrupt the
business of the Loan Parties.  Each Borrower agrees to pay $1,250 per day per
examiner, auditor or appraiser, as the case may be (regardless of whether such
person is an employee of Agent or any Lender or is a third-party contractor or
other representative), including the time spent writing up the results of such
audit, inspection, etc., whether or not spent at any Borrower's offices, plus
the out-of-pocket costs and expenses incurred in connection with all such
visits, audits, inspections, appraisals, valuations and field examinations.
 Provided that no Event of Default then exists, Lenders and Agent agree that the
following limitations shall apply to the rights of Agent pursuant to this
Section 4.01:  (i) Borrowers shall be given not less than 30 days prior written
notice of the timing of any proposed Audit; (ii) Audits shall be conducted not
more frequently than two times per year; and (iii) the total annual cost which
Borrowers shall be obligated to bear during the course of any Fiscal Year with
respect to Audits, irrespective of the number of auditors and other personnel
used, shall not exceed $20,000.  The foregoing notwithstanding, at any time when
an Event of Default does exist, Agent shall be entitled to conduct Audits as
frequently as Agent deems prudent, without the requirement for prior notice to
Borrowers, and Borrowers shall be responsible for the full cost and expenses
incurred by Agent in conducting such Audits.  

Section 4.02        Payments; Computations and Statements.

(a)        Borrowers will make each payment under this Agreement not later than
12:00 noon (Pacific time) on the day when due, in lawful money of the United
States of America and in immediately available funds, to such accounts on behalf
of each Lender as Agent shall, from time to time, designate.  All payments
received by Agent or any individual Lender after 12:00 noon (Pacific time) on
any Business Day will be credited to the applicable loan account maintained by
such Person on the next succeeding Business Day.  All payments shall be made by

30

--------------------------------------------------------------------------------




Borrowers without set-off, counterclaim, deduction or other defense to Agent and
Lenders.  After receipt, Agent will promptly thereafter cause to be distributed
like funds relating to the payment of principal ratably to Lenders in accordance
with their Pro Rata Shares and like funds relating to the payment of any other
amount payable to any Lender to such Lender, in each case to be applied in
accordance with the terms of this Agreement, provided that Agent will cause to
be distributed all interest and fees received from or for the account of
Borrowers not less than once each month and in any event promptly after receipt
thereof.  Lenders and Borrowers hereby authorize Agent to, and Agent may, from
time to time, charge the Loan Account of Borrowers with any amount due and
payable by Borrowers under any Loan Document.  Each of Lenders and Borrowers
agree that Agent shall have the right to make such charges whether or not any
Default or Event of Default shall have occurred and be continuing.  Any amount
charged to the Loan Account of Borrowers shall be part of the Obligations of
Borrowers to Lender.  Lenders and Borrowers confirm that any charges which Agent
may so make to the Loan Account of Borrowers as herein provided will be made as
an accommodation to Borrowers and solely at Agent's discretion.  Whenever any
payment to be made under any Loan Document comes due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall be included in the computation of interest or
fees, as the case may be.  All computations of fees shall be made by Agent on
the basis of a year of 360 days and charged for the actual number of days
elapsed in the period for which such fees are payable.  Each determination by
Agent of an interest rate or fees hereunder shall be conclusive and binding for
all purposes in the absence of manifest error.

(b)        Agent shall provide Borrowers, upon request, a summary statement (in
the form from time to time used by Agent) of the amounts and dates of all
payments on account of the Loans during the preceding 12 months, the amount of
interest accrued on the Loans to Borrowers during such period, and the amount
and nature of any charges to the Loan Account made during such period on account
of fees, commissions, expenses and other Obligations.  All entries on any such
statement shall be presumed to be correct and, 30 days after the same is sent,
shall be final and conclusive absent manifest error.

Section 4.03        Sharing of Payments, Etc.  If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of any Obligation in excess of its ratable
share of payments on account of similar obligations obtained by all Lenders,
such Lender shall automatically be deemed to have purchased from the other
Lenders a participating interest in such similar obligations held by them as
shall cause such purchasing Lender to share the excess payment ratably with each
of them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay (if actually received by it) to
the purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender's ratable share (according to the proportion
of (i) the amount of such Lender's required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid by
the purchasing Lender in respect of the total amount so recovered.  Borrowers
agree that any Lender so purchasing a participation from another Lender pursuant
to this Section 4.03 may, to the fullest extent permitted by law, exercise all
of its rights (including Lender's right of set-off) with respect to such
participation, as fully as if such Lender were the direct creditor of Borrowers
in the amount of such participation.

31

--------------------------------------------------------------------------------




Section 4.04        Apportionment of Payments.

(a)        All payments of principal and interest in respect of outstanding
Loans, all payments of fees (other than the fees set forth in Section 2.06
hereof and the audit and collateral monitoring fee provided for in Section 4.01)
and all other payments in respect of any other Obligations, shall be allocated
by Agent among such of Lenders as are entitled thereto, in proportion to their
respective Pro Rata Shares or otherwise as provided herein or, in respect of
payments not made on account of Loans, as designated by the Person making
payment when the payment is made.

(b)        After the occurrence and during the continuance of an Event of
Default, Agent may, and upon the direction of Lenders shall, apply all payments
in respect of any Obligations and all proceeds of the Collateral, subject to the
provisions of this Agreement, (i) first, ratably to pay the Obligations in
respect of any fees, expense reimbursements, indemnities and other amounts then
due to Agent until paid in full; (ii) second, ratably to pay the Obligations in
respect of any fees and indemnities then due to Lenders until paid in full
(other than any Applicable Prepayment Premium); (iii) third, ratably to pay
interest due in respect of the Loan until paid in full; (iv) fourth, ratably to
pay principal of the Loan until paid in full, (v) fifth, ratably to pay the
Obligations in respect of any Applicable Prepayment Premium then due and payable
to Lenders until paid in full, and (vi) sixth, to the ratable payment of all
other Obligations then due and payable.

(c)        In each instance, so long as no Event of Default has occurred and is
continuing, Section 4.04(b) shall not be deemed to apply to any payment by
Borrowers specified by Borrowers to Agent to be for the payment of Obligations
then due and payable under any provision of this Agreement or the prepayment of
all or part of the principal of the Loan in accordance with the terms and
conditions of Section 2.05.

(d)        For purposes of Section 4.04(b), "paid in full" with respect to
interest shall include interest accrued after the commencement of any Insolvency
Proceeding at the Post-Default Rate irrespective of whether a claim for such
interest is allowable or allowed in such Insolvency Proceeding.

(e)        In the event of a direct conflict between the priority provisions of
this Section 4.04 and other provisions contained in any other Loan Document, it
is the intention of the parties hereto that both such priority provisions in
such documents shall be read together and construed, to the fullest extent
possible, to be in concert with each other.  In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 4.04 shall control and govern.

32

--------------------------------------------------------------------------------




ARTICLE V

CONDITIONS TO LOANS

Section 5.01        Conditions Precedent to Effectiveness.  This Agreement shall
become effective as of the Business Day when each of the following conditions
precedent shall have been satisfied in a manner satisfactory to Agent:

(a)        Payment of Fees, Etc.  Borrowers shall have paid on or before the
date of this Agreement all fees, costs, expenses and taxes then payable pursuant
to Section 2.06 and, to the extent such fees and expenses are associated with
the negotiation, preparation, execution, delivery and closing of this Agreement
and the other Loan Documents, pursuant to Section 12.04.

(b)        Representations and Warranties; No Event of Default.  The following
statements shall be true and correct:  (i) the representations and warranties
contained in ARTICLE VI and in each other Loan Document, certificate or other
writing delivered to Agent or any Lender pursuant hereto or thereto on or prior
to the Effective Date are true and correct on and as of the Effective Date as
though made on and as of such date, except to the extent that such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct as of such
earlier date, and (ii) no Default or Event of Default shall have occurred and be
continuing on the Effective Date or would result from this Agreement or the
other Loan Documents becoming effective in accordance with its or their
respective terms.  

(c)        Legality.  The making of the Loan shall not contravene any law, rule
or regulation applicable to Agent or any Lender.

(d)        Delivery of Documents.  Agent shall have received on or before the
Effective Date the following, each in form and substance satisfactory to Agent
and, unless indicated otherwise, dated the Effective Date:

(i)        a Guaranty or a Joinder Agreement, duly executed by each Guarantor;

(ii)        a Pledge and Security Agreement, duly executed by each of the Loan
Parties, together with the original stock certificates representing all of the
Capital Stock of each of the Subsidiaries of such Loan Party and all
intercompany promissory notes of such Loan Party or any of its Affiliates,
accompanied by undated stock powers executed in blank and other proper
instruments of transfer, in each case creating a valid and perfected first
priority Lien on all of the assets encumbered thereby, subject only to Permitted
Liens;

(iii)        a UCC Filing Authorization Letter, duly executed by each Borrower
and each of the other Loan Parties, together with appropriate financing
statements on Form UCC-1 duly filed in such office or offices as may be
necessary or, in the opinion of Agent, desirable to perfect the security
interests purported to be created by the Loan Documents;

33

--------------------------------------------------------------------------------




(iv)        certified copies of request for copies of information on Form
UCC-11, listing all effective financing statements which name as debtor each
Borrower, any other Loan Party or any of their Subsidiaries, and which are filed
in the offices referred to in paragraph (v) above, together with copies of such
financing statements, none of which, except as otherwise agreed in writing by
Agent, shall cover any of the Collateral, and the results of searches (x) for
any tax Lien and judgment Lien filed against such Person or its property, and
(y) disclosing any pending litigation or bankruptcy proceedings with respect to
which any Borrower, any other Loan Party or any of their Subsidiaries is a
party, which search results, except as otherwise agreed to in writing by Agent,
shall not show any such Liens, litigation or proceedings;

(v)        a copy of the resolutions of each Borrower and each other Loan Party,
certified as of the Effective Date by an Authorized Officer thereof, authorizing
(A) the borrowings hereunder and the transactions contemplated by the Loan
Documents to which any Borrower or such Loan Party is or will be a party, and
(B) the execution, delivery and performance by each Borrower and each such Loan
Party of each Loan Document to which any Borrower or any such Loan Party is or
will be a party and the execution and delivery of the other documents to be
delivered by any Borrower or any such Loan Party in connection herewith and
therewith;

(vi)        a certificate of an Authorized Officer of each Borrower and of each
other Loan Party, certifying the names and true signatures of the
representatives of each Borrower and each such Loan Party authorized to sign
each Loan Document to which any Borrower or any such Loan Party is or will be a
party and the other documents to be executed and delivered by any Borrower or
any such Loan Party in connection herewith and therewith, together with evidence
of the incumbency of such authorized officers;

(vii)        a certificate of the appropriate official(s) of the jurisdiction of
organization and each jurisdiction of foreign qualification of each Borrower and
each other Loan Party certifying as to the subsistence in good standing of, and
the payment of taxes by, each Borrower and each other Loan Party in such
jurisdiction;

(viii)        a true and complete copy of the charter of each Borrower and of
each other Loan Party certified as of a recent date not more than 30 days prior
to the Effective Date by an appropriate official of the jurisdiction of
organization of such Borrower or any such Loan Party which shall set forth the
same complete name of such Borrower or any such Loan Party as is set forth
herein and the organizational number of such Borrower and of each other Loan
Party, if an organizational number is issued in such jurisdiction;

(ix)        a copy of the charter and by-laws of each Borrower and of each other
Loan Party, together with all amendments thereto, certified as of the Effective
Date by an Authorized Officer of the applicable Borrower or Loan Party;

(x)        an opinion of counsel to Borrowers and to each of the other Loan
Parties as to such matters as Agent may reasonably request;

34

--------------------------------------------------------------------------------




(xi)        a certificate of an Authorized Officer of each Borrower and of each
other Loan Party, certifying as to the matters set forth in subsection (b) of
this Section 5.01;

(xii)        a copy of (A) the Financial Statements, (B) the financial
projections described in Section 6.01(g)(ii) hereof, and (C) the pro forma
consolidated unaudited balance sheet described in Section 6.01(g)(iii) hereof,
in the case of each of clauses (B) and (C), certified as of the Effective Date
as true and correct by an Authorized Officer of Parent and of each Borrower;

(xiii)        a certificate of the chief financial officer of Parent certifying
that each of the Enversa Segment and the Woodland Segment, considered as a
separate Person, is Solvent, which certificate shall be satisfactory in form and
substance to Agent;

(xiv)        evidence of the insurance coverage required by Section 7.01 and the
terms of the other Loan Documents and such other insurance coverage with respect
to the business and operations of each Borrower and of each other Loan Party as
Agent may reasonably request, together with evidence of the payment of all
premiums due in respect thereof for such period as Agent may require, in each
case, where requested by Agent, with such endorsements as to the named insureds
or loss payees thereunder as Agent may request and providing that such policy
may be terminated or canceled (by the insurer or the insured thereunder) only
upon 30 days' prior written notice to Agent and each such named insured or loss
payee;

(xv)        a certificate of an Authorized Officer of each Borrower, certifying
the names and true signatures of the persons that are authorized to provide
notices under this Agreement and the other Loan Documents;

(xvi)        copies of all Material Contracts as in effect on the Effective
Date, certified as true and correct copies thereof by an Authorized Officer of
the applicable Borrower, together with a certificate of an Authorized Officer of
the applicable Borrower stating that such agreements remain in full force and
effect and that none of the Loan Parties has breached or defaulted in any of its
obligations under such agreements;

(xvii)        to the extent any Loan Party owns real property, a Mortgage
encumbering such real property, together with a policy of title insurance
insuring the first priority lien of any such Mortgage, and those other items
that would be required to be delivered to Agent for the benefit of Lenders if
such real property were After Acquired Property pursuant to Section 7.01(o);

(xviii)        the Subordination Agreements;

(xix)          the Warrant Agreement; and

(xx)           such other agreements, instruments, approvals, opinions and other
documents, each in form and substance satisfactory to Agent, as Agent may
reasonably request.

35

--------------------------------------------------------------------------------




(e)        Approvals.  All consents, authorizations and approvals of, and
filings and registrations with, and all other actions in respect of, any
Governmental Authority or other Person required in connection with the making of
the Loans or the conduct of any Borrower's or any other Loan Party’s business
shall have been obtained and shall be in full force and effect.

(f)        Proceedings; Receipt of Documents.  All proceedings in connection
with the making of the Loans and the other transactions contemplated by this
Agreement and the other Loan Documents, and all documents incidental hereto and
thereto, shall be satisfactory to Agent and its counsel, and Agent and such
counsel shall have received all such information and such counterpart originals
or certified or other copies of such documents as Agent or such counsel may
reasonably request.

(g)        Management Reference Checks.  Agent shall have received satisfactory
reference checks for, and shall have had an opportunity to meet with, key
management of Borrowers and of the other Loan Parties.

(h)        Due Diligence.  Agent shall have completed its business, legal and
collateral due diligence with respect to each Borrower and each of the other
Loan Parties, the Material Contracts, and such other items as Agent or any
Lender shall require, and the results thereof shall be acceptable to Agent, in
its sole and absolute discretion.

(i)        Subordinated Indebtedness.  Agent shall have reviewed and approved
all terms and conditions of the documentation evidencing the Subordinated
Indebtedness.

(j)        No Material Adverse Effect.  Agent shall have determined, in its sole
judgment, that no event or development shall have occurred which could have a
Material Adverse Effect.

Section 5.02        Conditions Subsequent to Effectiveness.  As an accommodation
to the Loan Parties, Agent and Lenders have agreed to execute this Agreement and
to fund the Loan on the Effective Date notwithstanding the failure by the Loan
Parties to satisfy the conditions set forth below on or before the Effective
Date.  In consideration of such accommodation, the Loan Parties agree that, in
addition to all other terms, conditions and provisions set forth in this
Agreement and the other Loan Documents, including, without limitation, those
conditions set forth in Section 5.01, the Loan Parties shall satisfy each of the
conditions subsequent set forth below on or before the date applicable thereto,
it being understood that the failure by the Loan Parties to perform or cause to
be performed any such condition subsequent on or before the date applicable
thereto shall constitute an Event of Default:

(a)        within 90 days after the Effective Date, Agent shall have received a
landlord waiver, in form and substance satisfactory to Agent, executed by the
landlord with respect to the premises leased by the Loan Parties and located at
11301 Preston Road, Suite 100, Dallas, Texas 75240; and

(b)        within 30 days after the Effective Date, Agent shall have received
(i) the information required by Sections 5.01(d)(vii), 5.01(d)(viii) and
5.01(d)(ix) for each of the Dormant Companies, and (ii) the results of UCC
searches as to each Dormant Company reflecting (x) the filing of UCC-1 Financing
Statements in favor of Agent in first priority

36

--------------------------------------------------------------------------------




position and (y) the absence of any other liens or filings, and each of the
Dormant Companies shall have executed and delivered a Joinder Agreement to Agent
and shall have taken such other steps as would be required by a new Subsidiary
to comply with Section 7.01(b) hereof; provided, however, that Parent can elect,
in lieu of having any individual Dormant Company satisfy the foregoing
requirements, to cause such Dormant Company to be dissolved (and to provide
evidence of such dissolution to Agent within a reasonable period thereafter).  

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Section 6.01        Representations and Warranties.  Each Loan Party hereby
represents and warrants to Agent and Lenders as follows:

(a)        Organization, Good Standing, Etc.  Each Loan Party (i) is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of the state or
jurisdiction of its organization, (ii) has all requisite power and authority to
conduct its business as now conducted and as presently contemplated and, in the
case of each Borrower, to make the borrowings hereunder, and to execute and
deliver each Loan Document to which it is a party, and to consummate the
transactions contemplated thereby, and (iii) is duly qualified to do business
and is in good standing in each jurisdiction in which the character of the
properties owned or leased by it or in which the transaction of its business
makes such qualification necessary.

(b)        Authorization, Etc.  The execution, delivery and performance by each
Loan Party of each Loan Document to which it is or will be a party, (i) have
been duly authorized by all necessary action, (ii) do not and will not
contravene its charter or by-laws, its limited liability company or operating
agreement or its certificate of partnership or partnership agreement, as
applicable, or any applicable law or any contractual restriction binding on or
otherwise affecting it or any of its properties, (iii) do not and will not
result in or require the creation of any Lien (other than pursuant to any Loan
Document) upon or with respect to any of its properties, and (iv) do not and
will not result in any default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to its operations or any of its properties.

(c)        Governmental Approvals.  No authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Loan Party of
any Loan Document to which it is or will be a party.

(d)        Enforceability of Loan Documents.  This Agreement is, and each other
Loan Document to which any Loan Party is or will be a party, when delivered
hereunder, will be, a legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws.

37

--------------------------------------------------------------------------------




(e)        Capitalization; Subsidiaries.

(i)        On the Effective Date, after giving effect to the transactions
contemplated hereby to occur on the Effective Date, the authorized Capital Stock
of each Borrower and the issued and outstanding Capital Stock of each Borrower
are as set forth on Schedule 6.01(e).  All of the issued and outstanding shares
of Capital Stock of each Borrower have been validly issued and are fully paid
and nonassessable, and the holders thereof are not entitled to any preemptive,
first refusal or other similar rights.  Except as described on Schedule 6.01(e),
as of the Effective Date, there are no outstanding debt or equity securities of
any Borrower or any of their Subsidiaries and no outstanding obligations of any
Borrower or any of their Subsidiaries convertible into or exchangeable for, or
warrants, options or other rights for the purchase or acquisition from any
Borrower, or other obligations of any Borrower to issue, directly or indirectly,
any shares of Capital Stock of any Borrower.

(ii)        Schedule 6.01(e) is a complete and correct description of the name,
jurisdiction of incorporation and ownership of the outstanding Capital Stock of
each of the Loan Parties other than Borrowers and of each of their Subsidiaries
in existence on the date hereof.  All of the issued and outstanding shares of
Capital Stock of such Subsidiaries have been validly issued and are fully paid
and nonassessable, and the holders thereof are not entitled to any preemptive,
first refusal or other similar rights.  Except as indicated on such Schedule,
all such Capital Stock is owned by Parent or one or more of its wholly-owned
Subsidiaries, free and clear of all Liens.  Except as set forth on Schedule
6.01(e), there are no outstanding debt or equity securities of Parent or any of
its Subsidiaries and no outstanding obligations of Parent or any of its
Subsidiaries convertible into or exchangeable for, or warrants, options or other
rights for the purchase or acquisition from Parent or any of its Subsidiaries,
or other obligations of any Subsidiary to issue, directly or indirectly, any
shares of Capital Stock of any Subsidiary of Parent.

(f)        Litigation; Commercial Tort Claims.  Except as set forth in Schedule
6.01(f), (i) there is no pending or, to the best knowledge of any Loan Party,
threatened action, suit or proceeding affecting any Loan Party before any court
or other Governmental Authority or any arbitrator that (A) if adversely
determined, could have a Material Adverse Effect or (B) relates to this
Agreement or any other Loan Document or any transaction contemplated hereby or
thereby and (ii) as of the Effective Date, none of the Loan Parties holds any
commercial tort claims in respect of which a claim has been filed in a court of
law or a written notice by an attorney has been given to a potential defendant.

(g)        Financial Condition.

(i)        Since January 31, 2011 no event or development has occurred that has
had or could have a Material Adverse Effect.

(ii)        Borrowers have heretofore furnished to Agent and each Lender
projected monthly balance sheets, income statements and statements of cash flows
of Parent and its Subsidiaries for the period from April 30, 2011, through
April 30, 2015,

38

--------------------------------------------------------------------------------




which projected financial statements shall be updated from time to time pursuant
to Section 7.01(a)(vi).  Such projections, as so updated, shall be believed by
Parent and each Borrower at the time furnished to be reasonable, shall have been
prepared on a reasonable basis and in good faith by Parent and each Borrower,
and shall have been based on assumptions believed by Parent and each Borrower to
be reasonable at the time made and upon the best information then reasonably
available to Parent and each Borrower.  Neither Parent nor any Borrower is or
shall be aware of any facts or information that would lead it to believe that
such projections, as so updated, are incorrect or misleading in any material
respect.  Agent and Lenders acknowledge that projected financial statements and
forward-looking statements reflect management's current expectations as to
future performance and are inherently uncertain.  The actual results experienced
may differ significantly from management's expectations.  

(iii)        The pro forma consolidated unaudited balance sheet of Parent and
its Subsidiaries as of January 31, 2011, after giving effect to the transactions
contemplated by the Loan Documents, certified by the chief financial officer of
Parent, a copy of which has been furnished to Agent and each Lender, fairly
presents in all material respects the pro forma financial condition of Parent
and each Borrower and their Subsidiaries as at such date.  Such pro forma
consolidated balance sheet is believed by Parent and each Borrower to be
reasonable, and has been prepared on a reasonable basis and in good faith by
Parent and each Borrower.  Neither Parent nor any Borrower is aware of any facts
or information that would lead it to believe that such pro forma consolidated
balance sheet is incorrect or misleading in any material respect.  Agent and
Lenders acknowledge that projected financial statements and forward-looking
statements reflect management's current expectations as to future performance
and are inherently uncertain.  The actual results experienced may differ
significantly from management's expectations.

(h)        Compliance with Law, Etc.  Except as set forth on Schedule 6.01(h),
no Loan Party is in violation of its organizational documents, any law, rule,
regulation, judgment or order of any Governmental Authority applicable to it or
any of its property or assets, or any material term of any agreement or
instrument (including, without limitation, any Material Contract) binding on or
otherwise affecting it or any of its properties, and no Default or Event of
Default has occurred and is continuing.

(i)        ERISA.  Neither any Loan Party nor any of its ERISA Affiliates
contributes to, sponsors, maintains or has an obligation to contribute to or
maintain any defined benefit pension plan, or has at any time prior to the date
hereof established, sponsored, maintained or been a party to any defined benefit
pension plan, or has at any time prior to the date hereof contributed or been
obligated to contribute to or maintain any defined benefit pension plan.  Except
as required by Section 4980B of the Internal Revenue Code, no Loan Party or any
of its ERISA Affiliates maintains an employee welfare benefit plan (as defined
in Section 3(1) of ERISA) which provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of any
Loan Party or any of its ERISA Affiliates or coverage after a participant's
termination of employment.

39

--------------------------------------------------------------------------------




(j)        Taxes, Etc.  All Federal, state and local tax returns and other
reports required by applicable law to be filed by any Loan Party have been
filed, or extensions have been obtained, and all taxes, assessments and other
governmental charges imposed upon any Loan Party or any property of any Loan
Party and which have become due and payable on or prior to the date hereof have
been paid, except to the extent contested in good faith by proper proceedings
which stay the imposition of any penalty, fine or Lien resulting from the
non-payment thereof and with respect to which adequate reserves have been set
aside for the payment thereof on the Financial Statements in accordance with
GAAP.

(k)        Regulations T, U and X.  No Loan Party is or will be engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation T, U or X), and no proceeds of any Loan
will be used to purchase or carry any margin stock or to extend credit to others
for the purpose of purchasing or carrying any margin stock.  

(l)        Nature of Business.  As of the Effective Date, none of the Loan
Parties is engaged in any business other than, as to Ranger, providing short
code application services to the wireless telephone industry, as to Woodland
Holdings and its other Subsidiaries, co-location and communication services, and
as to Enversa and its Subsidiaries, engaging in direct response marketing
activities, on both a wholesale and retail basis, working with advertising
clients, providing search engine optimization services, and businesses ancillary
or related thereto.  Parent and Borrowers represent and warrant that none of the
Dormant Companies owns any property or assets, conducts any active business
operations, or has granted any Liens in favor of any other Person (and no
filings against any of the Dormant Companies exist that would imply any such
Liens), and Parent and Borrowers shall cause the foregoing statements to remain
true and correct until the Dormant Companies have all fully complied with
Section 5.02(b).  In the event any of the Dormant Companies are intended to
begin to conduct active operations, Borrowers shall notify Agent not less than
15 days prior to the commencement of such operations.

(m)        Adverse Agreements, Etc.  No Loan Party is a party to any agreement
or instrument, or subject to any charter, limited liability company agreement,
partnership agreement or other corporate, partnership or limited liability
company restriction or any judgment, order, regulation, ruling or other
requirement of a court or other Governmental Authority, which has, or in the
future could have, a Material Adverse Effect.

(n)        Permits, Etc.  Each Loan Party has, and is in compliance with, all
permits, licenses, authorizations, approvals, entitlements and accreditations
required for such Person lawfully to own, lease, manage or operate, or to
acquire, each business currently owned, leased, managed or operated, or to be
acquired, by such Person.  No condition exists or event has occurred which, in
itself or with the giving of notice or lapse of time or both, would result in
the suspension, revocation, impairment, forfeiture or non-renewal of any such
permit, license, authorization, approval, entitlement or accreditation, and
there is no claim that any thereof is not in full force and effect.  Neither the
execution and delivery of this Agreement nor the performance by the Loan Parties
of their obligations under this Agreement and the other Loan Documents do or
will constitute or result in a default under or violation of any such permit,
license, authorization, approval, entitlement or accreditation.

40

--------------------------------------------------------------------------------




(o)        Properties.

(i)        Each Loan Party has good and marketable title to, valid leasehold
interests in, or valid licenses to use, all property and assets material to its
business, free and clear of all Liens, except Permitted Liens.  All such
properties and assets are in good working order and condition, ordinary wear and
tear excepted.  

(i)        Schedule 6.01(o)(ii) sets forth a complete and accurate list, as of
the Effective Date, of the location, by state and street address, of all real
property owned or leased by each Loan Party.  As of the Effective Date, each
Loan Party has valid leasehold interests in the Leases described on Schedule
6.01(o)(ii) to which it is a party.  Schedule 6.01(o)(ii) sets forth with
respect to each such Lease, the commencement date, termination date, renewal
options (if any) and annual base rents.  Each such Lease is valid and
enforceable in accordance with its terms in all material respects and is in full
force and effect.  No consent or approval of any landlord or other third party
in connection with any such Lease is necessary for any Loan Party to enter into
and execute the Loan Documents to which it is a party, except as set forth on
Schedule 6.01(o)(ii).  To the best knowledge of any Loan Party:  (x) no other
party to any such Lease is in default of its obligations thereunder; (y) no Loan
Party (or any other party to any such Lease) has at any time delivered or
received any notice of default which remains uncured under any such Lease; and
(z) as of the Effective Date, no event has occurred which, with the giving of
notice or the passage of time or both, would constitute a default under any such
Lease.

(p)        Full Disclosure.  None of the reports, financial statements,
certificates or other information (including all information contained in the
Schedules hereto or in the other Loan Documents) furnished by or on behalf of
any Loan Party to Agent in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, taken as a whole and in
the light of the circumstances under which they were made, not misleading in any
material respect; provided that, with respect to projected financial
information, each Loan Party represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time
prepared.  Agent and Lenders acknowledge that projected financial statements and
forward-looking statements reflect management's current expectations as to
future performance and are inherently uncertain.  The actual results experienced
may differ significantly from management's expectations.  

(q)        Operating Lease Obligations.  On the Effective Date, none of the Loan
Parties has any Operating Lease Obligations other than the Operating Lease
Obligations set forth on Schedule 6.01(q).

(r)        Environmental Matters.  Except as set forth on Schedule 6.01(r),
(i) the operations of each Loan Party are in compliance with all Environmental
Laws in all material respects; (ii) there has been no Release at any of the
properties owned or operated by any Loan Party or a predecessor in interest, or
at any disposal or treatment facility which received Hazardous Materials
generated by any Loan Party or any predecessor in interest which could have a
Material Adverse Effect; (iii) no Environmental Action has been asserted against

41

--------------------------------------------------------------------------------




any Loan Party or any predecessor in interest nor does any Loan Party have
knowledge or notice of any threatened or pending Environmental Action against
any Loan Party or any predecessor in interest which could have a Material
Adverse Effect; (iv) no Environmental Actions have been asserted against any
facilities that may have received Hazardous Materials generated by any Loan
Party or any predecessor in interest which could have a Material Adverse Effect;
(v) no property now or formerly owned or operated by a Loan Party has been used
as a treatment or disposal site for any Hazardous Material; (vi) no Loan Party
has failed to report to the proper Governmental Authority any Release which is
required to be so reported by any Environmental Laws which could have a Material
Adverse Effect; (vii) each Loan Party holds all licenses, permits and approvals
required under any Environmental Laws in connection with the operation of the
business carried on by it, except for such licenses, permits and approvals as to
which a Loan Party's failure to maintain or comply with could not have a
Material Adverse Effect; and (viii) no Loan Party has received any notification
pursuant to any Environmental Laws that (A) any work, repairs, construction or
Capital Expenditures are required to be made in respect as a condition of
continued compliance with any Environmental Laws, or any license, permit or
approval issued pursuant thereto or (B) any license, permit or approval referred
to above is about to be reviewed, made subject to limitations or conditions,
revoked, withdrawn or terminated, in each case, except as could not have a
Material Adverse Effect.  If any of the licenses, permits or approvals held by
any Loan Party and required under any Environmental Laws are scheduled to expire
by their terms within the next 24 months, all such items, together with their
scheduled expiration date, are set forth in Schedule 6.01(r).

(s)        Insurance.  Schedule 6.01(s) sets forth a list of all insurance
maintained by each Loan Party on the Effective Date.

(t)        Use of Proceeds.  The proceeds of the Loan shall be used to (a)
settle the Litigation upon the terms set forth in the Approved Settlement, (b)
pay fees and expenses in connection with the transactions contemplated hereby
and (c) fund working capital of Borrowers.  

(u)        Solvency.  Both before and after giving effect to the transactions
contemplated by this Agreement and before and after giving effect to the funding
of the full amount of the Loan, each Loan Party is, and the Loan Parties on a
consolidated basis are, Solvent.

(v)        Location of Bank Accounts.  Schedule 6.01(v) sets forth a complete
and accurate list as of the Effective Date of all deposit, checking and other
bank accounts, all securities and other accounts maintained with any broker
dealer and all other similar accounts maintained by each Loan Party, together
with a description thereof (i.e., the bank or broker dealer at which such
deposit or other account is maintained and the account number and the purpose
thereof).

(w)        Intellectual Property.  Except as set forth on Schedule 6.01(w), each
Loan Party owns or licenses or otherwise has the right to use all licenses,
permits, patents, patent applications, trademarks, trademark applications,
service marks, tradenames, copyrights, copyright applications, franchises,
authorizations, non-governmental licenses and permits, websites, domain names,
URLs and other intellectual property rights that are necessary for the

42

--------------------------------------------------------------------------------




operation of its individual business, without infringement upon or conflict with
the rights of any other Person with respect thereto, except for such
infringements and conflicts which, individually or in the aggregate, could not
have a Material Adverse Effect.  Set forth on Schedule 6.01(w) is a complete and
accurate list as of the Effective Date of all such material licenses, permits,
patents, patent applications, trademarks, trademark applications, service marks,
tradenames, copyrights, copyright applications, franchises, authorizations,
non-governmental licenses and permits, websites, domain names, URLs and other
intellectual property rights of each Loan Party.  No slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, or the operation of its business,
by any Loan Party infringes upon or conflicts with any rights owned by any other
Person, and no claim or litigation regarding any of the foregoing is pending or
threatened, except for such infringements and conflicts which could not have,
individually or in the aggregate, a Material Adverse Effect.  To the best
knowledge of each Loan Party, no patent, invention, device, application,
principle or any statute, law, rule, regulation, standard or code is pending or
proposed, which, individually or in the aggregate, could have a Material Adverse
Effect.

(x)        Material Contracts.  Set forth on Schedule 6.01(x) is a complete and
accurate list as of the Effective Date of all Material Contracts of each Loan
Party, showing the parties and subject matter thereof and amendments and
modifications thereto.  Each such Material Contract (i) is in full force and
effect and is binding upon and enforceable against each Loan Party that is a
party thereto and, to the best knowledge of such Loan Party, all other parties
thereto in accordance with its terms, (ii) has not been otherwise amended or
modified, and (iii) is not in default due to the action of any Loan Party or, to
the best knowledge of any Loan Party, any other party thereto.

(y)        Investment Company Act.  None of the Loan Parties is an "investment
company" or an "affiliated person" or "promoter" of, or "principal underwriter"
of or for, an "investment company", as such terms are defined in the Investment
Company Act of 1940, as amended.

(z)        Employee and Labor Matters.  There is (i) no unfair labor practice
complaint pending or, to the best knowledge of any Loan Party, threatened
against any Loan Party before any Governmental Authority and no grievance or
arbitration proceeding pending or threatened against any Loan Party which arises
out of or under any collective bargaining agreement, (ii) no strike, labor
dispute, slowdown, stoppage or similar action or grievance pending or threatened
against any Loan Party or (iii) to the best knowledge of any Loan Party, no
union representation question existing with respect to the employees of any Loan
Party and no union organizing activity taking place with respect to any of the
employees of any Loan Party.  No Loan Party or any of its ERISA Affiliates has
incurred any liability or obligation under the Worker Adjustment and Retraining
Notification Act ("WARN") or similar state law, which remains unpaid or
unsatisfied.  The hours worked and payments made to employees of any Loan Party
have not been in violation of the Fair Labor Standards Act or any other
applicable legal requirements.  All material payments due from any Loan Party on
account of wages and employee health and welfare insurance and other benefits
have been paid or accrued as a liability on the books of such Loan Party.

43

--------------------------------------------------------------------------------




(aa)        Customers and Suppliers.  There exists no actual or threatened
termination, cancellation or limitation of, or modification to or change in, the
business relationship between (i) any Loan Party, on the one hand, and any
customer or any group thereof, on the other hand, whose agreements with any Loan
Party are individually or in the aggregate material to the business or
operations of such Loan Party, or (ii) any Loan Party, on the one hand, and any
supplier or any group thereof, on the other hand, whose agreements with any Loan
Party are individually or in the aggregate material to the business or
operations of such Loan Party; and there exists no present state of facts or
circumstances that could give rise to or result in any such termination,
cancellation, limitation, modification or change.

(bb)        No Bankruptcy Filing.  No Loan Party is contemplating either an
Insolvency Proceeding or the liquidation of all or a major portion of such Loan
Party's assets or property, and no Loan Party has any knowledge of any Person
contemplating an Insolvency Proceeding against it.

(cc)        Separate Existence.

(i)        All customary formalities regarding the corporate (or limited
liability company or limited partnership, as applicable) existence of each Loan
Party have been at all times since its formation, and will continue to be,
observed.

(ii)        Each Loan Party has at all times since its formation accurately
maintained, and will continue to accurately maintain, its financial statements,
accounting records and other organizational documents separate from those of any
Affiliate of such Loan Party and any other Person.  No Loan Party has at any
time since its formation commingled, and will not commingle, its assets with
those of any of its Affiliates or any other Person.  Each Loan Party has at all
times since its formation accurately maintained, and will continue to accurately
maintain, its own bank accounts and separate books of account.  Agent and
Lenders understand that Parent, Woodland Holdings and Woodland Wireless are
holding companies who, by definition, have no revenues of their own.
 Accordingly, the liabilities of these entities, while separately maintained,
are funded from the operations of the other Loan Parties.  

(iii)        Each Loan Party has at all times since its formation paid, and will
continue to pay, its own liabilities from its own separate assets, subject to
the same qualification as is set forth in the last two sentences of the
preceding subsection (ii).  

(iv)        Each Loan Party has at all times since its formation identified
itself, and will continue to identify itself, in all dealings with the public
under its own name and as a separate and distinct Person.  No Loan Party has at
any time since its formation identified itself, or will identify itself, as
being a division or a part of any other Person.

(dd)        Name; Jurisdiction of Organization; Organizational ID Number; Chief
Place of Business; Chief Executive Office; FEIN.  Schedule 6.01(dd) sets forth a
complete and accurate list as of the date hereof of (i) the exact legal name of
each Loan Party, (ii) the jurisdiction of organization of each Loan Party,
(iii) the organizational identification number of

44

--------------------------------------------------------------------------------




each Loan Party (or indicates that such Loan Party has no organizational
identification number), (iv) each place of business of each Loan Party, (v) the
chief executive office of each Loan Party and (vi) the federal employer
identification number of each Loan Party.

(ee)        Tradenames.  Schedule 6.01(ee) hereto sets forth a complete and
accurate list as of the Effective Date of all tradenames, business names or
similar appellations used by each Loan Party or any of its divisions or other
business units during the past five years.

(ff)        Locations of Collateral.  There is no location at which any Loan
Party has any Collateral other than (i) those locations listed on Schedule
6.01(ff) and (ii) any other locations approved in writing by Agent from time to
time.  Schedule 6.01(ff) hereto contains a true, correct and complete list, as
of the Effective Date, of the legal names and addresses of each location at
which Collateral of each Loan Party is stored.  None of the receipts received by
any Loan Party from any warehouse states that the goods covered thereby are to
be delivered to bearer or to the order of a named Person or to a named Person
and such named Person's assigns.

(gg)        Security Interests.  Each Pledge and Security Agreement creates in
favor of Agent, for the benefit of Lenders, a legal, valid and enforceable
security interest in the Collateral secured thereby.  Upon execution and
delivery by the Loan Parties of the Pledge and Security Agreements and the
filing of the UCC-1 financing statements described in Section 5.01(d)(iii), the
security interests in and Liens on the Collateral granted pursuant to the Pledge
and Security Agreements and described in such UCC-1 financing statements shall
be perfected, first priority security interests (subject to Permitted Liens), to
the extent that such Collateral consists of the type of property in which a
security interest may be created under Article 9 of the Uniform Commercial Code
and which security interest may be perfected by the filing of a UCC-1 financing
statement, and no further recordings or filings are or will be required in
connection with the creation, perfection or enforcement of such security
interests in and Liens on such Collateral, other than the filing of continuation
statements in accordance with applicable law.

(hh)        Anti-Terrorism Laws.

(i)        Neither any Loan Party nor any Affiliate of any Loan Party is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.  Neither any Loan Party nor any Affiliate (A) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Blocked Person or (B) deals in, or otherwise engages
in any transaction relating to, any property or interests in property blocked
pursuant to Executive Order No. 13224.

(ii)        Neither any Loan Party nor any Affiliate of any Loan Party, or to
any Loan Party's knowledge, any of their respective agents acting or benefiting
in any capacity in connection with the making of the Loans or the other
transactions hereunder, is any of the following (each a "Blocked Person"):  (A)
a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;  (B) a Person

45

--------------------------------------------------------------------------------




owned or controlled by, or acting for or on behalf of, any Person that is listed
in the annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224; (C) a Person with which Agent or any Lender is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law; (D)
a Person that commits, threatens or conspires to commit or supports "terrorism"
as defined in Executive Order No. 13224; (E) a Person that is named as a
"specially designated national" on the most current list published by the U.S.
Treasury Department Office of Foreign Asset Control at its official website or
any replacement website or other replacement official publication of such list;
or (F) a Person who is affiliated with a Person listed above.

(ii)        Subordinated Indebtedness.  Borrowers have delivered to Agent
complete and correct copies of all documents and instruments evidencing the
Subordinated Indebtedness, which set forth the entire agreement and
understanding of the parties thereto relating to the subject matter thereof, and
there are no other agreements, arrangements or understandings, written or oral,
relating to the matters covered thereby.  The documents evidencing the
Subordinated Indebtedness (i) are in full force and effect and are the legal,
valid and binding obligation of the applicable Borrower and, to the best
knowledge of the applicable Borrower, each other Person party thereto,
enforceable against the applicable Borrower and, to the best knowledge of the
applicable Borrower, each other Person party thereto in accordance with their
terms and (ii) are not in default due to the action of any Borrower or, to the
best knowledge of the applicable Borrower, any other Person party thereto.

(jj)        Schedules.  All of the information which is required to be scheduled
to this Agreement is set forth on the Schedules attached hereto, is correct and
accurate and does not omit to state any information material thereto.

(kk)        Representations and Warranties in Documents; No Default.  All
representations and warranties set forth in this Agreement and the other Loan
Documents are true and correct in all respects at the time as of which such
representations were made and on the Effective Date.  No Event of Default has
occurred and is continuing and no condition exists which constitutes a Default
or an Event of Default.

ARTICLE VII

COVENANTS OF THE LOAN PARTIES

Section 7.01        Affirmative Covenants.  So long as any principal of or
interest on any Loan or any other Obligation (whether or not due) shall remain
unpaid (other than indemnity obligations as to which no claim has been made),
each Loan Party will, unless Agent shall otherwise consent in writing:

(a)        Reporting Requirements.  Furnish to Agent and each Lender:

(i)        as soon as available and in any event within 50 days after the end of
each fiscal quarter of Parent and its Subsidiaries commencing with the first
fiscal quarter of Parent and its Subsidiaries ending after the Effective Date,
consolidated and consolidating balance sheets, consolidated and consolidating
statements of operations, and consolidated statements of cash flows and of
retained earnings of Parent and its

46

--------------------------------------------------------------------------------




Subsidiaries as at the end of such quarter, and for the period commencing at the
end of the immediately preceding Fiscal Year and ending with the end of such
quarter, setting forth in each case (x) consolidating statements showing the
above information for each of the Enversa Segment and the Woodland Segment
separately and the eliminating entries made with respect thereto, and (y) in
comparative form the figures for the corresponding date or period set forth in
(A) the financial statements for the immediately preceding Fiscal Year and
(B) the projections delivered pursuant to clause (vii) of this Section 7.01(a),
also showing the information required by this clause (y) for each of the Enversa
Segment and the Woodland Segment separately, all of the foregoing in reasonable
detail and certified by an Authorized Officer of Parent as fairly presenting, in
all material respects, the financial position of Parent and its Subsidiaries as
of the end of such quarter and the results of operations and cash flows of
Parent and its Subsidiaries for such quarter, in accordance with GAAP applied in
a manner consistent with that of the most recent audited financial statements of
Parent and its Subsidiaries furnished to Agent and Lenders, subject to the
absence of footnotes and normal year-end adjustments, and (z) including the
certification of an Authorized Officer of Parent that each of the Dormant
Companies continues to have no assets, and to conduct no active business
operations;

(ii)        as soon as available, and in any event within 90 days after the end
of each Fiscal Year of Parent and its Subsidiaries, consolidated and
consolidating balance sheets, consolidated and consolidating statements of
operations, and consolidated statements of cash flows and of retained earnings
of Parent and its Subsidiaries as at the end of such Fiscal Year, setting forth
in each case (x) consolidating statements showing the above information for each
of the Enversa Segment and the Woodland Segment separately and the eliminating
entries made with respect thereto, and (y) in comparative form the figures for
the corresponding date or period set forth in (A) the financial statements for
the immediately preceding Fiscal Year and (B) the projections delivered pursuant
to clause (vii) of this Section 7.01(a), also showing the information required
by this clause (y) for each of the Enversa Segment and the Woodland Segment
separately, all in reasonable detail and prepared in accordance with GAAP, and
accompanied by a report and an unqualified opinion, prepared in accordance with
generally accepted auditing standards, of independent certified public
accountants of recognized standing selected by Parent and satisfactory to Agent
(which opinion shall be without (A) a "going concern" or like qualification or
exception, (B) any qualification or exception as to the scope of such audit, or
(C) any qualification which relates to the treatment or classification of any
item and which, as a condition to the removal of such qualification, would
require an adjustment to such item, the effect of which would be to cause any
noncompliance with the provisions of Section 7.03), together with a written
statement of such accountants (1) to the effect that, in making the examination
necessary for their certification of such financial statements, they have not
obtained any knowledge of the existence of an Event of Default or a Default and
(2) if such accountants shall have obtained any knowledge of the existence of an
Event of Default or such Default, describing the nature thereof;

(iii)        as soon as available, and in any event within 30 days after the end
of each fiscal month of Parent and its Subsidiaries commencing with the first
fiscal month of Parent and its Subsidiaries ending after the Effective Date,
monthly trial

47

--------------------------------------------------------------------------------




balances in the form prepared by Parent for the prior fiscal month and the
year-to-date period then ended, showing separately the results for the Enversa
Segment and the Woodland Segment, and calculating Woodland EBITDA as of the end
of such month.

(iv)        simultaneously with the delivery of the financial statements of
Parent and its Subsidiaries required by clauses (i) and (ii) of this Section
7.01(a), a certificate of an Authorized Officer of Parent and each Borrower
(A) stating that such Authorized Officer has reviewed the provisions of this
Agreement and the other Loan Documents and has made or caused to be made under
his or her supervision a review of the condition and operations of Parent and
its Subsidiaries during the period covered by such financial statements with a
view to determining whether Parent and each Borrower and their Subsidiaries were
in compliance with all of the provisions of this Agreement and such Loan
Documents at the times such compliance is required hereby and thereby, and that
such review has not disclosed, and such Authorized Officer has no knowledge of,
the existence during such period of an Event of Default or Default or, if an
Event of Default or Default existed, describing the nature and period of
existence thereof and the action which Parent and each Borrower and their
Subsidiaries propose to take or have taken with respect thereto and
(B) attaching a schedule showing the calculation of the financial covenants
specified in Section 7.03;

(v)        as soon as available and in any event within 30 days after the end of
each fiscal quarter of Parent and its Subsidiaries commencing with the first
fiscal quarter of Parent and its Subsidiaries ending after the Effective Date
(in form and detail satisfactory to Agent and certified by an Authorized Officer
of Parent and of each Borrower as being accurate and complete), a report with
respect to all accounts payable of Parent and its Subsidiaries and each of the
Woodland Segment and the Enversa Segment separately as of the end of such fiscal
quarter, which shall include the amount and age (beyond invoice date) of each
such account payable, showing separately those which are more than 30, 60, 90
and 120 days beyond invoice date, the name and mailing address of each account
creditor and such other information as Agent may request;

(vi)        as soon as available and in any event not later than the last day of
each Fiscal Year, financial projections, supplementing and superseding the
financial projections referred to in Section 6.01(g)(ii), set forth on a monthly
basis and otherwise in form and substance satisfactory to Agent, for the
immediately succeeding Fiscal Year for Parent and its Subsidiaries, and
projecting separately the operating results for each of the Enversa Segment and
the Woodland Segment, all such financial projections to be reasonable, to be
prepared on a reasonable basis and in good faith, to be based on assumptions
believed by Parent and each Borrower to be reasonable at the time made and from
the best information then available to Parent and each Borrower, and otherwise
to be subject to the qualifications concerning projections and forward-looking
financial information set forth in Section 6.01(g);

(vii)        promptly after submission to any Governmental Authority, all
documents and information furnished to such Governmental Authority in connection
with any investigation of any Loan Party other than routine inquiries by such
Governmental Authority (for the avoidance of doubt, regularly recurring reports
filed with the Federal

48

--------------------------------------------------------------------------------




Communications Commission or with other Governmental Authorities regulating the
telecommunications industry, as well as regularly recurring tax returns and
reports filed with various Governmental Authorities, are not required to be
furnished to Agent pursuant to this subsection);

(viii)        as soon as possible, and in any event within 3 days after the
occurrence of an Event of Default or Default or the occurrence of any event or
development that could have a Material Adverse Effect, the written statement of
an Authorized Officer of Parent and of each Borrower setting forth the details
of such Event of Default or Default or other event or development having a
Material Adverse Effect and the action which the affected Loan Party proposes to
take with respect thereto;

(ix)        promptly after the commencement thereof but in any event not later
than 5 days after service of process with respect thereto on, or the obtaining
of knowledge thereof by, any Loan Party, notice of each action, suit or
proceeding before any court or other Governmental Authority or other regulatory
body or any arbitrator against any Loan party;

(x)        as soon as possible and in any event within 5 days after execution,
receipt or delivery thereof, copies of any material notices that any Loan Party
executes or receives in connection with any Material Contract;

(xi)        as soon as possible and in any event within 5 days after execution,
receipt or delivery thereof, copies of any material notices or other
communications that any Loan Party executes, receives or delivers in connection
with the sale or other Disposition of the Capital Stock of, or all or
substantially all of the assets of, any Loan Party;

(xii)        as soon as possible and in any event within 5 days after the
delivery thereof to any Loan Party's Board of Directors, copies of any monthly
board reports so delivered;

(xiii)        promptly after the sending or filing thereof, copies of all
statements, reports and other information any Loan Party sends to any holders of
its Indebtedness or its securities or files with the SEC or any national
(domestic or foreign) securities exchange;

(xiv)        promptly upon receipt thereof, copies of all financial reports
(including, without limitation, management letters), if any, submitted to any
Loan Party by its auditors in connection with any annual or interim audit of the
books thereof; and

(xv)        promptly upon request, such other information concerning the
condition or operations, financial or otherwise, of any Loan Party as Agent may
from time to time may reasonably request.

49

--------------------------------------------------------------------------------




(b)        Additional Guaranties and Collateral Security.  Cause:

(i)        each Subsidiary of any Loan Party not in existence on the Effective
Date, to execute and deliver to Agent promptly, and in any event within a
reasonable period of time in the exercise of ordinary diligence after the
formation or acquisition thereof, (A) a Joinder Agreement, pursuant to which
such Subsidiary shall be made a party to this Agreement as a Guarantor, (B) a
supplement to the Pledge and Security Agreement in the form of Exhibit C
thereto, together with (x) certificates evidencing all of the Capital Stock of
any Person owned by such Subsidiary, (y) undated stock powers executed in blank
with signature guaranteed, and (z) such opinion of counsel and such approving
certificate of such Subsidiary as Agent may reasonably request in respect of
complying with any legend on any such certificate or any other matter relating
to such shares, (C) one or more Mortgages creating on the real property of such
Subsidiary a perfected, first priority Lien (subject to Permitted Liens) on such
real property, a Title Insurance Policy covering such real property, a current
ALTA survey thereof and a surveyor's certificate, each in form and substance
satisfactory to Agent, together with such other agreements, instruments and
documents as Agent may require whether comparable to the documents required
under Section 7.01(o) or otherwise, and (D) such other agreements, instruments,
approvals, legal opinions or other documents reasonably requested by Agent in
order to create, perfect, establish the first priority of, or otherwise protect
any Lien purported to be covered by the Pledge and Security Agreement or any
Mortgage or otherwise to effect the intent that such Subsidiary shall become
bound by all of the terms, covenants and agreements contained in the Loan
Documents and that all property and assets of such Subsidiary shall become
Collateral for the Obligations.   Upon the formation of any such Subsidiary
after the Effective Date, the Loan Parties shall notify Agent within 15 days
following formation, and shall thereafter diligently prosecute delivery of the
foregoing documents and other items until all such matters have been completed
to Agent's satisfaction; and

(ii)        each owner of the Capital Stock of any such Subsidiary to execute
and deliver promptly, and in any event within the period required to complete
the matters set forth in Section 7.01(b)(i) above after the formation or
acquisition of such Subsidiary, a Pledge Amendment in the form of Exhibit A to
the Pledge and Security Agreement, together with (A) certificates evidencing all
of the Capital Stock of such Subsidiary, (B) undated stock powers or other
appropriate instruments of assignment executed in blank with signature
guaranteed, (C) such opinion of counsel and such approving certificate of such
Subsidiary as Agent may reasonably request in respect of complying with any
legend on any such certificate or any other matter relating to such shares and
(D) such other agreements, instruments, approvals, legal opinions or other
documents requested by Agent.

(c)        Compliance with Laws, Etc.  Comply, and cause each of its
Subsidiaries to comply, in all material respects with all applicable laws,
rules, regulations, orders (including, without limitation, all Environmental
Laws), judgments and awards (including any settlement of any claim that, if
breached, could give rise to any of the foregoing), such compliance to include,
without limitation, (i) paying before the same become delinquent all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or

50

--------------------------------------------------------------------------------




profits or upon any of its properties, and (ii) paying all lawful claims which
if unpaid might become a Lien or charge upon any of its properties, except to
the extent contested in good faith by proper proceedings which stay the
imposition of any penalty, fine or Lien resulting from the non-payment thereof
and with respect to which adequate reserves have been set aside for the payment
thereof in accordance with GAAP.

(d)        Preservation of Existence, Etc.  Except as otherwise provided to
occur in clause 15 of the Settlement Agreement, (i) maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, its existence, rights
and privileges, and (i) become or remain, and cause each of its Subsidiaries to
become or remain, duly qualified and in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary.

(e)        Keeping of Records and Books of Account.  Keep, and cause each of its
Subsidiaries to keep, adequate records and books of account, with complete
entries made to permit the preparation of financial statements in accordance
with GAAP.

(f)        Inspection Rights.  Subject to the limitations set forth in
Section 4.01, permit, and cause each of its Subsidiaries to permit, Agents and
representatives of Agent, from time to time during normal business hours, at the
expense of Borrowers, to examine and make copies of and abstracts from its
records and books of account, to visit and inspect its properties, to verify
materials, leases, notes, accounts receivable, deposit accounts and its other
assets, to conduct audits, physical counts, valuations, appraisals, Phase I
Environmental Site Assessments (and, if requested by Agent based upon the
results of any such Phase I Environmental Site Assessment, a Phase II
Environmental Site Assessment) or examinations and to discuss its affairs,
finances and accounts with any of its directors, Authorized Officers of Parent,
independent accountants or its legal representatives.  In furtherance of the
foregoing, each Loan Party hereby authorizes its independent accountants, and
the independent accountants of each of its Subsidiaries, to discuss the affairs,
finances and accounts of such Person (independently or together with
representatives of such Person) with Agents and representatives of Agent in
accordance with this Section 7.01(f).

(g)        Maintenance of Properties, Etc.  Except as otherwise provided to
occur in clause 15 of the Settlement Agreement, maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, all of its properties which
are necessary or useful in the proper conduct of its business in good working
order and condition, ordinary wear and tear excepted, and comply, and cause each
of its Subsidiaries to comply, at all times with the provisions of all leases to
which it is a party as lessee or under which it occupies property, so as to
prevent any loss or forfeiture thereof or thereunder.

(h)        Maintenance of Insurance.  Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations with respect to its properties (including all real
properties leased or owned by it) and business (including, without limitation,
comprehensive general liability, fire, hazard, rent and business interruption
insurance, workmen's compensation insurance, public liability insurance, and
insurance against larceny, embezzlement and other criminal misappropriation), in
such amounts and covering such risks as is required by any Governmental
Authority having

51

--------------------------------------------------------------------------------




jurisdiction with respect thereto or as is carried generally in accordance with
sound business practice by companies in similar businesses similarly situated
and in any event in amount, adequacy and scope reasonably satisfactory to Agent.
 All policies covering the Collateral are to be made payable to Agent for the
benefit of Lenders, as its interests may appear, in case of loss, under a
standard non-contributory "lender" or "secured party" clause and are to contain
such other provisions as Agent may require to fully protect Lenders' interest in
the Collateral and to any payments to be made under such policies.  All
certificates of insurance are to be delivered to Agent and the policies are to
be premium prepaid, with the loss payable and additional insured endorsement in
favor of Agent and such other Persons as Agent may designate from time to time,
and shall provide for not less than 30 days' prior written notice to Agent of
the exercise of any right of cancellation.  If any Loan Party or any of its
Subsidiaries fails to maintain such insurance, Agent may arrange for such
insurance, but at Borrowers' expense and without any responsibility on Agent's
part for obtaining the insurance, the solvency of the insurance companies, the
adequacy of the coverage, or the collection of claims.  Upon the occurrence and
during the continuance of an Event of Default, Agent shall have the sole right,
in the name of Lenders, any Loan Party and its Subsidiaries, to file claims
under any insurance policies, to receive, receipt and give acquittance for any
payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies.

(i)        Obtaining of Permits, Etc.  Obtain, maintain and preserve, and cause
each of its Subsidiaries to obtain, maintain and preserve, and take all
necessary action to timely renew, all permits, licenses, authorizations,
approvals, entitlements and accreditations which are necessary or useful in the
proper conduct of its business.

(j)        Environmental.  (i)  Keep any property either owned or operated by it
or any of its Subsidiaries free of any Environmental Liens; (ii) comply, and
cause each of its Subsidiaries to comply, in all material respects with
Environmental Laws and provide to Agent any documentation of such compliance
which Agent may reasonably request; (iii) provide Agent written notice within 5
days of any Release of a Hazardous Material in excess of any reportable quantity
from or onto property at any time owned or operated by it or any of its
Subsidiaries and take any Remedial Actions required to abate said Release;
(iv) provide Agent with written notice within 10 days of the receipt of any of
the following:  (A) notice that an Environmental Lien has been filed against any
property of any Loan Party or any of its Subsidiaries; (B) commencement of any
Environmental Action or notice that an Environmental Action will be filed
against any Loan Party or any of its Subsidiaries; and (C) notice of a
violation, citation or other administrative order which could have a Material
Adverse Effect and (v) defend, indemnify and hold harmless Agent and Lenders and
their transferees, and their respective employees, agents, officers and
directors for, from and against any claims, demands, penalties, fines,
liabilities, settlements, damages, costs or expenses (including, without
limitation, attorney and consultant fees, investigation and laboratory fees,
court costs and litigation expenses) arising out of (A) the generation,
presence, disposal, Release or threatened Release of any Hazardous Materials on,
under, in, originating or emanating from any property at any time owned or
operated by any Loan Party or any of its Subsidiaries (or its predecessors in
interest or title), (B) any personal injury (including wrongful death) or
property damage (real or personal) arising out of or related to the presence or
Release of such Hazardous Materials, (C) any request

52

--------------------------------------------------------------------------------




for information, investigation, lawsuit brought or threatened, settlement
reached or order by a Governmental Authority relating to the presence or Release
of such Hazardous Materials, (D) any violation of any Environmental Law
pertaining to any Loan Party and/or (E) any Environmental Action filed against
Agent or any Lender.

(k)        Further Assurances.  Take such action and execute, acknowledge and
deliver, and cause each of its Subsidiaries to take such action and execute,
acknowledge and deliver, at its sole cost and expense, such agreements,
instruments or other documents as Agent may require from time to time in order
(i) to carry out more effectively the purposes of this Agreement and the other
Loan Documents, (ii) to subject to valid and perfected first priority Liens any
of the Collateral or any other property of any Loan Party and its Subsidiaries,
subject to Permitted Liens, (iii) to establish and maintain the validity and
effectiveness of any of the Loan Documents and the validity, perfection and
priority of the Liens intended to be created thereby, and (iv) to better assure,
convey, grant, assign, transfer and confirm unto Agent and each Lender the
rights now or hereafter intended to be granted to it under this Agreement or any
other Loan Document.  To further assure the exercise of the rights granted
above, to the maximum extent permitted by applicable law, each Loan Party
(i) authorizes Agent to execute any such agreements, instruments or other
documents in such Loan Party's name and to file such agreements, instruments or
other documents in any appropriate filing office, (ii) authorizes Agent to file
any appropriate financing statement, and any continuation statement or amendment
with respect thereto, and (iii) ratifies the filing of any financing statement,
and any continuation statement or amendment with respect thereto, filed prior to
the date hereof.

(l)        Change in Collateral; Collateral Records.  (i)  Give Agent not less
than 30 days' prior written notice of any change in (x) the jurisdiction of
formation of any Loan Party or (y) the location of any Collateral, other than to
locations set forth on Schedule 6.01(ff) and with respect to which Agent has
filed financing statements and otherwise fully perfected its Liens thereon,
(ii) advise Agent promptly, in sufficient detail, of any material adverse change
relating to the type, quantity or quality of the Collateral or the Lien granted
thereon and (iii) execute and deliver, and cause each of its Subsidiaries to
execute and deliver, to Agent for the benefit of Lenders from time to time,
solely for Agent's convenience in maintaining a record of Collateral, such
written statements and schedules as Agent may reasonably require, designating,
identifying or describing the Collateral.

(m)        Landlord Waivers; Collateral Access Agreements.  At any time any
Collateral is located on any real property (whether such real property is now
existing or acquired after the Effective Date) which is not owned by a Loan
Party, the applicable Loan Party owning such Collateral will use commercially
reasonable efforts to obtain written subordinations or waivers, in form and
substance satisfactory to Agent, of all present and future Liens to which the
owner or lessor of such premises may be entitled to assert against the
Collateral (it being understood and agreed that in the event the Loan Parties
are unable to obtain any such written subordination or waiver from the owner or
lessor of such location Agent may, in its reasonable discretion, establish such
reserves against the disbursement of the Loan as it deems necessary with respect
to such location).

(n)        Subordination.  Cause all Indebtedness and other obligations now or
hereafter owed by it to any Person other than Lenders to be subordinated in
right of payment

53

--------------------------------------------------------------------------------




and security to the Indebtedness and other Obligations owing to Agent and
Lenders, in accordance with a subordination agreement in form and substance
satisfactory to Agent, except as otherwise permitted by Agent.

(o)        After Acquired Real Property.  Upon the acquisition by it or any of
its Subsidiaries after the date hereof of any interest (whether fee or
leasehold) in any real property (wherever located) (each such interest being an
"After Acquired Property") (x) with a Current Value (as defined below) in excess
of $100,000 in the case of a fee interest, or (y) requiring the payment of
annual rent exceeding in the aggregate $36,000 in the case of leasehold
interest, immediately so notify Agent, setting forth with specificity a
description of the interest acquired, the location of the real property, any
structures or improvements thereon and either an appraisal or such Loan Party's
good-faith estimate of the current value of such real property (for purposes of
this Section, the "Current Value").  Agent shall notify such Loan Party whether
it intends to require a Mortgage and the other documents referred to below or in
the case of leasehold, a leasehold Mortgage or landlord's waiver (pursuant to
Section 7.01(m) hereof).  Upon receipt of such notice requesting a Mortgage, the
Person which has acquired such After Acquired Property shall immediately furnish
to Agent the following, each in form and substance satisfactory to Agent:  (i) a
Mortgage in favor of Agent with respect to such real property and related assets
located at the After Acquired Property, each duly executed by such Person and in
recordable form; (ii) evidence of the recording of the Mortgage referred to in
clause (i) above in such office or offices as may be necessary or, in the
opinion of Agent, desirable to create and perfect a valid and enforceable first
priority lien on the property purported to be covered thereby or to otherwise
protect the rights of Agent and Lenders thereunder, (iii) a Title Insurance
Policy, (iv) a survey of such real property, certified to Agent and to the
issuer of the Title Insurance Policy by a licensed professional surveyor
reasonably satisfactory to Agent, (v) Phase I Environmental Site Assessments
with respect to such real property, certified to Agent by a company reasonably
satisfactory to Agent, (vi) in the case of a leasehold interest, a certified
copy of the lease between the landlord and such Person with respect to such real
property in which such Person has a leasehold interest, and the certificate of
occupancy with respect thereto, (vii) in the case of a leasehold interest, an
attornment and nondisturbance agreement between the landlord (and any fee
mortgagee) with respect to such real property and such Person, and (viii) such
other documents or instruments (including guarantees and opinions of counsel) as
Agent may reasonably require.  Borrowers shall pay all fees and expenses,
including reasonable attorneys' fees and expenses, and all title insurance
charges and premiums, in connection with each Loan Party's obligations under
this Section 7.01(o).

(p)        Fiscal Year.  Cause the Fiscal Year of Parent and its Subsidiaries to
end on April 30th of each calendar year unless Agent consents to a change in
such Fiscal Year (and appropriate related changes to this Agreement).

(q)        XO Agreement.  Ranger shall make all payments arising under the XO
Agreement promptly when due, and in every event prior to delinquency, and shall
take such other steps as are necessary to keep the XO Agreement in full force
and effect at all times.

Section 7.02        Negative Covenants.  So long as any principal of or interest
on any Loan or any other Obligation (whether or not due) shall remain unpaid
(other than indemnity

54

--------------------------------------------------------------------------------




obligations as to which no claim has been made), each Loan Party shall not do
any of the following, unless Agent shall otherwise consent in writing:

(a)        Liens, Etc.  Create, incur, assume or suffer to exist, or permit any
of its Subsidiaries to create, incur, assume or suffer to exist, any Lien upon
or with respect to any of its properties, whether now owned or hereafter
acquired; file or suffer to exist under the Uniform Commercial Code or any
similar law or statute of any jurisdiction, a financing statement (or the
equivalent thereof) that names it or any of its Subsidiaries as debtor; sign or
suffer to exist any security agreement authorizing any secured party thereunder
to file such financing statement (or the equivalent thereof); sell any of its
property or assets subject to an understanding or agreement, contingent or
otherwise, to repurchase such property or assets (including sales of accounts
receivable) with recourse to it or any of its Subsidiaries or assign or
otherwise transfer, or permit any of its Subsidiaries to assign or otherwise
transfer, any account or other right to receive income; other than, as to all of
the above, Permitted Liens.

(b)        Indebtedness.  Create, incur, assume, guarantee or suffer to exist,
or otherwise become or remain liable with respect to, or permit any of its
Subsidiaries to create, incur, assume, guarantee or suffer to exist or otherwise
become or remain liable with respect to, any Indebtedness other than Permitted
Indebtedness.

(c)        Fundamental Changes; Dispositions.  Except as otherwise provided to
occur in clause 15 of the Settlement Agreement, wind-up, liquidate or dissolve,
or merge, consolidate or amalgamate with any Person, or convey, sell, lease or
sublease, transfer or otherwise dispose of, whether in one transaction or a
series of related transactions, all or any part of its business, property or
assets, whether now owned or hereafter acquired (or agree to do any of the
foregoing), or purchase or otherwise acquire, whether in one transaction or a
series of related transactions, all or substantially all of the assets of any
Person (or any division thereof) (or agree to do any of the foregoing), or
permit any of its Subsidiaries to do any of the foregoing; provided, however,
that

(i)        any wholly-owned Subsidiary of any Loan Party (other than either
Borrower) may be merged into such Loan Party or another wholly-owned Subsidiary
of such Loan Party, or may consolidate with another wholly-owned Subsidiary of
such Loan Party, so long as (A) no other provision of this Agreement would be
violated thereby, (B) such Loan Party gives Agent at least 60 days' prior
written notice of such merger or consolidation, (C) no Default or Event of
Default shall have occurred and be continuing either before or after giving
effect to such transaction, (D) Lenders' rights in any Collateral, including,
without limitation, the existence, perfection and priority of any Lien thereon,
are not adversely affected by such merger or consolidation and (E) the surviving
Subsidiary, if any, is joined as a Loan Party hereunder pursuant to a Joinder
Agreement and is a party to, and the Capital Stock of such Subsidiary is the
subject of, a Pledge and Security Agreement, in each case, which is in full
force and effect on the date of and immediately after giving effect to such
merger or consolidation; and

(ii)        any Loan Party and its Subsidiaries may (A) dispose of obsolete or
worn-out equipment in the ordinary course of business, and (B) sell or otherwise
dispose of other property or assets for cash in an aggregate amount not less
than the fair market

55

--------------------------------------------------------------------------------




value of such property or assets, provided that the Net Cash Proceeds of such
Dispositions (x) do not exceed $50,000 in the aggregate in any Fiscal Year and
(y) are paid to Agent for the benefit of Lenders to the extent required by the
terms of Section 2.05(b)(iii).

(d)        Change in Nature of Business.  Make, or permit any of its
Subsidiaries to make, any fundamental change in the nature of its business as
described in Section 6.01(l).

(e)        Loans, Advances, Investments, Etc.  Make or commit or agree to make
any loan, advance, guarantee of obligations, other extension of credit or
capital contributions to, or hold or invest in or commit or agree to hold or
invest in, or purchase or otherwise acquire or commit or agree to purchase or
otherwise acquire any shares of the Capital Stock, bonds, notes, debentures or
other securities of, or make or commit or agree to make any other investment in,
any other Person, or purchase or own any futures contract or otherwise become
liable for the purchase or sale of currency or other commodities at a future
date in the nature of a futures contract, or permit any of its Subsidiaries to
do any of the foregoing.  The foregoing notwithstanding, each of the Loan
Parties shall be permitted to make loans or advances to any other Loan Party, as
long as the Loan Party receiving any such loan or advance is party to the Pledge
and Security Agreement.

(f)        Lease Obligations.  Create, incur or suffer to exist, or permit any
of its Subsidiaries to create, incur or suffer to exist, any obligations as
lessee (i) for the payment of rent for any real or personal property in
connection with any sale and leaseback transaction, or (ii) for the payment of
rent for any real or personal property under leases or agreements to lease other
than (A) Capitalized Lease Obligations which would not cause the aggregate
amount of all obligations under Capitalized Leases entered into after the
Effective Date owing by all Loan Parties and their Subsidiaries in any Fiscal
Year to exceed the amounts set forth in Section 7.03(a), and (B) Operating Lease
Obligations which would not cause the aggregate amount of all Operating Lease
Obligations owing by all Loan Parties and their Subsidiaries in any Fiscal Year
to exceed $500,000.

(g)        Limitation on Issuance of Capital Stock.  Issue or sell or enter into
any agreement or arrangement for the issuance and sale of, or permit any of its
Subsidiaries to issue or sell or enter into any agreement or arrangement for the
issuance and sale of, any shares of its Capital Stock, any securities
convertible into or exchangeable for its Capital Stock or any warrants; except
with respect to the issuance of Capital Stock in any Subsidiary of any Loan
Party to be formed after the Effective Date, and subject to compliance by the
applicable Loan Party with the requirements of Section 2.05(b)(vi) and Section
7.01(b) hereof.

(h)        Restricted Payments.  (i) Declare or pay any dividend or other
distribu­tion, direct or indirect, on account of any Capital Stock of any Loan
Party or any of their Subsidiaries, now or hereafter outstanding, (ii) except as
provided in the Settlement Agreement, make any repurchase, redemption,
retirement, defeasance, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Capital Stock of any Loan
Party or any direct or indirect parent of any Loan Party, now or hereafter
outstanding, (iii) except as provided in the Settlement Agreement, make any
payment to retire, or to obtain the surrender of,

56

--------------------------------------------------------------------------------




any outstanding warrants, options or other rights for the purchase or
acquisition of shares of any class of Capital Stock of any Loan Party, now or
hereafter outstanding, (iv) except as anticipated in connection with the closing
of the Loan and the transactions related thereto, return any Capital Stock to
any shareholders or other equity holders of any Loan Party or any of their
Subsidiaries, or make any other distribution of property, assets, shares of
Capital Stock, warrants, rights, options, obligations or securities thereto as
such, except with respect to the customary  issuance of stock options pursuant
to Parent's two existing stock option plans, (v) pay any management fees or any
other fees or expenses (including the reimbursement thereof by any Loan Party or
any of their Subsidiaries) pursuant to any management, consulting or other
services agreement to any of the shareholders or other equityholders of any Loan
Party or any of its Subsidiaries or other Affiliates, or to any other
Subsidiaries or Affiliates of any Loan Party, or (vi) pay or accrue any salary,
cash compensation, bonus compensation, severance compensation, business related
expense, or other amount due to any Guarantor's Affiliates in its or their
capacity as an employee, officer or director of any Loan Party or any of its
Subsidiaries or other Affiliates; provided, however, (A) any Subsidiary of a
Borrower may pay dividends to that Borrower, (B) the Loan Parties other than
Parent shall be permitted to pay dividends or make distributions to Parent,
during any Fiscal Year, in an aggregate amount of up to, but not greater than,
the amount necessary to permit Parent to have sufficient funds to pay the
amounts described in the following clause (C), and (C) Parent shall be
permitted, in any Fiscal Year, to incur and pay selling, general and
administrative expenses (excluding stock-based compensation not exceeding
$150,000 in any Fiscal Year) in an amount not to exceed $1,800,000, and to pay
certain scheduled payments of principal and interest on the Subordinated
Indebtedness, to the extent permitted by the Subordination Agreement.

(i)        Federal Reserve Regulations.  Permit any Loan or the proceeds of any
Loan under this Agreement to be used for any purpose that would cause such Loan
to be a margin loan under the provisions of Regulation T, U or X of the Board.

(j)        Transactions with Affiliates.  Enter into, renew, extend or be a
party to, or permit any of its Subsidiaries to enter into, renew, extend or be a
party to, any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any Affiliate,
except (i) in the ordinary course of business in a manner and to an extent
consistent with past practice and necessary or desirable for the prudent
operation of its business, for fair consideration and on terms no less favorable
to it or its Subsidiaries than would be obtainable in a comparable arm's length
transaction with a Person that is not an Affiliate thereof, and
(ii) transactions with another Loan Party.

(k)        Limitations on Dividends and Other Payment Restrictions Affecting
Subsidiaries.  Create or otherwise cause, incur, assume, suffer or permit to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary of any Loan Party (i) to pay dividends or to
make any other distribution on any shares of Capital Stock of such Subsidiary
owned by any Loan Party or any of its Subsidiaries, (ii) to pay or prepay or to
subordinate any Indebtedness owed to any Loan Party or any of its Subsidiaries,
(iii) to make loans or advances to any Loan Party or any of its Subsidiaries or
(iv) to transfer any of its property or assets to any Loan Party or any of its
Subsidiaries, or permit

57

--------------------------------------------------------------------------------




any of its Subsidiaries to do any of the foregoing; provided, however, that
nothing in any of clauses (i) through (iv) of this Section 7.02(k) shall
prohibit or restrict compliance with:

(A)        this Agreement and the other Loan Documents;

(B)        any applicable law, rule or regulation (including, without
limitation, applicable currency control laws and applicable state corporate
statutes restricting the payment of dividends in certain circumstances);

(C)        in the case of clause (iv) any agreement setting forth customary
restrictions on the subletting, assignment or transfer of any property or asset
that is a lease, license, conveyance or contract of similar property or assets;
or

(D)        in the case of clause (iv) any agreement, instrument or other
document evidencing a Permitted Lien from restricting on customary terms the
transfer of any property or assets subject thereto.

(l)        Modifications of Indebtedness, Organizational Documents and Certain
Other Agreements; Etc.  

(i)        Amend, modify or otherwise change (or permit the amendment,
modification or other change in any manner of) any of the provisions of any of
its or its Subsidiaries' Indebtedness or of any instrument or agreement
(including, without limitation, any purchase agreement, indenture, loan
agreement or security agreement) relating to any such Indebtedness if such
amendment, modification or change would shorten the final maturity or average
life to maturity of, or require any payment to be made earlier than the date
originally scheduled on, such Indebtedness, would increase the interest rate
applicable to such Indebtedness, would change the subordination provision, if
any, of such Indebtedness in any adverse manner, or would otherwise be (A)
adverse to Lenders or (B) materially beneficial to the issuer of such
Indebtedness in any respect;

(ii)        Except for the Obligations, (A) make any voluntary or optional
payment, prepayment, redemption, defeasance, sinking fund payment or other
acquisition or repurchase for value of any of its or its Subsidiaries'
Indebtedness (including, without limitation, by way of depositing money or
securities with the trustee therefor before the date required for the purpose of
paying any portion of such Indebtedness when due, or as a result of any asset
sale, change of control, issuance and sale of debt or equity securities or
similar event), or (B) refund, refinance, replace or exchange any other
Indebtedness for any such Indebtedness (except to the extent such Indebtedness
is otherwise expressly permitted by the definition of "Permitted Indebtedness"),
or give any notice with respect to any of the foregoing;

(iii)        Make any payment, prepayment, redemption, defeasance, sinking fund
payment or repurchase of any Subordinated Indebtedness in violation of the
subordination provisions thereof or any subordination agreement with respect
thereto; provided, however, that if (A) a Super Liquidity Condition would exist
after giving effect to a proposed prepayment of all or part of the Subordinated
Indebtedness; and (B) Lenders have been offered a prepayment of the Loan (it
being agreed by Lenders that

58

--------------------------------------------------------------------------------




they would only be entitled to require a prepayment of the Loan at a time when a
Super Liquidity Condition would exist after giving effect to such prepayment if
Lenders waive the Applicable Prepayment Premium in connection therewith), and
Lenders have declined to take any such prepayment, then the Loan Parties shall
be permitted to prepay the Subordinated Indebtedness to such extent as would
continue to preserve the Super Liquidity Condition after giving effect to such
payments;

(iv)        Except as permitted by Section 7.02(c), amend, modify or otherwise
change its name, jurisdiction of organization, organizational identification
number or FEIN; or

(v)        Amend, modify or otherwise change its certificate of incorporation or
bylaws (or other similar organizational documents), including, without
limitation, by the filing or modification of any certificate of designation, or
any agreement or arrangement entered into by it, with respect to any of its
Capital Stock (including any shareholders' agreement), or enter into any new
agreement with respect to any of its Capital Stock, except any such amendments,
modifications or changes or any such new agreements or arrangements pursuant to
this clause (v) that either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.  

(m)        Investment Company Act of 1940.  Engage in any business, enter into
any transaction, use any securities or take any other action or permit any of
its Subsidiaries to do any of the foregoing, that would cause it or any of its
Subsidiaries to become subject to the registration requirements of the
Investment Company Act of 1940, as amended, by virtue of being an "investment
company" or a company "controlled" by an "investment company" not entitled to an
exemption within the meaning of such Act.

(n)        Compromise of Receivables.  Compromise or adjust any account
receivable (or extend the time of payment thereof) or grant any discounts,
allowances or credits or permit any of its Subsidiaries to do so other than
(provided no Default or Event of Default has occurred and is continuing) in the
ordinary course of its business.

(o)        Properties.  Permit any property to become a fixture with respect to
real property or to become an accession with respect to other personal property
with respect to which real or personal property Agent does not have a valid and
perfected first priority Lien or has not received a written subordination or
waiver in accordance with Section 7.01(m).

(p)        ERISA.  (i) Establish, sponsor, maintain, become a party to or
contribute to or become obligated to sponsor, maintain or contribute to any
defined benefit pension plan (or permit any of its ERISA Affiliates to do any of
the foregoing) or (ii) adopt or permit any ERISA Affiliate to adopt any employee
welfare benefit plan within the meaning of Section 3(1) of ERISA which provides
benefits to employees after termination of employment other than as required by
Section 601 of ERISA or applicable law.  At any time when any Loan Party
proposes to establish, sponsor, maintain, become a party to or contribute to or
become obligated to sponsor, maintain or contribute to any Plan, such Loan Party
shall first provide Agent with 30 days prior written notice and an explanation
of the obligations resulting from any such proposed Plan, and if Agent expresses
concerns that implementation of any such Plan could

59

--------------------------------------------------------------------------------




impair such Loan Party's ability to perform its Obligations hereunder or under
any other Loan Document, then such Loan Party shall cooperate with Agent to take
steps reasonably designed to eliminate any such possible impairment.

(q)        Environmental.  Permit the use, handling, generation, storage,
treatment, Release or disposal of Hazardous Materials at any property owned or
leased by it or any of its Subsidiaries, except in compliance with Environmental
Laws and so long as such use, handling, generation, storage, treatment, Release
or disposal of Hazardous Materials does not result in a Material Adverse Effect.
 

(r)        Certain Agreements; XO Agreement.  Agree to any material amendment or
other material change to or material waiver of any of its rights under any other
Material Contract, including without limitation the XO Agreement, that is
adverse to Agent and Lenders, or permit any event or circumstances to occur or
exist that would result in a breach or default by Ranger under the XO Agreement
or would give the counterparty to the XO Agreement a right to terminate the XO
Agreement.

(s)        Anti-Terrorism Laws.  Knowingly (i) conduct any business or engage in
any transaction or dealing with any Blocked Person, including making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224; or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in the Executive Order
No. 13224 or the USA Patriot Act.  The Loan Parties shall deliver to Agent any
certification or other evidence reasonably requested from time to time by Agent
in its sole discretion, confirming the Loan Parties' compliance with this
Section 7.02(s).

Section 7.03        Financial Covenants.  So long as any principal of or
interest on the Loan or any other Obligation (whether or not due) shall remain
unpaid (other than indemnity obligations as to which no claim has been made),
unless Agent shall otherwise consent in writing:

(a)        Capital Expenditures.  Each Loan Party shall not make or commit or
agree to make, or permit any of its Subsidiaries to make or commit or agree to
make, any Capital Expenditure (by purchase or Capitalized Lease) that would
cause the aggregate amount of all Capital Expenditures made by all Loan Parties
and their Subsidiaries to exceed $300,000 in any Fiscal Year.

(b)        Total Debt Service Coverage.  Parent shall maintain a minimum ratio
of its Adjusted EBITDA to Total Debt Service throughout the term of the Loan
(the "Total Debt Service Coverage Covenant").  The foregoing covenant shall be
tested quarterly, simultaneously with the delivery of Parent's financial
information required by Section 7.01(a)(i) hereof, commencing July 31, 2011.
 Each of the tests conducted for the periods ended July 31, 2011, October 31,
2011, and January 31, 2012 shall cover the period from May 1, 2011 through the
end of the relevant quarter.  Commencing with the test for the period ended
April 30, 2012, and thereafter throughout the term of the Loan, the foregoing
covenant shall be tested quarterly,

60

--------------------------------------------------------------------------------




on a trailing 12-month basis.  Parent shall maintain a minimum ratio of its
Adjusted EBITDA to Total Debt Service as required by the following table for the
test periods indicated:

Test Period Ending

Required Coverage Ratio

July 31, 2011

0.75:1

October 31, 2011

0.80:1

January 31, 2012

0.85:1

April 30, 2012

0.90:1

July 31, 2012

0.95:1

October 31, 2012

1.00:1

January 31, 2013

1.05:1

April 30, 2013

1.10:1

All subsequent quarters

1.10:1

In the event that, as of any given test date, Parent has failed to maintain the
required total debt service coverage ratio by an amount less than $100,000
(determined as set forth below), no Event of Default under this Section 7.03(b)
shall exist until after the next quarterly test period and if, following the
next quarterly test period, Parent continues to be out of compliance with the
Total Debt Service Coverage Covenant, then an Event of Default shall immediately
exist.  If Parent is out of compliance with the Total Debt Service Coverage
Covenant by an amount more than $100,000, then such failure shall constitute an
immediate Event of Default upon the first occurrence of non-compliance.  The
extent to which Parent is out of compliance with the Total Debt Service Coverage
Covenant (i.e., more or less than $100,000) will equal the amount that would
have to be subtracted from Total Debt Service (i.e., the denominator in the
ratio) for the period in question to bring the ratio into compliance.  

ARTICLE VIII

MANAGEMENT, COLLECTION AND STATUS

OF COLLATERAL

Section 8.01        Collection of Receivables; Management of Collateral.

(a)        After the occurrence and during the continuance of an Event of
Default, Agent may send a notice of assignment and/or notice of Lenders'
security interest to any and all obligors of any Borrower's Accounts and to any
third parties holding or otherwise concerned with any of the Collateral, and
following such notice Agent shall have the sole right to collect all payments
with respect to the Accounts and/or take possession of the Collateral and the
books and records relating thereto.

(b)        Each Loan Party hereby appoints Agent or its designee on behalf of
Agent as the Loan Parties' attorney-in-fact with power exercisable during the
continuance of an Event of Default to endorse any Loan Party's name upon any
notes, acceptances, checks,

61

--------------------------------------------------------------------------------




drafts, money orders or other evidences of payment relating to the Accounts, to
sign any Loan Party's name on any certificate or draft required to draw on any
letter of credit issued by any Person for the benefit of any Loan Party, to sign
any Loan Party's name on any drafts against the obligors with respect to the
Accounts, assignments and verifications of the Accounts, and notices to Account
obligors with respect to the Accounts, to send verifications of the Accounts,
and to notify the Postal Service authorities to change the address for delivery
of mail addressed to any Loan Party to such address as Agent may designate and
to do all other acts and things necessary to carry out this Agreement.  All acts
of said attorney or designee are hereby ratified and approved, and said attorney
or designee shall not be liable for any acts of omission or commission (other
than acts of omission or commission constituting gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction), or for any error of judgment or mistake of fact or law; this
power being coupled with an interest is irrevocable until the Loan and other
Obligations under the Loan Documents are paid in full (other than indemnity
obligations as to which no claim has been made) and all of the Loan Documents
are terminated.

(c)        Nothing herein contained shall be construed to constitute Agent as
agent of any Loan Party for any purpose whatsoever, and Agent shall not be
responsible or liable for any shortage, discrepancy, damage, loss or destruction
of any part of the Collateral wherever the same may be located and regardless of
the cause thereof (other than from acts of omission or commission constituting
gross negligence or willful misconduct as determined by a final judgment of a
court of competent jurisdiction).  Agent shall not, under any circumstance or in
any event whatsoever, have any liability for any error or omission or delay of
any kind occurring in the settlement, collection or payment of any of the
Accounts or any instrument received in payment thereof or for any damage
resulting therefrom (other than acts of omission or commission constituting
gross negligence or willful misconduct as determined by a final judgment of a
court of competent jurisdiction).  Agent, by anything herein or in any
assignment or otherwise, does not assume any of the obligations under any
contract or agreement assigned to Agent and shall not be responsible in any way
for the performance by any Loan Party of any of the terms and conditions
thereof.

(d)        Notwithstanding any other terms set forth in the Loan Documents, the
rights and remedies of Agent and Lenders herein provided, and the obligations of
the Loan Parties set forth herein, are cumulative of, may be exercised singly or
concurrently with, and are not exclusive of, any other rights, remedies or
obligations set forth in any other Loan Document or as provided by law.

Section 8.02        Status of Receivables and Other Collateral.  With respect to
the Collateral of any Loan Party at the time the Collateral becomes subject to
Agent's Lien, each Loan Party covenants, represents and warrants:  (a) such Loan
Party shall be the sole owner, free and clear of all Liens (except for the Liens
granted in the favor of Agent for the benefit of Lenders and Permitted Liens),
and shall be fully authorized to sell, transfer, pledge and/or grant a security
interest in each and every item of said Collateral; (b) each Account shall be a
good and valid receivable or other right of payment owing to such Loan Party,
representing an undisputed bona fide indebtedness incurred or an amount
indisputably owed by the obligor therein named, for a fixed sum as set forth in
the applicable documents evidencing such Account; (c) no material portion of the
Accounts shall be subject to any defense, offset, counterclaim, discount or

62

--------------------------------------------------------------------------------




allowance; (d) none of the transactions underlying or giving rise to any Account
shall violate any applicable state or federal laws or regulations, and all
documents relating thereto shall be legally sufficient under such laws or
regulations and shall be legally enforceable in accordance with their terms; (e)
all agreements, instruments and other documents relating to any Account shall be
true and correct and in all material respects what they purport to be; (f) all
signatures and endorsements that appear on all agreements, instruments and other
documents relating to any Account shall be genuine and all signatories and
endorsers shall have full capacity to contract; (g) such Loan Party shall
maintain books and records pertaining to said Collateral in such detail, form
and scope as Agent shall reasonably require; and (h) such Loan Party will,
immediately upon learning thereof, report to Agent any material loss or
destruction of any of the Collateral, and any other matters affecting the value,
enforceability or collectibility of any of the Collateral.

Section 8.03        Collateral Custodian.  Upon the occurrence and during the
continuance of any Default or Event of Default, Agent may at any time and from
time to time employ and maintain on the premises of any Loan Party a custodian
selected by Agent who shall have full authority to do all acts necessary to
protect Agent's and Lenders' interests.  Each Loan Party hereby agrees to, and
to cause its Subsidiaries to, cooperate with any such custodian and to do
whatever Agent may reasonably request to preserve the Collateral.  All costs and
expenses incurred by Agent by reason of the engagement of any such custodian
shall be the responsibility of Borrowers and charged to the Loan Account.

ARTICLE IX

EVENTS OF DEFAULT

Section 9.01        Events of Default.  If any of the following Events of
Default shall occur and be continuing:

(a)        Borrowers shall fail to pay when due and payable, (i) all or any
portion of the principal of or interest on the Obligations; or (ii) all or any
portion of the Obligations consisting of fees, or charges due Agent or any
Lender, reimbursement of expenses, or other amounts (other than any portion
thereof constituting principal) constituting Obligations (including any portion
thereof that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding);

(b)        any representation or warranty made or deemed made by or on behalf of
any Loan Party or by any officer of the foregoing under or in connection with
any Loan Document or under or in connection with any report (including financial
reports), certificate, or other document delivered to Agent or any Lender
pursuant to any Loan Document shall have been incorrect in any material respect
when made or deemed made;

(c)        (i) any Loan Party shall fail to perform or comply with any covenant
or agreement contained in Section 7.01(a), (b), (d), (f), (h), or (n), Section
7.02, Section 7.03 or Article VIII of this Agreement, or in any Pledge and
Security Agreement or any Mortgage to which it is a party;

63

--------------------------------------------------------------------------------




(d)        any Loan Party shall fail to perform or comply with any other term,
covenant or agreement contained in this Agreement or in any other Loan Document
to be performed or observed by it and, except as set forth in subsections (a),
(b) and (c) of this Section 9.01, such failure, if capable of being remedied,
shall remain unremedied for 5 Business Days after the earlier of the date a
senior officer of any Loan Party becomes aware of such failure and the date
written notice of such default shall have been given by Agent to such Loan
Party;

(e)        any Loan Party or any of their Affiliates shall fail to pay any
principal of or interest or premium on any of its Indebtedness (excluding
Indebtedness constituting part of the Obligations), to the extent that the
aggregate principal amount of all such Indebtedness exceeds $100,000, when due
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) and such failure shall continue after the applicable grace period, if
any, specified in the agreement or instrument relating to such Indebtedness, or
any other default under any agreement or instrument relating to any such
Indebtedness, or any other event, shall occur and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such default or event is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness; or any such Indebtedness
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), redeemed, purchased or defeased
or an offer to prepay, redeem, purchase or defease such Indebtedness shall be
required to be made, in each case, prior to the stated maturity thereof; or any
Loan Party fails to pay an account creditor that is owed one of the Excluded
Payables in accordance with the terms agreed with any such account creditor
(except with respect to any Excluded Payables as to which the applicable statute
of limitations has lapsed); or any Dormant Company shall grant a Lien on any of
its assets or authorize or suffer the filing of any UCC-1 Financing Statement or
other filing designating such Dormant Company as "debtor";

(f)        any Loan Party or any of their Affiliates (i) shall institute any
proceeding or voluntary case seeking to adjudicate it a bankrupt or insolvent,
or seeking dissolution, liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency, reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for any such Person or for any
substantial part of its property, (ii) shall be generally not paying its debts
as such debts become due, provided, however, that so long as the A/P Aging
Threshold is not exceeded by the Loan Parties, the failure of any Borrower to
pay its accounts payable in accordance with their stated terms shall not be
deemed to be a breach of this clause (ii), but provided further, that amounts
coming due under the XO Agreement shall be governed by Section 7.01(q) hereof,
(iii) shall admit in writing its inability to pay its debts generally,
(iv) shall make a general assignment for the benefit of creditors, or (v) shall
take any action to authorize or effect any of the actions set forth above in
this subsection (f);

(g)        any proceeding shall be instituted against any Loan Party or any of
their Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief of debtors, or seeking the entry of an order for relief or
the appointment of a receiver, trustee, custodian or other similar official for
any such Person or for any substantial part of its property, and either such
proceeding shall remain undismissed or unstayed for a period of 45 days or any
of the

64

--------------------------------------------------------------------------------




actions sought in such proceeding (including, without limitation, the entry of
an order for relief against any such Person or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property) shall occur;

(h)        any provision of any Loan Document shall at any time for any reason
(other than pursuant to the express terms thereof) cease to be valid and binding
on or enforceable against any Loan Party intended to be a party thereto, or the
validity or enforceability thereof shall be contested by any party thereto, or a
proceeding shall be commenced by any Loan Party or any Governmental Authority
having jurisdiction over any of them, seeking to establish the invalidity or
unenforceability thereof, or any Loan Party shall deny in writing that it has
any liability or obligation purported to be created under any Loan Document;

(i)        any Pledge and Security Agreement, any Mortgage or any other security
document, after delivery thereof pursuant hereto, shall for any reason fail or
cease to create a valid and perfected and, except to the extent permitted by the
terms hereof or thereof, first priority Lien in favor of Agent for the benefit
of Lenders on any Collateral purported to be covered thereby;

(j)        one or more judgments, orders or awards (or any settlement of any
claim that, if breached, could result in a judgment, order or award) for the
payment of money exceeding $100,000 in the aggregate, shall be rendered against
any Loan Party or any of their Affiliates and remain unsatisfied and either
(A) enforcement proceedings shall have been commenced by any creditor upon any
such judgment, order, award or settlement, (B) there shall be a period of 10
consecutive days after entry thereof during which a stay of enforcement of any
such judgment, order, award or settlement, by reason of a pending appeal or
otherwise, shall not be in effect, or (C) at any time during which a stay of
enforcement of any such judgment, order, award or settlement, by reason of a
pending appeal or otherwise, is in effect, such judgment, order, award or
settlement is not bonded in the full amount of such judgment, order, award or
settlement; provided, however, that any such judgment, order, award or
settlement shall not give rise to an Event of Default under this subsection (j)
if and for so long as (1) the amount of such judgment, order, award or
settlement is covered by a valid and binding policy of insurance covering full
payment thereof and (2) such insurer has been notified, and has not disputed
(including without limitation a reservation of rights under the applicable
insurance policy) the claim made for payment, of the amount of such judgment,
order, award or settlement;

(k)        any Loan Party or any of its Subsidiaries ceases conducting, or is
otherwise enjoined, restrained or in any way prevented by the order of any court
or any Governmental Authority from conducting, all or any material part of its
business for more than 15 days;

(l)        any material damage to, or loss, theft or destruction of, any
Collateral, whether or not insured (unless business interruption insurance
covers the incurred losses), or any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or any other casualty occurs which
causes, for more than 15 consecutive days, the cessation or substantial
curtailment of revenue producing activities at any facility of any Loan

65

--------------------------------------------------------------------------------




Party or any of its Subsidiaries, if any such event or circumstance could
reasonably be expected to have a Material Adverse Effect;

(m)        the loss, suspension or revocation of, or failure to renew, any
license or permit now held or hereafter acquired by any Loan Party or any of
their Subsidiaries, if such loss, suspension, revocation or failure to renew
could reasonably be expected to have a Material Adverse Effect;

(n)        the indictment, or the threatened indictment (in writing) of any Loan
Party or any of their Affiliates under any criminal statute, or commencement or
threatened commencement (in writing) of criminal or civil proceedings against
any such Person, pursuant to which statute or proceedings the penalties or
remedies sought or available include forfeiture to any Governmental Authority of
any material portion of the property of such Person;

(o)        any Loan Party or its ERISA Affiliates sponsor, maintain, contribute
to or are obligated to contribute to a defined benefit pension plan;

(p)        any Loan Party or any of its Subsidiaries shall be liable for any
Environmental Liabilities and Costs the payment of which could reasonably be
expected to have a Material Adverse Effect;

(q)        there shall occur and be continuing (i) any "Event of Default" (or
any comparable term) under, and as defined in the documents evidencing or
governing any Subordinated Indebtedness, (ii) any of the Obligations for any
reason shall cease to be entitled to treatment as "Senior Indebtedness" (or any
comparable term) under, and as defined in the documents evidencing or governing
any Subordinated Indebtedness, (iii) any Indebtedness other than the Obligations
shall constitute "Senior Indebtedness" (or any comparable term) under, and as
defined in, the documents evidencing or governing any Subordinated Indebtedness,
including any Subordination Agreement, (iv) any holder of Subordinated
Indebtedness shall fail to perform or comply with any of the subordination
provisions of the documents evidencing or governing such Subordinated
Indebtedness, including any Subordination Agreement, or (v) the subordination
provisions of the documents evidencing or governing any Subordinated
Indebtedness shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any holder of the
applicable Subordinated Indebtedness;

(r)        a Change of Control shall have occurred; or

(s)        an event or development occurs which Agent determines could
reasonably be expected to have a Material Adverse Effect,

then, and in any such event, Agent may, and shall at the request of Lenders, by
notice to Borrowers, (i) declare all or any portion of the Loans then
outstanding to be due and payable, whereupon all or such portion of the
aggregate principal of the Loans, all accrued and unpaid interest thereon, all
fees and all other amounts payable under this Agreement and the other Loan
Documents shall become due and payable immediately, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by each Loan Party and (ii) exercise any and all of its other rights and
remedies under applicable law, hereunder and under the other Loan Documents;
provided, however, that upon the occurrence of any Event of

66

--------------------------------------------------------------------------------




Default described in subsection (f) or (g) of this Section 9.01 with respect to
any Loan Party, without any notice to any Loan Party or any other Person or any
act by Agent or any Lender, the Loan, together with all accrued and unpaid
interest thereon, all fees and all other amounts due under this Agreement and
the other Loan Documents shall become due and payable automatically and
immediately, without presentment, demand, protest or notice of any kind, all of
which are expressly waived by each Loan Party.

ARTICLE X

AGENT

Section 10.01        Appointment.  Each Lender (and each subsequent maker of any
Loan by its making thereof) hereby irrevocably appoints and authorizes Agent to
perform the duties of Agent as set forth in this Agreement including:  (i) to
receive on behalf of each Lender any payment of principal of or interest on the
Loans outstanding hereunder and all other amounts accrued hereunder for the
account of Lenders and paid to Agent, and, subject to Section 2.02 of this
Agreement, to distribute promptly to each Lender its Pro Rata Share of all
payments so received; (ii) to distribute to each Lender copies of all material
notices and agreements received by Agent and not required to be delivered to
each Lender pursuant to the terms of this Agreement, provided that Agent shall
not have any liability to Lenders for Agent's inadvertent failure to distribute
any such notices or agreements to Lenders; (iii) to maintain, in accordance with
its customary business practices, ledgers and records reflecting the status of
the Obligations, the Loans, and related matters and to maintain, in accordance
with its customary business practices, ledgers and records reflecting the status
of the Collateral and related matters; (iv) to execute or file any and all
financing or similar statements or notices, amendments, renewals, supplements,
documents, instruments, proofs of claim, notices and other written agreements
with respect to this Agreement or any other Loan Document; (v) to make the Loans
and Agent Advances, for Agent or on behalf of the applicable Lenders as provided
in this Agreement or any other Loan Document; (vi) to perform, exercise, and
enforce any and all other rights and remedies of Lenders with respect to the
Loan Parties, the Obligations, or otherwise related to any of same to the extent
reasonably incidental to the exercise by Agent of the rights and remedies
specifically authorized to be exercised by Agent by the terms of this Agreement
or any other Loan Document; (vii)  to incur and pay such fees necessary or
appropriate for the performance and fulfillment of its functions and powers
pursuant to this Agreement or any other Loan Document; and (viii) subject to
Section 10.03 of this Agreement, to take such action as Agent deems appropriate
on its behalf to administer the Loans and the Loan Documents and to exercise
such other powers delegated to Agent by the terms hereof or the other Loan
Documents (including, without limitation, the power to give or to refuse to give
notices, waivers, consents, approvals and instructions and the power to make or
to refuse to make determinations and calculations) together with such powers as
are reasonably incidental thereto to carry out the purposes hereof and thereof.
 As to any matters not expressly provided for by this Agreement and the other
Loan Documents (including, without limitation, enforcement or collection of the
Loans), Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
Lenders, and such instructions of Lenders shall be binding upon all Lenders and
all makers of Loans; provided, however, that Agent shall not be required to

67

--------------------------------------------------------------------------------




take any action which, in its reasonable opinion, exposes Agent to liability or
which is contrary to this Agreement or any other Loan Document or applicable
law.

Section 10.02        Nature of Duties.  Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement or in the
other Loan Documents.  Except to the extent that Agent has delegated authority
to make decisions with respect to matters of loan administration and enforcement
pursuant to this ARTICLE X and Section 12.02, the duties of Agent shall be
mechanical and administrative in nature.  Agent shall not have by reason of this
Agreement or any other Loan Document a fiduciary relationship in respect of any
Lender.  Nothing in this Agreement or any other Loan Document, express or
implied, is intended to or shall be construed to impose upon Agent any
obligations in respect of this Agreement or any other Loan Document except as
expressly set forth herein or therein.  Each Lender shall make its own
independent investigation of the financial condition and affairs of the Loan
Parties in connection with the making and the continuance of the Loans hereunder
and shall make its own appraisal of the creditworthiness of the Loan Parties and
the value of the Collateral, and Agent shall have no duty or responsibility,
either initially or on a continuing basis, to provide any Lender with any credit
or other information with respect thereto, whether coming into its possession
before the initial Loan hereunder or at any time or times thereafter, provided
that, upon the reasonable request of a Lender, Agent shall provide to such
Lender any documents or reports delivered to Agent by the Loan Parties pursuant
to the terms of this Agreement or any other Loan Document.  If Agent seeks the
consent or approval of Lenders to the taking or refraining from taking any
action hereunder, Agent shall send notice thereof to each Lender.  Agent shall
promptly notify each Lender any time that Lenders have instructed Agent to act
or refrain from acting pursuant hereto.

Section 10.03        Rights, Exculpation, Etc.  Agent and its directors,
officers, agents or employees shall not be liable for any action taken or
omitted to be taken by them under or in connection with this Agreement or the
other Loan Documents, except for their own gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction.  Without limiting the generality of the foregoing, Agent (i) may
treat the payee of any Loan as the owner thereof until Agent receives written
notice of the assignment or transfer thereof, pursuant to Section 12.07 hereof,
signed by such payee and in form satisfactory to Agent; (ii) may consult with
legal counsel (including, without limitation, counsel to Agent, any Lender, or
counsel to the Loan Parties), independent public accountants, and other experts
selected by any of them and shall not be liable for any action taken or omitted
to be taken in good faith by any of them in accordance with the advice of such
counsel or experts; (iii) makes no warranty or representation to any Lender and
shall not be responsible to any Lender for any statements, certificates,
warranties or representations made in or in connection with this Agreement or
the other Loan Documents; (iv) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or the other Loan Documents on the part of any
Person, the existence or possible existence of any Default or Event of Default,
or to inspect the Collateral or other property (including, without limitation,
the books and records) of any Person; (v) shall not be responsible to any Lender
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; and (vi) shall not
be deemed to have made any representation or warranty regarding the existence,
value or collectibility of the Collateral, the

68

--------------------------------------------------------------------------------




existence, priority or perfection of Agent's Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall Agent be
responsible or liable to Lenders for any failure to monitor or maintain any
portion of the Collateral.  Agent shall not be liable for any apportionment or
distribution of payments made in good faith pursuant to Section 4.04, and if any
such apportionment or distribution is subsequently determined to have been made
in error the sole recourse of any Lender to whom payment was due but not made,
shall be to recover from other Lenders any payment in excess of the amount which
they are determined to be entitled.  Agent may at any time request instructions
from Lenders with respect to any actions or approvals which by the terms of this
Agreement or of any of the other Loan Documents Agent is permitted or required
to take or to grant, and if such instructions are promptly requested, Agent
shall be absolutely entitled to refrain from taking any action or to withhold
any approval under any of the Loan Documents until it shall have received such
instructions from Lenders.  Without limiting the foregoing, no Lender shall have
any right of action whatsoever against Agent as a result of Agent acting or
refraining from acting under this Agreement or any of the other Loan Documents
in accordance with the instructions of Lenders.

Section 10.04        Reliance.  Agent shall be entitled to rely upon any written
notices, statements, certificates, orders or other documents or any telephone
message believed by it in good faith to be genuine and correct and to have been
signed, sent or made by the proper Person, and with respect to all matters
pertaining to this Agreement or any of the other Loan Documents and its duties
hereunder or thereunder, upon advice of counsel selected by it.

Section 10.05        Indemnification.  To the extent that Agent is not
reimbursed and indemnified by any Loan Party, Lenders will reimburse and
indemnify Agent for, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, advances
or disbursements of any kind or nature whatsoever which may be imposed on,
incurred by, or asserted against Agent in any way relating to or arising out of
this Agreement or any of the other Loan Documents or any action taken or omitted
by Agent under this Agreement or any of the other Loan Documents, in proportion
to each Lender's Pro Rata Share, including, without limitation, advances and
disbursements made pursuant to Section 10.08; provided, however, that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses, advances or
disbursements which resulted from Agent's gross negligence or willful
misconduct, as determined by a final non-appealable judgment of a court of
competent jurisdiction.  The obligations of Lenders under this Section 10.05
shall survive the payment in full of the Loans and the termination of this
Agreement.  

Section 10.06        Agent Individually.  With respect to its Pro Rata Share of
the Loans made by it (if any), Agent shall have and may exercise the same rights
and powers hereunder and is subject to the same obligations and liabilities as
and to the extent set forth herein for any other Lender or maker of a Loan.  

Section 10.07        Successor Agent.

(a)        Agent may resign from the performance of all its functions and duties
hereunder and under the other Loan Documents at any time by giving at least 30
Business Days' prior written notice to each Borrower and each Lender.  Such
resignation shall take effect upon

69

--------------------------------------------------------------------------------




the acceptance by a successor Agent of appointment pursuant to clauses (b) and
(c) below or as otherwise provided below.

(b)        Upon any such notice of resignation, Lenders shall appoint a
successor Agent.  Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of Agent, and Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents.  After Agent's resignation hereunder as Agent, the
provisions of this ARTICLE X shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement and the
other Loan Documents.

(c)        If a successor Agent shall not have been so appointed within said 30
Business Day period, Agent shall then appoint a successor Agent who shall serve
as Agent until such time, if any, as Lenders appoint a successor Agent as
provided above.

Section 10.08        Collateral Matters.

(a)        Agent may from time to time make such disbursements and advances
("Agent Advances") which Agent, in its sole discretion, deems necessary or
desirable to preserve, protect, prepare for sale or lease or dispose of the
Collateral or any portion thereof, to enhance the likelihood or maximize the
amount of repayment by Borrowers of the Loans and other Obligations or to pay
any other amount chargeable to Borrowers pursuant to the terms of this
Agreement, including, without limitation, costs, fees and expenses as described
in Section 12.04.  Agent Advances shall be repayable on demand and be secured by
the Collateral and shall bear interest at a rate per annum equal to the highest
rate then applicable to any of the Obligations hereunder.  Agent Advances shall
constitute Obligations hereunder which may be charged to the Loan Account in
accordance with Section 4.02.  Agent shall notify each Lender and Borrowers in
writing of each such Agent Advance, which notice shall include a description of
the purpose of such Agent Advance.  Without limitation to its obligations
pursuant to Section 10.05, each Lender agrees that it shall make available to
Agent, upon Agent's demand, in Dollars in immediately available funds, the
amount equal to such Lender's Pro Rata Share of each such Agent Advance.  If
such funds are not made available to Agent by such Lender, Agent shall be
entitled to recover such funds on demand from such Lender, together with
interest thereon for each day from the date such payment was due until the date
such amount is paid to Agent, at the Base Interest Rate.

(b)        Lenders hereby irrevocably authorize Agent, at its option and in its
discretion, to release any Lien granted to or held by Agent upon any Collateral
upon payment and satisfaction of all Loans and all other Obligations in
accordance with the terms hereof; or constituting property being sold or
disposed of in the ordinary course of business or otherwise in compliance with
the terms of this Agreement and the other Loan Documents; or constituting
property in which the Loan Parties owned no interest at the time the Lien was
granted or at any time thereafter; or if approved, authorized or ratified in
writing by Lenders.

(c)        Without in any manner limiting Agent's authority to act without any
specific or further authorization or consent by Lenders (as set forth in Section
10.08(b)),

70

--------------------------------------------------------------------------------




each Lender agrees to confirm in writing, upon request by Agent, the authority
to release Collateral conferred upon Agent under Section 10.08(b).  Upon receipt
by Agent of confirmation from Lenders of its authority to release any particular
item or types of Collateral, and upon prior written request by any Loan Party,
Agent shall (and is hereby irrevocably authorized by Lenders to) execute such
documents as may be necessary to evidence the release of the Liens granted to
Agent for the benefit of Lenders upon such Collateral; provided, however, that
(i) Agent shall not be required to execute any such document on terms which, in
Agent's opinion, would expose Agent to liability or create any obligations or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any Lien upon (or obligations of any Loan Party in
respect of) all interests in the Collateral retained by any Loan Party.

(d)        Agent shall have no obligation whatsoever to any Lender to assure
that the Collateral exists or is owned by the Loan Parties or is cared for,
protected or insured or has been encumbered or that the Lien granted to Agent
pursuant to this Agreement or any other Loan Document has been properly or
sufficiently or lawfully created, perfected, protected or enforced or is
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure or fidelity, or to continue
exercising, any of the rights, authorities and powers granted or available to
Agent in this Section 10.08 or in any other Loan Document, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, Agent may act in any manner it may deem appropriate, in its
sole discretion, and that Agent shall have no duty or liability whatsoever to
any other Lender, except as otherwise provided herein.

Section 10.09        Agency for Perfection.  Each Lender hereby appoints Agent
and each other Lender as agent and bailee for the purpose of perfecting the
security interests in and liens upon the Collateral in assets which, in
accordance with Article 9 of the Uniform Commercial Code, can be perfected only
by possession or control (or where the security interest of a secured party with
possession or control has priority over the security interest of another secured
party), and Agent and each Lender hereby acknowledges that it holds possession
of or otherwise controls any such Collateral for the benefit of Agent and
Lenders as secured party.  Should any Lender obtain possession or control of any
such Collateral, such Lender shall notify Agent thereof and, promptly upon
Agent's request therefor, shall deliver such Collateral to Agent or in
accordance with Agent's instructions.  In addition, Agent shall also have the
power and authority hereunder to appoint such other sub-agents as may be
necessary or required under applicable state law or otherwise to perform its
duties and enforce its rights with respect to the Collateral and under the Loan
Documents.   Each Loan Party by its execution and delivery of this Agreement
hereby consents to the foregoing.

ARTICLE XI

GUARANTY

Section 11.01        Guaranty.  In order to induce Lenders to extend the Loan,
and in consideration of one dollar ($1.00) paid and received, each Guarantor
hereby jointly and severally and unconditionally and irrevocably guarantees the
punctual payment when due, whether at stated maturity, by acceleration or
otherwise, of all Obligations of Borrowers now or hereafter existing under any
Loan Document, whether for principal, interest (including, without

71

--------------------------------------------------------------------------------




limitation, all interest that accrues after the commencement of any Insolvency
Proceeding of any Borrower, whether or not a claim for post-filing interest is
allowed in such Insolvency Proceeding), fees, commissions, expense
reimbursements, indemnifications or otherwise (such obligations, to the extent
not paid by Borrowers, being the "Guaranteed Obligations"), and agrees to pay
any and all expenses (including reasonable counsel fees and expenses) incurred
by Agent and Lenders in enforcing any rights under the guaranty set forth in
this ARTICLE XI.  Agent and Lenders acknowledge that each individual signing any
Joinder Agreement or any other Loan Documents are only signing in his or her
representative capacity on behalf of the entity indicated, and that no such
Person is guarantying the Loan in their individual capacity.  Without limiting
the generality of the foregoing, each Guarantor's liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
Borrowers to Agent and Lenders under any Loan Document but for the fact that
they are unenforceable or not allowable due to the existence of an Insolvency
Proceeding involving any Borrower.

Section 11.02        Guaranty Absolute.  Each Guarantor jointly and severally
guarantees that the Guaranteed Obligations will be paid strictly in accordance
with the terms of the Loan Documents, regardless of any law, regulation or order
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of Agent or Lenders with respect thereto.  Each Guarantor agrees that
this ARTICLE XI constitutes a guaranty of payment when due and not of collection
and waives any right to require that any resort be made by Agent or any Lender
to any Collateral.  The obligations of each Guarantor under this ARTICLE XI are
independent of the Guaranteed Obligations, and a separate action or actions may
be brought and prosecuted against each Guarantor to enforce such obligations,
irrespective of whether any action is brought against any Loan Party or whether
any Loan Party is joined in any such action or actions.  The liability of each
Guarantor under this ARTICLE XI shall be irrevocable, absolute and unconditional
irrespective of, and each Guarantor hereby irrevocably waives any defenses it
may now or hereafter have in any way relating to, any or all of the following:

(a)        any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;

(b)        any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations, or any other amendment
or waiver of or any consent to departure from any Loan Document, including,
without limitation, any increase in the Guaranteed Obligations resulting from
the extension of additional credit to any Loan Party or otherwise;

(c)        any taking, exchange, release or non-perfection of any Collateral, or
any taking, release or amendment or waiver of or consent to departure from any
other guaranty, for all or any of the Guaranteed Obligations;

(d)        the existence of any claim, set-off, defense or other right that any
Guarantor may have at any time against any Person, including, without
limitation, Agent or any Lender;

(e)        any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of any Loan Party; or

72

--------------------------------------------------------------------------------




(f)        any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by Agent or
Lenders that might otherwise constitute a defense available to, or a discharge
of, any Loan Party or any other guarantor or surety.

This ARTICLE XI shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by Agent, Lenders or any other Person upon the
insolvency, bankruptcy or reorganization of any Borrower or otherwise, all as
though such payment had not been made.

Section 11.03        Waiver.  Each Guarantor hereby waives (i) promptness and
diligence, (ii) notice of acceptance and any other notice with respect to any of
the Guaranteed Obligations or this ARTICLE XI, and any requirement that Agent or
Lenders exhaust any right or take any action against any Loan Party, any other
Person or any Collateral, (iii) any right to compel or direct Agent or any
Lender to seek payment or recovery of any amounts owed under this ARTICLE XI
from any one particular fund or source or to exhaust any right or take any
action against any other Loan Party or any other Person or any Collateral, (iv)
any requirement that Agent or any Lender protect, secure, perfect or insure any
security interest or Lien on any property subject thereto or exhaust any right
to take any action against any Loan Party, any other Person or any Collateral,
and (v) any other defense available to any Guarantor.  Each Guarantor agrees
that Agent and Lenders shall have no obligation to marshal any assets in favor
of any Guarantor or against, or in payment of, any or all of the Obligations.
 Each Guarantor acknowledges that it will receive direct and indirect benefits
from the financing arrangements contemplated herein and that the waiver set
forth in this Section 11.03 is knowingly made in contemplation of such benefits.
 Each Guarantor hereby waives any right to revoke this ARTICLE XI, and
acknowledges that this ARTICLE XI is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.

Section 11.04        Continuing Guaranty; Assignments.  This ARTICLE XI is a
continuing guaranty and shall (a) remain in full force and effect until the
later of the cash payment in full of the Guaranteed Obligations (other than
indemnification obligations as to which no claim has been made) and all other
amounts payable under this ARTICLE XI and the Final Maturity Date, (b) be
binding upon each Guarantor, its successors and assigns and (c) inure to the
benefit of and be enforceable by Agent and Lenders and their successors,
pledgees, transferees and assigns.  Without limiting the generality of the
foregoing clause (c), any Lender may pledge, assign or otherwise transfer all or
any portion of its rights and obligations under this Agreement (including,
without limitation, all or any portion of its Loans) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted such Lender herein or otherwise, in each case as provided in
Section 12.07.

Section 11.05        Subrogation.  No Guarantor will exercise any rights that it
may now or hereafter acquire against any Loan Party or any other guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor's obligations under this ARTICLE XI, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of Agent and
Lenders against any Loan Party or any other guarantor or any Collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without

73

--------------------------------------------------------------------------------




limitation, the right to take or receive from any Loan Party or any other
guarantor, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security solely on account of such claim, remedy or
right, unless and until all of the Guaranteed Obligations and all other amounts
payable under this ARTICLE XI shall have been paid in full in cash (other than
indemnity obligations as to which no claim has been made) and the Final Maturity
Date shall have occurred.  If any amount shall be paid to any Guarantor in
violation of the immediately preceding sentence at any time prior to the later
of the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this ARTICLE XI (other than indemnity obligations as to
which no claim has been made) and the Final Maturity Date, such amount shall be
held in trust for the benefit of Agent and Lenders and shall forthwith be paid
to Agent and Lenders to be credited and applied to the Guaranteed Obligations
and all other amounts payable under this ARTICLE XI, whether matured or
unmatured, in accordance with the terms of this Agreement, or to be held as
Collateral for any Guaranteed Obligations or other amounts payable under this
ARTICLE XI thereafter arising.  If (i) any Guarantor shall make payment to Agent
and Lenders of all or any part of the Guaranteed Obligations, (ii) all of the
Guaranteed Obligations and all other amounts payable under this ARTICLE XI
(other than indemnity obligations as to which no claim has been made) shall be
paid in full in cash and (iii) the Final Maturity Date shall have occurred,
Agent and Lenders will, at such Guarantor's request and expense, execute and
deliver to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment by such Guarantor.

ARTICLE XII

MISCELLANEOUS

Section 12.01        Notices, Etc.  All notices and other communications
provided for hereunder shall be in writing and shall be mailed, telecopied or
delivered, if to any Loan Party, at the following address:

If to Borrowers:

c/o CornerWorld Corporation
13101 Preston Road, Suite 100
Dallas, Texas  75240

 

 

with a copy to:

D. Woodward Glenn, P.C.
2626 Cole Avenue, Suite 510
Dallas, Texas  75204
Attn:  Philip D. Collins, Esq.





74

--------------------------------------------------------------------------------




If to Agent, to it at the following address:

Emerald Crest Management Company, LLC
500 Newport Center Drive, Suite 950
Newport Beach, CA 92660
Attn:  Carleton S. Breed
Telephone:  (714) 536-2479
Fax:  (949) 429-7707
Email:  cbreed@emcrest.com

 

 

with a copy to:

Gammage & Burnham, P.L.C.
Two North Central Avenue, Suite 1500
Phoenix, Arizona  85004
Attn:  Kevin R. Merritt, Esq.




or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties complying as to delivery with the terms
of this Section 12.01.  All such notices and other communications shall be
effective, (i) if mailed, via certified or registered mail, return receipt
requested, when received or 3 Business Days after deposited in the mails,
whichever occurs first, (ii) if telecopied, when transmitted and confirmation
received, or (iii) if delivered, upon delivery, except that notices to Agent
pursuant to ARTICLE II shall not be effective until received by Agent.

Section 12.02        Amendments, Etc.  No amendment or waiver of any provision
of this Agreement, and no consent to any departure by any Loan Party therefrom,
shall in any event be effective unless the same shall be in writing and signed
by Agent, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given, provided,
however, that no amendment, waiver or consent shall (i) reduce the principal of,
or interest on, the Loans payable to any Lender, reduce the amount of any fee
payable for the account of any Lender, or postpone or extend any date fixed for
any payment of principal of, or interest or fees on, the Loans payable to any
Lender, in each case without the written consent of any Lender affected thereby,
(ii) increase the Total Commitment without the written consent of each Lender,
(iii) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans that is required for Lenders or any of them to
take any action hereunder, (iv) amend the definition of "Pro Rata Share",
(v) release all or a substantial portion of the Collateral (except as otherwise
provided in this Agreement and the other Loan Documents), subordinate any Lien
granted in favor of Agent for the benefit of Lenders, or release any Borrower or
any Guarantor, or (vi) amend, modify or waive Section 4.04 or this Section 12.02
of this Agreement, in each case, without the written consent of each Lender.  In
any other respect not specifically designated in this Section 12.02, Agent shall
have the authority on behalf of each Lender to administer the Loan and to make
decisions with respect to the administration and enforcement of the Loan.
 Notwithstanding the foregoing, no amendment, waiver or consent shall, unless in
writing and signed by Agent, affect the rights or duties of Agent (but not in
its capacity as a Lender) under this Agreement or the other Loan Documents.

Section 12.03        No Waiver; Remedies, Etc.  No failure on the part of Agent
or any Lender to exercise, and no delay in exercising, any right hereunder or
under any other Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any right under any Loan Document preclude any
other or further exercise thereof or the exercise of any

75

--------------------------------------------------------------------------------




other right.  The rights and remedies of Agent and Lenders provided herein and
in the other Loan Documents are cumulative and are in addition to, and not
exclusive of, any rights or remedies provided by law.  The rights of Agent and
Lenders under any Loan Document against any party thereto are not conditional or
contingent on any attempt by Agent and Lenders to exercise any of their rights
under any other Loan Document against such party or against any other Person.

Section 12.04        Expenses; Taxes; Attorneys' Fees.  Borrowers will pay on
demand, all costs and expenses incurred by or on behalf of Agent (and, in the
case of clauses (b) through (m) below, each Lender), regardless of whether the
transactions contemplated hereby are consummated, including, without limitation,
reasonable fees, costs, client charges and expenses of counsel (and, in the case
of clauses (c) through (l) below, whether incurred in a third-party action or in
any action brought by Agent or Lenders, as applicable, against any Borrower or
any other Loan Party to enforce their rights under this Section) for Agent (and,
in the case of clauses (b) through (m) below, each Lender), accounting, due
diligence, periodic field audits, physical counts, valuations, investigations,
searches and filings, monitoring of assets, appraisals of Collateral, title
searches and reviewing environmental assessments, miscellaneous disbursements,
examination, travel, lodging and meals, arising from or relating to:  (a) the
negotiation, preparation, execution, delivery, performance and administration of
this Agreement and the other Loan Documents (including, without limitation, the
preparation of any additional Loan Documents pursuant to Section 7.01(b) or the
review of any of the agreements, instruments and documents referred to in
Section 7.01(f)), (b) any requested amendments, waivers or consents to this
Agreement or the other Loan Documents whether or not such documents become
effective or are given, (c) the preservation and protection of any of Lenders'
rights under this Agreement or the other Loan Documents, (d) the defense of any
claim or action asserted or brought against Agent or any Lender by any Person
that arises from or relates to this Agreement, any other Loan Document, Agent's
or Lenders' claims against any Loan Party, or any and all matters in connection
therewith, (e) the commencement or defense of, or intervention in, any court
proceeding arising from or related to this Agreement or any other Loan Document,
(f) the filing of any petition, complaint, answer, motion or other pleading by
Agent or any Lender, or the taking of any action in respect of the Collateral or
other security, in connection with this Agreement or any other Loan Document,
(g) the protection, collection, lease, sale, taking possession of or liquidation
of, any Collateral or other security in connection with this Agreement or any
other Loan Document, (h) any attempt to enforce any Lien or security interest in
any Collateral or other security in connection with this Agreement or any other
Loan Document, (i) any attempt to collect from any Loan Party, (j) all
liabilities and costs arising from or in connection with the past, present or
future operations of any Loan Party involving any damage to real or personal
property or natural resources or harm or injury alleged to have resulted from
any Release of Hazardous Materials on, upon or into such property, (k) any
Environmental Liabilities and Costs incurred in connection with the
investigation, removal, cleanup and/or remediation of any Hazardous Materials
present or arising out of the operations of any facility of any Loan Party,
(l) any Environmental Liabilities and Costs incurred in connection with any
Environmental Lien, or (m) the receipt by Agent or any Lender of any advice from
professionals with respect to any of the foregoing.  Without limitation of the
foregoing or any other provision of any Loan Document:  (x) Borrowers agree to
pay all stamp, document, transfer, recording or filing taxes or fees and similar
impositions now or hereafter determined by Agent or any Lender to be payable in
connection with this Agreement or any other Loan Document, and Borrowers agree
to save Agent and each Lender harmless for, from

76

--------------------------------------------------------------------------------




and against any and all present or future claims, liabilities or losses with
respect to or resulting from any omission to pay or delay in paying any such
taxes, fees or impositions, (y) Borrowers agree to pay all broker fees that may
become due in connection with the transactions contemplated by this Agreement
and the other Loan Documents, and (z) if Borrowers fail to perform any covenant
or agreement contained herein or in any other Loan Document, Agent may itself
perform or cause performance of such covenant or agreement, and the expenses of
Agent incurred in connection therewith shall be reimbursed on demand by
Borrowers, shall constitute a part of the Obligations, and shall be secured by
all of the Collateral.

Section 12.05        Right of Set-off.  Upon the occurrence and during the
continuance of any Event of Default, Agent or any Lender may, and is hereby
authorized to, at any time and from time to time, without notice to any Loan
Party (any such notice being expressly waived by the Loan Parties) and to the
fullest extent permitted by law, set off and apply any and all amounts at any
time held and other Indebtedness at any time owing by Agent or such Lender to or
for the credit or the account of any Loan Party against any and all obligations
of the Loan Parties either now or hereafter existing under any Loan Document,
irrespective of whether or not Agent or such Lender shall have made any demand
hereunder or thereunder and although such obligations may be contingent or
unmatured.  Agent and each Lender agrees to notify such Loan Party promptly
after any such set-off and application made by Agent or such Lender provided
that the failure to give such notice shall not affect the validity of such
set-off and application.  The rights of Agent and Lenders under this Section
12.05 are in addition to the other rights and remedies (including other rights
of set-off) which Agent and Lenders may have under this Agreement or any other
Loan Documents, by law or otherwise.

Section 12.06        Severability.   Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 12.07        Assignments and Participations.

(a)        This Agreement and the other Loan Documents shall be binding upon and
inure to the benefit of each Loan Party and Agent and each Lender and their
respective successors and assigns; provided, however, that none of the Loan
Parties may assign or transfer any of its rights hereunder or under the other
Loan Documents without the prior written consent of each Lender and any such
assignment without Lenders' prior written consent shall be null and void.

(b)        Each Lender may, with the written consent of Agent, assign to one or
more other lenders or other entities all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of the Loans made by it); provided, however, that (i) such assignment is
in an amount which is at least $500,000 or a multiple of $100,000 in excess
thereof (or the remainder of such Lender's Loan) (except such minimum amount
shall not apply to an assignment by a Lender to (x) an Affiliate of such Lender
or a Related Fund of such Lender or (y) a group of new Lenders, each of whom is
an Affiliate or Related Fund of each other to the extent the aggregate amount to
be assigned to all such new Lenders is at least $500,000 or a multiple of
$100,000 in excess thereof), (ii) the parties to each

77

--------------------------------------------------------------------------------




such assignment shall execute and deliver to Agent, for its acceptance, an
Assignment and Acceptance, together with any promissory note subject to such
assignment and such parties shall deliver to Agent, for the benefit of Agent, a
processing and recordation fee of $3,500 (except the payment of such fee shall
not be required in connection with an assignment by a Lender to an Affiliate of
such Lender or a Related Fund of such Lender), and (iii) no written consent of
Agent shall be required (1) in connection with any assignment by a Lender to an
Affiliate of such Lender or a Related Fund of such Lender or (2) if such
assignment is in connection with any merger, consolidation, sale, transfer, or
other disposition of all or any substantial portion of the business or loan
portfolio of such Lender.  Upon such execution, delivery and acceptance, from
and after the effective date specified in each Assignment and Acceptance, which
effective date shall be at least 3 Business Days after the delivery thereof to
Agent (or such shorter period as shall be agreed to by Agent and the parties to
such assignment), (A) the assignee thereunder shall become a "Lender" hereunder
and, in addition to the rights and obligations hereunder held by it immediately
prior to such effective date, have the rights and obligations hereunder that
have been assigned to it pursuant to such Assignment and Acceptance and (B) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights and be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender's rights and obligations under this Agreement,
such Lender shall cease to be a party hereto).  So long as no Default or Event
of Default shall have occurred and be continuing, Agent shall use reasonable
efforts to provide Borrowers with notice of any such assignment, but Agent shall
have no duty or obligation to follow any advice or request made by Borrowers in
connection therewith and shall not have any liability to Borrowers for failing
to provide such notice.  No charges incurred pursuant to this Section 12.07(b)
by any Lender party to an assignment or participation of all or a portion of the
Loans made hereunder shall be passed through, either directly or indirectly, to
Borrowers or to any Loan Party.

(c)        By executing and delivering an Assignment and Acceptance, the
assigning Lender and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows:  (i) other than as provided in
such Assignment and Acceptance, the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
any other Loan Document or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document
furnished pursuant hereto; (ii) the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Loan Party or any of its Subsidiaries or the performance or observance by
any Loan Party of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement and the other Loan Documents, together with
such other documents and information it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the assigning
Lender, Agent or any Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the other Loan Documents;
(v) such assignee appoints and authorizes Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement and the other Loan
Documents as are

78

--------------------------------------------------------------------------------




delegated to Agent by the terms hereof and thereof, together with such powers as
are reasonably incidental hereto and thereto; and (vi) such assignee agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of this Agreement and the other Loan Documents are required to be
performed by it as a Lender.

(d)        Agent shall, acting solely for this purpose as a non-fiduciary agent
of Borrowers, maintain, or cause to be maintained a copy of each Assignment and
Acceptance delivered to and accepted by it and a register (the "Register") for
the recordation of the names and addresses of Lenders and the Commitments of,
and the principal amount of the Loans (and stated interest thereon)
(the "Registered Loans") owing to each Lender from time to time.  The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and Borrowers, Agent and Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by Borrowers and any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

(e)        Upon receipt by Agent of a completed Assignment and Acceptance
executed by an assigning Lender and an assignee, and subject to any consent
required from Agent pursuant to Section 12.07(b), Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register.

(f)        A Registered Loan (and the registered note, if any, evidencing the
same) may be assigned or sold in whole or in part only by registration of such
assignment or sale on the Register (and each registered note shall expressly so
provide).  Any assignment or sale of all or part of such Registered Loan (and
the registered note, if any, evidencing the same) may be effected only by
registration of such assignment or sale on the Register, together with the
surrender of the registered note, if any, evidencing the same duly endorsed by
(or accompanied by a written instrument of assignment or sale duly executed by)
the holder of such registered note, whereupon, at the request of the designated
assignee(s) or transferee(s), one or more new registered notes in the same
aggregate principal amount shall be issued by Borrowers to the designated
assignee(s) or transferee(s).  Prior to the registration of assignment or sale
of any Registered Loan (and the registered note, if any, evidencing the same),
Agent shall treat the Person in whose name such Registered Loan (and the
registered note, if any, evidencing the same) is registered on the Register as
the owner thereof for the purpose of receiving all payments thereon,
notwithstanding notice to the contrary.

(g)        In the event that any Lender sells participations in a Registered
Loan, such Lender shall maintain a register for this purpose as a non-fiduciary
agent of Borrowers, on which it enters the name of all participants in the
Registered Loans held by it and the principal amount (and stated interest
thereon) of the portion of the Registered Loan that is the subject of the
participation (the "Participant Register").  A Registered Loan (and the
registered note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide).  Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register.

79

--------------------------------------------------------------------------------




(h)        Any Non-U.S. Lender who purchases or is assigned or participates in
any portion of such Registered Loan shall comply with Section 2.07(d).  

(i)        Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of the Loans made by it); provided, that (i) such Lender's obligations
under this Agreement and the other Loan Documents shall remain unchanged; (ii)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and Borrowers, Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender's rights and obligations under this Agreement and the other Loan
Documents; and (iii) a participant shall not be entitled to require such Lender
to take or omit to take any action hereunder except (A) action directly
effecting an extension of the maturity dates or decrease in the principal amount
of the Loans, (B) action directly effecting an extension of the due dates or a
decrease in the rate of interest payable on the Loans or the fees payable under
this Agreement, or (C) actions directly effecting a release of all or a
substantial portion of the Collateral or any Loan Party (except as set forth in
Section 10.08 of this Agreement or any other Loan Document).  The Loan Parties
agree that each participant shall be entitled to the benefits of Section 2.07 of
this Agreement with respect to its participation in any portion of the Loans as
if it was a Lender.

(j)        Notwithstanding anything to the contrary contained in this Section
12.07, any Lender may at any time pledge or grant a security interest in all or
any portion of its rights under this Agreement, the other Loan Documents and the
Loans made by it as collateral security to secure obligations of such Lender,
Affiliates of such Lender or funds or accounts managed by such Lender or an
affiliate of such Lender, and this Section shall not apply to any such pledge or
grant of a security interest; provided that no such pledge or grant of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or secured party for such Lender as a party
hereto.

Section 12.08        Counterparts  This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.  Delivery of an executed
counterpart of this Agreement by telecopier or electronic mail shall be equally
as effective as delivery of an original executed counterpart of this Agreement.
 Any party delivering an executed counterpart of this Agreement by telecopier or
by electronic mail also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement.  The
foregoing shall apply to each other Loan Document mutatis mutandis.

Section 12.09        GOVERNING LAW.  IT IS THE INTENT OF THE PARTIES HERETO
THAT, IN ACCORDANCE WITH SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW,
ALL PROVISIONS OF THIS AGREEMENT AND OF THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED EXCLUSIVELY IN THE STATE OF NEW YORK.

80

--------------------------------------------------------------------------------




Section 12.10        CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE.  FOR
PURPOSES OF ANY ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS, IN ACCORDANCE WITH SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, THE PARTIES HERETO HEREBY EXPRESSLY AND IRREVOCABLY CONSENT AND
SUBMIT TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY
OF NEW YORK OR THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY HEREBY
IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY,
THE JURISDICTION OF THE AFORESAID COURTS.  EACH LOAN PARTY HEREBY IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS AND
IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED
OR CERTIFIED MAIL, POSTAGE PREPAID, TO BORROWERS AT THEIR ADDRESS FOR NOTICES AS
SET FORTH IN SECTION 12.01, SUCH SERVICE TO BECOME EFFECTIVE 10 DAYS AFTER SUCH
MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF AGENT AND LENDERS TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY LOAN PARTY IN ANY OTHER
JURISDICTION.  EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.  TO THE EXTENT THAT ANY LOAN PARTY HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

Section 12.11        WAIVER OF JURY TRIAL, ETC.  EACH LOAN PARTY, AGENT AND EACH
LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR
OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION
THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.  EACH LOAN
PARTY CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF AGENT OR
ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT AGENT OR ANY LENDER
WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK TO
ENFORCE THE FOREGOING WAIVERS.  EACH LOAN PARTY HEREBY

81

--------------------------------------------------------------------------------




ACKNOWLEDGES THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR AGENT AND LENDERS
ENTERING INTO THIS AGREEMENT.

Section 12.12        Consent by Agent and Lenders.  Except as otherwise
expressly set forth herein to the contrary, if the consent, approval,
satisfaction, determination, judgment, acceptance or similar action (an
"Action") of Agent or any Lender shall be permitted or required pursuant to any
provision hereof or any provision of any other agreement to which any Loan Party
is a party and to which Agent or any Lender has succeeded thereto, such Action
shall be required to be in writing, may be withheld or denied by Agent or such
Lender, in its sole discretion, with or without any reason, and shall not be
subject to question or challenge if taken or made by Agent in good faith.

Section 12.13        No Party Deemed Drafter.  Each of the parties hereto agrees
that no party hereto shall be deemed to be the drafter of this Agreement.

Section 12.14        Reinstatement; Certain Payments.  If any claim is ever made
upon Agent or any Lender for repayment or recovery of any amount or amounts
received by Agent or such Lender in payment or on account of any of the
Obligations, Agent or such Lender shall give prompt notice of such claim to each
other Lender and to each Borrower, and if Agent or such Lender repays all or
part of such amount by reason of (i) any judgment, decree or order of any court
or administrative body having jurisdiction over Agent or such Lender or any of
its property, or (ii) any good faith settlement or compromise of any such claim
effected by Agent or such Lender with any such claimant, then and in such event
each Loan Party agrees that (A) any such judgment, decree, order, settlement or
compromise shall be binding upon it notwithstanding the cancellation of any
Indebtedness hereunder or under the other Loan Documents or the termination of
this Agreement or the other Loan Documents, and (B) it shall be and remain
liable to Agent or such Lender hereunder for the amount so repaid or recovered
to the same extent as if such amount had never originally been received by Agent
or such Lender.

Section 12.15        Indemnification.

(a)        General Indemnity.  In addition to each Loan Party's other
Obligations under this Agreement, each Loan Party agrees, jointly and severally,
to defend, protect, indemnify and hold harmless Agent and each Lender and all of
their respective officers, directors, employees, attorneys, consultants and
agents (collectively called the "Indemnitees") for, from and against any and all
losses, damages, liabilities, obligations, penalties, fees, reasonable costs and
expenses (including, without limitation, reasonable attorneys' fees, costs and
expenses (and, in the case of clause (iv) below, whether incurred in a
third-party action or in an action brought by Agent or Lenders, as applicable,
against either or both of Borrowers or any of the other Loan Parties to enforce
their rights under this Section)), incurred by such Indemnitees, whether prior
to or from and after the Effective Date, whether direct, indirect or
consequential, as a result of or arising from or relating to or in connection
with any of the following:  (i) the negotiation, preparation, execution or
performance or enforcement of this Agreement, any other Loan Document or of any
other document executed in connection with the transactions contemplated by this
Agreement, (ii) Agent's or any Lender's furnishing of funds to Borrowers under
this Agreement or the other Loan Documents, including, without limitation, the
management of any such Loans, (iii) any matter relating to the financing
transactions

82

--------------------------------------------------------------------------------




contemplated by this Agreement or the other Loan Documents or by any document
executed in connection with the transactions contemplated by this Agreement or
the other Loan Documents, or (iv) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto (collectively, the "Indemnified Matters"); provided, however, that
the Loan Parties shall not have any obligation to any Indemnitee under this
subsection (a) for any Indemnified Matter caused by the gross negligence or
willful misconduct of such Indemnitee, as determined by a final judgment of a
court of competent jurisdiction.

(b)        Environmental Indemnity.  Without limiting Section 12.15(a) hereof,
each Loan Party agrees, jointly and severally, to defend, indemnify, and hold
harmless the Indemnitees for, from and against any and all Environmental
Liabilities and Costs and all other claims, demands, penalties, fines, liability
(including strict liability), losses, damages, costs and expenses (including
without limitation, reasonable legal fees and expenses (whether incurred in a
third-party action or in an action brought by Agent or Lenders, as applicable,
against either or both of Borrowers or any of the other Loan Parties to enforce
their rights under this Section), consultant fees and laboratory fees), arising
out of (i) any Releases or threatened Releases (x) at any property presently or
formerly owned or operated by any Loan Party or any Subsidiary of any Loan
Party, or any predecessor in interest, or (y) of any Hazardous Materials
generated and disposed of by any Loan Party or any Subsidiary of any Loan Party,
or any predecessor in interest; (ii) any violations of Environmental Laws
relating to any Loan Party or any Subsidiary of any Loan Party or any
Collateral; (iii) any Environmental Action relating to any Loan Party or any
Subsidiary of any Loan Party, or any predecessor in interest; (iv) any personal
injury (including wrongful death) or property damage (real or personal) arising
out of exposure to Hazardous Materials used, handled, generated, transported or
disposed by any Loan Party or any Subsidiary of any Loan Party, or any
predecessor in interest; and (v) any breach of any warranty or representation
regarding environmental matters made by the Loan Parties in Section 6.01(r) or
the breach of any covenant made by the Loan Parties in Section 7.01(j).
 Notwithstanding the foregoing, the Loan Parties shall not have any obligation
to any Indemnitee under this subsection (b) regarding any potential
environmental matter covered hereunder which is caused by the gross negligence
or willful misconduct of such Indemnitee, as determined by a final judgment of a
court of competent jurisdiction.

(c)        The indemnification for all of the foregoing losses, damages, fees,
costs and expenses of the Indemnitees are chargeable against the Loan Account.
 To the extent that the undertaking to indemnify, pay and hold harmless set
forth in this Section 12.15 may be unenforceable because it is violative of any
law or public policy, each Loan Party shall, jointly and severally, contribute
the maximum portion which it is permitted to pay and satisfy under applicable
law, to the payment and satisfaction of all Indemnified Matters incurred by the
Indemnitees.  The indemnities set forth in this Section 12.15 shall survive the
repayment of the Obligations and discharge of any Liens granted under the Loan
Documents.

Section 12.16        Records.  The unpaid principal of and interest on the
Loans, the interest rate or rates applicable to such unpaid principal and
interest, the duration of such applicability, the Commitments, and the accrued
and unpaid fees payable pursuant to Section 2.06 hereof, including, without
limitation, the Closing Fee, the Loan Servicing Fee, and the Applicable
Prepayment Premium, shall at all times be ascertained from the records of Agent,
which shall be conclusive and binding absent manifest error.

83

--------------------------------------------------------------------------------




Section 12.17        Binding Effect.  This Agreement shall become effective when
it shall have been executed by each Loan Party, Agent and each Lender and when
the conditions precedent set forth in Section 5.01 hereof have been satisfied or
waived in writing by Agent, and thereafter shall be binding upon and inure to
the benefit of each Loan Party, Agent and each Lender, and their respective
successors and assigns, except that the Loan Parties shall not have the right to
assign their rights hereunder or any interest herein without the prior written
consent of each Lender, and any assignment by any Lender shall be governed by
Section 12.07 hereof.

Section 12.18        Interest.  It is the intention of the parties hereto that
Agent and each Lender shall conform strictly to usury laws applicable to it.
 Accordingly, if the transactions contemplated hereby or by any other Loan
Document would be usurious as to Agent or any Lender under laws applicable to it
(including the laws of the United States of America and the State of New York or
any other jurisdiction whose laws may be mandatorily applicable to Agent or such
Lender notwithstanding the other provisions of this Agreement), then, in that
event, notwithstanding anything to the contrary in this Agreement or any other
Loan Document or any agreement entered into in connection with or as security
for the Obligations, it is agreed as follows:  (i) the aggregate of all
consideration which constitutes interest under law applicable to Agent or any
Lender that is contracted for, taken, reserved, charged or received by Agent or
such Lender under this Agreement or any other Loan Document or agreements or
otherwise in connection with the Obligations shall under no circumstances exceed
the maximum amount allowed by such applicable law, any excess shall be canceled
automatically and if theretofore paid shall be credited by Agent or such Lender
on the principal amount of the Obligations (or, to the extent that the principal
amount of the Obligations shall have been or would thereby be paid in full,
refunded by Agent or such Lender, as applicable, to Borrowers); and (ii) in the
event that the maturity of the Obligations is accelerated by reason of any Event
of Default under this Agreement or otherwise, or in the event of any required or
permitted prepayment, then such consideration that constitutes interest under
law applicable to Agent or any Lender may never include more than the maximum
amount allowed by such applicable law, and excess interest, if any, provided for
in this Agreement or otherwise shall be canceled automatically by Agent or such
Lender, as applicable, as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by Agent or such Lender, as applicable, on
the principal amount of the Obligations (or, to the extent that the principal
amount of the Obligations shall have been or would thereby be paid in full,
refunded by Agent or such Lender to Borrowers).  All sums paid or agreed to be
paid to Agent or any Lender for the use, forbearance or detention of sums due
hereunder shall, to the extent permitted by law applicable to Agent or such
Lender, be amortized, prorated, allocated and spread throughout the full term of
the Loans until payment in full so that the rate or amount of interest on
account of any Loans hereunder does not exceed the maximum amount allowed by
such applicable law.  If at any time and from time to time (x) the amount of
interest payable to Agent or any Lender on any date shall be computed at the
Highest Lawful Rate applicable to Agent or such Lender pursuant to this Section
12.18 and (y) in respect of any subsequent interest computation period the
amount of interest otherwise payable to Agent or such Lender would be less than
the amount of interest payable to Agent or such Lender computed at the Highest
Lawful Rate applicable to Agent or such Lender, then the amount of interest
payable to Agent or such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to Agent or such Lender until the total amount of interest payable to
Agent or such Lender shall equal the total

84

--------------------------------------------------------------------------------




amount of interest which would have been payable to Agent or such Lender if the
total amount of interest had been computed without giving effect to this Section
12.18.

For purposes of this Section 12.18, the term "applicable law" shall mean that
law in effect from time to time and applicable to the loan transaction between
Borrowers, on the one hand, and Agent and Lenders, on the other, that lawfully
permits the charging and collection of the highest permissible, lawful
non-usurious rate of interest on such loan transaction and this Agreement,
including laws of the State of New York and, to the extent controlling, laws of
the United States of America.

The right to accelerate the maturity of the Obligations does not include the
right to accelerate any interest that has not accrued as of the date of
acceleration.

Section 12.19        Confidentiality.  Agent and each Lender agrees (on behalf
of itself and each of its affiliates, directors, officers, employees and
representatives) to use reasonable precautions to keep confidential, in
accordance with its customary procedures for handling confidential information
of this nature and in accordance with safe and sound practices of comparable
commercial finance companies, any non-public information supplied to it by the
Loan Parties pursuant to this Agreement or the other Loan Documents which is
identified in writing by the Loan Parties as being confidential at the time the
same is delivered to such Person (and which at the time is not, and does not
thereafter become, publicly available or available to such Person from another
source not known to be subject to a confidentiality obligation to such Person
not to disclose such information), provided that nothing herein shall limit the
disclosure of any such information (i) to the extent required by statute, rule,
regulation or judicial process, (ii) to counsel for Agent or any Lender,
(iii) to examiners, auditors, accountants of Agent or Lenders, (iv) in
connection with any litigation to which Agent or any Lender is a party or (v) to
any assignee or participant (or prospective assignee or participant) so long as
such assignee or participant (or prospective assignee or participant) first
agrees, in writing, to be bound by confidentiality provisions similar in
substance to this Section 12.19.  Notwithstanding the foregoing, Agent and each
Lender may disclose to any and all Persons, without limitation of any kind, the
tax treatment and tax structure of the financing contemplated by this Agreement,
and all materials of any kind (including opinions or other tax analyses) that
are provided to Agent or any Lender relating to such tax treatment and tax
structure.  Agent and each Lender agrees that, upon receipt of a request or
identification of the requirement for disclosure pursuant to clause (iv) hereof,
it will make reasonable efforts to keep the Loan Parties informed of such
request or identification; provided that the each Loan Party acknowledges that
Agent and each Lender may make disclosure as required or requested by any
Governmental Authority or representative thereof and that Agent and each Lender
may be subject to review by various regulatory agencies and may be required to
provide to, or otherwise make available for review by, the representatives of
such parties or agencies any such non-public information.  The provisions of
this Section 12.19 shall survive for 2 years after the payment in full of the
Obligations.

Section 12.20        Public Disclosure.  Each Loan Party agrees that neither it
nor any of its Affiliates will now or in the future issue any press release or
other public disclosure using the name of Agent, any Lender or any of their
respective Affiliates or referring to this Agreement or any other Loan Document
without the prior written consent of Agent or such Lender, except to the extent
that such Loan Party or such Affiliate is required to do so under applicable law
(in

85

--------------------------------------------------------------------------------




which event, such Loan Party or such Affiliate will consult with Agent or such
Lender before issuing such press release or other public disclosure).  Each Loan
Party hereby authorizes Agent and each Lender, after consultation with
Borrowers, to advertise the closing of the transactions contemplated by this
Agreement, and to make appropriate announcements of the financial arrangements
entered into among the parties hereto, as Agent or such Lender shall deem
appropriate, including, without limitation, announcements commonly known as
tombstones, in such trade publications, business journals, newspapers of general
circulation and to such selected parties as Agent or such Lender shall deem
appropriate.

Section 12.21        USA Patriot Act Notice.  Agent and each Lender hereby
notify the Loan Parties that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), it may be
required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of the Loan Parties and
other information that will allow Agent or such Lender, as applicable, to
identify the Loan Parties in accordance therewith.

Section 12.22        Integration.  This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]




86

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.




BORROWERS:




S SQUARED, L.L.C., an Illinois limited liability company




By: /s/ Scott N. Beck

Name: Scott N. Beck

Title: CEO




ENVERSA COMPANIES LLC, a Texas limited liability company




By: /s/ Scott N. Beck

Name: Scott N. Beck

Title: CEO




--------------------------------------------------------------------------------




AGENT:

EMERALD CREST MANAGEMENT COMPANY, LLC, a Delaware limited liability company

By: /s/ Carl S. Breed




        Print Name: Carl S. Breed




        Title: Managing Director




--------------------------------------------------------------------------------




LENDERS:




SOVEREIGN - EMERALD CREST CAPITAL PARTNERS II, LP,
a Delaware limited partnership




By:        Emerald Crest Capital II, LLC,
              a Delaware limited liability company,
              its General Partner




By: /s/ Carl S. Breed

                Print Name:  Carleton S. Breed

                Title:  President










PACIFIC SPECIALTY INSURANCE COMPANY, a California corporation




By: ____________________________________

        Print Name:  Brian J. McSweeney

        Title:  General Counsel and Treasurer




--------------------------------------------------------------------------------




CREDIT AGREEMENT

Dated as of March 30, 2011

by and among

S SQUARED, L.L.C.,
an Illinois limited liability company

and

ENVERSA COMPANIES, LLC,
a Texas limited liability company

collectively as Borrowers,

and

SOVEREIGN – EMERALD CREST CAPITAL PARTNERS II, LP,
a Delaware limited partnership

and

PACIFIC SPECIALTY INSURANCE COMPANY,
a California corporation

as Lenders,

and

EMERALD CREST MANAGEMENT COMPANY, LLC,
as Agent




--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I – DEFINITIONS; CERTAIN TERMS

1

Section 1.01

Definitions

1

Section 1.02

Terms Generally

20

Section 1.03

Accounting and Other Terms

20

Section 1.04

Time References

21

 

 

ARTICLE II – THE LOANS

21

Section 2.01

Commitments

21

Section 2.02

Making the Loans

21

Section 2.03

Repayment of Loans; Evidence of Debt

21

Section 2.04

Interest

22

Section 2.05

Prepayment of the Loan

23

Section 2.06

Fees

26

Section 2.07

Taxes

26

Section 2.08

Increased Costs; Illegality or Impropriety

28

Section 2.09

Financing any Deferred Redemption Amount

29

 

 

ARTICLE III – TERM; TERMINATION

29

Section 3.01

Term

29

Section 3.02

Effect of Termination

29

Section 3.03

Early Termination by Borrower

30

 

 

ARTICLE IV – FEES, PAYMENTS AND OTHER COMPENSATION

30

Section 4.01

Audit and Collateral Monitoring Fees

30

Section 4.02

Payments; Computations and Statements

30

Section 4.03

Sharing of Payments, Etc

31

Section 4.04

Apportionment of Payments

32

 

 

ARTICLE V – CONDITIONS TO LOANS

33

Section 5.01

Conditions Precedent to Effectiveness

33

 

 

ARTICLE VI – REPRESENTATIONS AND WARRANTIES

37

Section 6.01

Representations and Warranties

37

 

 

ARTICLE VII – COVENANTS OF THE LOAN PARTIES

46

Section 7.01

Affirmative Covenants

46

Section 7.02

Negative Covenants

54

Section 7.03

Financial Covenants

60

 

 

ARTICLE VIII –  MANAGEMENT, COLLECTION AND STATUS OF COLLATERAL

61

Section 8.01

Collection of Receivables; Management of Collateral

61

Section 8.02

Status of Receivables and Other Collateral

62

Section 8.03

Collateral Custodian

63




--------------------------------------------------------------------------------




ARTICLE IX – EVENTS OF DEFAULT

63

Section 9.01

Events of Default

63

 

 

ARTICLE X – AGENT

67

Section 10.01

Appointment

67

Section 10.02

Nature of Duties

68

Section 10.03

Rights, Exculpation, Etc

68

Section 10.04

Reliance

69

Section 10.05

Indemnification

69

Section 10.06

Agent Individually

69

Section 10.07

Successor Agent

69

Section 10.08

Collateral Matters

70

Section 10.09

Agency for Perfection

71

 

 

ARTICLE XI – GUARANTY

71

Section 11.01

Guaranty

71

Section 11.02

Guaranty Absolute

72

Section 11.03

Waiver

73

Section 11.04

Continuing Guaranty; Assignments

73

Section 11.05

Subrogation

73

 

 

ARTICLE XII – MISCELLANEOUS

74

Section 12.01

Notices, Etc

74

Section 12.02

Amendments, Etc

75

Section 12.03

No Waiver; Remedies, Etc

75

Section 12.04

Expenses; Taxes; Attorneys' Fees

76

Section 12.05

Right of Set-off

77

Section 12.06

Severability

77

Section 12.07

Assignments and Participations

77

Section 12.08

Counterparts

80

Section 12.09

GOVERNING LAW

80

Section 12.10

CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE

81

Section 12.11

WAIVER OF JURY TRIAL, ETC

81

Section 12.12

Consent by Agent and Lenders

82

Section 12.13

No Party Deemed Drafter

82

Section 12.14

Reinstatement; Certain Payments

82

Section 12.15

Indemnification

82

Section 12.16

Records

83

Section 12.17

Binding Effect

84

Section 12.18

Interest

84

Section 12.19

Confidentiality

85

Section 12.20

Public Disclosure

85

Section 12.21

USA Patriot Act Notice

86

Section 12.22

Integration

86




ii

--------------------------------------------------------------------------------




SCHEDULES AND EXHIBITS

Schedule 1.01(A)

Lenders and Lenders' Commitments

Schedule 6.01(e)

Capitalization; Subsidiaries

Schedule 6.01(f)

Litigation; Commercial Tort Claims

Schedule 6.01(h)

Compliance with Laws

Schedule 6.01(o)(ii)

Real Property

Schedule 6.01(q)

Operating Lease Obligations

Schedule 6.01(r)

Environmental Matters

Schedule 6.01(s)

Insurance

Schedule 6.01(v)

Bank Accounts

Schedule 6.01(w)

Intellectual Property

Schedule 6.01(x)

Material Contracts

Schedule 6.01(dd)

Name; Jurisdiction of Organization; Organizational ID Number;
Chief Place of Business; Chief Executive Office; FEIN

Schedule 6.01(ee)

Tradenames

Schedule 6.01(ff)

Collateral Locations

Schedule 7.02(a)

Existing Liens

Schedule 7.02(b)

Existing Indebtedness

Schedule 7.02(e)

Existing Investments

Schedule 7.02(k)

Limitations on Dividends and Other Payment Restrictions

 

 

 

 

 

 

Exhibit A

Form of Joinder Agreement

Exhibit B

Form of Assignment and Acceptance




--------------------------------------------------------------------------------




Schedule 1.01(A)

Lenders and Lenders' Commitments

Lender

Commitment

Total
Commitment

Sovereign-Emerald Crest Capital Partners II, LP

50%

$2,500,000

Pacific Specialty Insurance Company

50%

$2,500,000

Total

100%

$5,000,000




--------------------------------------------------------------------------------




EXHIBIT A




FORM OF JOINDER AGREEMENT




[not attached]




ii

--------------------------------------------------------------------------------




EXHIBIT B




FORM OF ASSIGNMENT AND ACCEPTANCE




[not attached]




iii

--------------------------------------------------------------------------------